Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

by and among

 

ARCH COAL, INC.

 

AND CERTAIN OF ITS SUBSIDIARIES,

 

JOINTLY AND SEVERALLY, as the “Borrowers”

 

THE FINANCIAL INSTITUTIONS PARTY HERETO FROM TIME TO TIME, as the “Lenders”

 

REGIONS BANK, as the “Administrative Agent”

 

and

 

REGIONS CAPITAL MARKETS, a division of Regions Bank
as Sole Book Runner and Sole Lead Arranger

 

April 27, 2017

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

SECTION  1. DEFINITIONS; RULES OF CONSTRUCTION

1

1.1.

Definitions

1

1.2.

Accounting Terms

44

1.3.

Uniform Commercial Code

44

1.4.

Rules of Construction

44

1.5.

Limited Condition Acquisitions

45

1.6.

Reserved

46

1.7.

Initial Ratio Calculations

46

SECTION  2. THE CREDIT FACILITIES

46

2.1.

Commitment

46

2.2.

Reserved

49

2.3.

Swingline Loans; Settlement

49

2.4.

Letter of Credit Facility

50

SECTION  3. INTEREST, FEES, AND CHARGES

52

3.1.

Interest

52

3.2.

Fees

54

3.3.

Maximum Interest

55

SECTION  4. LOAN ADMINISTRATION

56

4.1.

Manner of Borrowing and Funding Loans

56

4.2.

Defaulting Lender

57

4.3.

Borrower Agent

59

4.4.

One Obligation

59

4.5.

Effect of Termination

60

4.6.

Cash Collateral

60

4.7.

Reserves

61

SECTION  5. PAYMENTS

61

5.1.

General Payment Provisions

61

5.2.

Repayment of Loans

61

5.3.

Reserved

62

5.4.

Payment of Other Obligations

62

5.5.

Post-Default Allocation of Payments

62

5.6.

Sharing of Payments

64

5.7.

Nature and Extent of each Borrower’s Liability

64

SECTION  6. [RESERVED]

66

 

i

--------------------------------------------------------------------------------


 

SECTION  7. CONDITIONS PRECEDENT

66

7.1.

Conditions Precedent to Initial Loans

66

7.2.

Conditions Precedent to All Extensions of Credit

69

SECTION  8. REPRESENTATIONS AND WARRANTIES

69

8.1.

Organization and Qualification

69

8.2.

Shares of Borrower; Subsidiaries; and Subsidiary Shares

70

8.3.

Power and Authority

70

8.4.

Validity and Binding Effect

70

8.5.

No Conflict

70

8.6.

Litigation

71

8.7.

Financial Statements

71

8.8.

Margin Stock

71

8.9.

Full Disclosure

71

8.10.

Taxes

71

8.11.

Consents and Approval

72

8.12.

No Event of Default; Compliance with Instruments and Material Contracts

72

8.13.

Insurance

72

8.14.

Compliance with Laws

72

8.15.

Investment Companies

72

8.16.

Plans and Benefit Arrangements

73

8.17.

Employment Matters

73

8.18.

Environmental Health and Safety Matters

74

8.19.

Title to Real Estate

75

8.20.

Patents, Trademarks, Copyrights, Licenses, Etc.

75

8.21.

Security Interests

75

8.22.

Regulated Entity

75

8.23.

Status of Pledged Collateral

75

8.24.

Surety Bonds

76

8.25.

Coal Supply Agreements

76

8.26.

Solvency; Fraudulent Transfer

76

8.27.

Reserved

76

8.28.

Reserved

76

8.29.

Updates to Schedules

76

SECTION  9. AFFIRMATIVE COVENANTS AND CONTINUING AGREEMENTS

77

9.1.

Preservation of Existence, Etc.

77

9.2.

Payment of Liabilities, Including Taxes, Etc.

77

 

ii

--------------------------------------------------------------------------------


 

9.3.

Maintenance of Insurance

77

9.4.

Maintenance of Properties and Leases

78

9.5.

Inspections; Appraisals

78

9.6.

Keeping of Records and Books of Account

79

9.7.

Compliance with Laws

79

9.8.

Environmental Health and Safety Matters

79

9.9.

Further Assurances

79

9.10.

Equity Interests in Bonding Subsidiaries

80

9.11.

Requirements for Permitted Joint Ventures

80

9.12.

Requirements for Significant Subsidiaries

80

9.13.

Subordination of Intercompany Loans

81

9.14.

Reserved

81

9.15.

Use of Proceeds

81

9.16.

Borrowing Base Reporting; Financial and Other Information

82

9.17.

Reserved

86

9.18.

Cash Management; Deposit Accounts

86

9.19.

Reserved

86

9.20.

Post-Closing Matters

86

SECTION  10. NEGATIVE COVENANTS

87

10.1.

Debt

87

10.2.

Liens; Negative Pledge

89

10.3.

Liquidations, Mergers, Consolidations, Acquisitions

90

10.4.

Disposition of Assets or Subsidiaries

91

10.5.

Affiliate Transactions

93

10.6.

Subsidiaries, Partnerships and Joint Ventures

93

10.7.

Continuation of or Change in Business

94

10.8.

Restricted Payments

94

10.9.

Payment of Other Debt

95

10.10.

No Restriction in Agreements on Dividends or Certain Loans

95

10.11.

Loans and Investments

96

10.12.

Sale and Leaseback Transactions

97

10.13.

Changes in Organizational Documents and Loan Party Information

97

10.14.

Transactions With Respect to the Bonding Subsidiaries

98

SECTION  11. FINANCIAL COVENANTS

98

11.1.

Financial Covenant

98

SECTION  12. EVENTS OF DEFAULT; REMEDIES UPON DEFAULT

98

 

iii

--------------------------------------------------------------------------------


 

12.1.

Events of Default

98

12.2.

Remedies upon Default

101

12.3.

License

101

12.4.

Receiver

102

12.5.

Deposits; Insurance

102

12.6.

Remedies Cumulative

102

SECTION  13. ADMINISTRATIVE AGENT

102

13.1.

Appointment, Authority, and Duties of Administrative Agent; Professionals

102

13.2.

Agreements Regarding Guarantors, Collateral and Field Examination Reports

104

13.3.

Reliance By Administrative Agent

105

13.4.

Action Upon Default

105

13.5.

Indemnification of Administrative Agent Indemnitees

106

13.6.

Limitation on Responsibilities of Administrative Agent

106

13.7.

Resignation; Successor Administrative Agent

107

13.8.

Separate Collateral Agent

107

13.9.

Due Diligence and Non-Reliance

108

13.10.

Remittance of Payments

108

13.11.

Administrative Agent in its Individual Capacity

109

13.12.

Administrative Agent Titles

109

13.13.

Bank Product Providers

109

13.14.

No Third Party Beneficiaries

110

13.15.

Certifications From Lenders and Participants; PATRIOT Act; No Reliance

110

13.16.

Bankruptcy

110

SECTION  14. ASSIGNMENTS AND PARTICIPATIONS

111

14.1.

Successors and Assigns

111

SECTION  15. YIELD PROTECTION

115

15.1.

Making or Maintaining LIBOR Loans or LIR Loans

115

15.2.

Increased Costs

116

15.3.

Taxes

118

15.4.

Mitigation Obligations; Designation of a Different Lending Office; Replacement
of Lenders

121

SECTION  16. MISCELLANEOUS

122

16.1.

Notices

122

16.2.

Amendments

123

16.3.

Indemnity; Expenses

126

16.4.

Reimbursement Obligations

126

16.5.

Performance of Loan Parties’ Obligations

127

 

iv

--------------------------------------------------------------------------------


 

16.6.

Setoff

127

16.7.

Independence of Covenants; Severability

128

16.8.

Cumulative Effect; Conflict of Terms

128

16.9.

Counterparts

128

16.10.

Fax or Other Transmission

128

16.11.

Entire Agreement

128

16.12.

Relationship with Lenders

128

16.13.

No Advisory or Fiduciary Responsibility

129

16.14.

Confidentiality; Credit Inquiries

129

16.15.

Governing Law

130

16.16.

Submission to Jurisdiction

130

16.17.

Waivers; Limitation on Damages; Limitation on Liability

131

16.18.

Limitation on Liability; Presumptions

132

16.19.

PATRIOT Act Notice

132

16.20.

Powers

132

16.21.

No Tax Advice

132

16.22.

Judgment Currency

132

16.23.

Survival of Representations and Warranties, etc.

133

16.24.

Revival and Reinstatement of Obligations

133

16.25.

Acknowledgement of and Consent to Bail-In of EEA Financial Institutions

133

16.26.

Time is of the Essence

134

16.27.

Intercreditor Agreement

134

16.28.

Section Headings

134

16.29.

Release and Subordination Authorizations

134

 

v

--------------------------------------------------------------------------------


 

APPENDICES, EXHIBITS AND SCHEDULES

 

APPENDICES

 

 

 

 

 

Appendix A

 

Lenders, Commitments and Commitment Percentages

Appendix B

 

Notice Information

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A-1

 

Form of Revolving Note

Exhibit A-2

 

Form of Swingline Note

Exhibit B

 

Form of Assignment Agreement

Exhibit C

 

Form of Notice of Borrowing

Exhibit D

 

Form of Notice of Conversion/Continuation

Exhibit E

 

Form of Borrowing Base Certificate

Exhibit F

 

Form of Compliance Certificate

Exhibit G

 

Form of Joinder and Assumption Agreement

Exhibit H

 

Form of Secured Party Designation Notice

Exhibit I-1 through I-4

 

Forms of Tax Compliance Certificates

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.1(A)

 

Excluded Property

Schedule 1.1(B)

 

Existing Permitted Liens

Schedule 8.2

 

Certain Information Regarding Capitalization of Borrowers And Their Subsidiaries

Schedule 8.6

 

Litigation

Schedule 8.10

 

Taxes

Schedule 8.13

 

Insurance

Schedule 8.18

 

Certain Disclosures Regarding Environmental Matters

Schedule 8.23

 

Partnership Agreements; LLC Agreements

Schedule 10.1

 

Existing Debt

Schedule 10.4

 

Permitted Dispositions

Schedule 10.5

 

Certain Affiliate Transactions

Schedule 10.11

 

Existing Investments

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is dated as of April 27, 2017, by and
among (A) ARCH COAL, INC., a Delaware corporation (“Parent”); (B) the
Subsidiaries of Parent identified on the signature pages hereto and any other
Subsidiaries of Parent that may become Borrowers hereunder pursuant to
Section 9.12 (each of such Subsidiaries, together with Parent, jointly and
severally, the “Borrowers” and, each, a “Borrower”); (C) the financial
institutions from time to time party hereto (each, a “Lender” and, collectively,
the “Lenders”); (D) REGIONS BANK, an Alabama bank (as further defined below,
“Regions Bank”), in its capacities as the Swingline Lender (as defined below)
and LC Issuer (as defined below); and (E) Regions Bank, in its capacities as
administrative agent and collateral agent for the Lenders, LC Issuer and other
Secured Parties (defined below) (Regions Bank, acting in such capacities, and as
further defined below, “Administrative Agent” or “Agent”).

 

W I T N E S S E T H :

 

WHEREAS, Loan Parties have requested that Administrative Agent and the Lenders
establish a revolving credit facility in favor of Borrowers and that LC Issuer
establish a letter of credit sub-facility for the account of Borrowers, all for
the purposes set forth herein; and

 

WHEREAS, Administrative Agent, the Lenders, and LC Issuer are willing to provide
such credit facility and letter of credit sub-facility to Borrowers subject to
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
mutually acknowledged, each Borrower, Administrative Agent, each Lender, and LC
Issuer, each intending to be legally bound, hereby covenant and agree as
follows:

 

SECTION  1.
DEFINITIONS; RULES OF CONSTRUCTION

 

1.1.                            Definitions.  Capitalized terms that are not
otherwise defined herein shall have the meanings set forth in this Section 1.1. 
As used in this Agreement and, as applicable, any other Loan Documents, the
following terms shall have the following meanings:

 

“ABL Priority Collateral” shall have the meaning specified in the Intercreditor
Agreement.

 

“Account Control Period” means (a) any period during which an Event of Default
exists; and (b) each other period that commences on the first day on which
Administrative Agent receives any Borrowing Base Certificate indicating that
Liquidity has fallen below $275,000,000 at any time, and ends on (and includes)
the first day thereafter on which Administrative Agent receives a Borrowing Base
Certificate indicating that Liquidity has exceeded $275,000,000.

 

“Active Operating Properties” means all property which is the subject of
outstanding Environmental Health and Safety Permits issued to any Loan Party or
any Subsidiary of any Loan Party.

 

“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Loan, the rate per annum obtained by
dividing (a) (i) the rate per annum (rounded upward to the next whole multiple
of one sixteenth of one percent (1/16 of 1%)) equal to the LIBOR or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Reuters screen page (or such other commercially
available source providing

 

--------------------------------------------------------------------------------


 

such quotations as may be designated by the Administrative Agent from time to
time) for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date, or (ii) in
the event the rate referenced in the preceding clause (i) does not appear on
such page or service or if such page or service shall cease to be available, the
rate per annum (rounded upward to the next whole multiple of one sixteenth of
one percent (1/16 of 1%)) equal to the rate determined by the Administrative
Agent to be the offered rate on such other page or other service which displays
an average settlement rate for deposits (for delivery on the first day of such
period) with a term equivalent to such period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, or (iii) in the event the rates referenced in the preceding
clauses (i) and (ii) are not available, the rate per annum (rounded upward to
the next whole multiple of one sixteenth of one percent (1/16 of 1%)) equal to
the quotation rate (or the arithmetic mean of rates) offered to first class
banks in the London interbank market for deposits (for delivery on the first day
of the relevant period) in Dollars of amounts in same day funds comparable to
the principal amount of the applicable Loan of Regions Bank or any other Lender
selected by the Administrative Agent, for which the Adjusted LIBOR Rate is then
being determined with maturities comparable to such period as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, by
(b) an amount equal to the number one minus the Applicable Reserve Requirement. 
Notwithstanding anything contained herein to the contrary, if the Adjusted LIBOR
Rate, as so determined, is ever less than zero (0), then, the Adjusted LIBOR
Rate shall be deemed to be zero (0).

 

“Administrative Agent” or “Agent” means Regions Bank, in its capacity as
administrative agent and collateral agent for each Secured Party, together with
its successors and assigns.

 

“Administrative Agent Indemnitees” means Administrative Agent and its officers,
directors, employees, managers, Affiliates, agents, trustees, and
representatives, including Administrative Agent Professionals.

 

“Administrative Agent Professionals” means attorneys, accountants, appraisers,
auditors, business valuation experts, environmental engineers or consultants,
turnaround consultants, and other professionals and experts retained by
Administrative Agent.

 

“Administrative Questionnaire” means an administrative questionnaire provided by
the Lenders in a form supplied by the Administrative Agent.

 

“Affected Lender” has the meaning set forth in Section 15.1(b).

 

“Affected Loan” has the meaning set forth in Section 15.1(b).

 

“Affiliate” as to any Person means any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly by such Person.  Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

 

“Agent Parties” has the meaning set forth in Section 16.1(d).

 

“Agreement” has the meaning set forth in the preamble hereto.

 

2

--------------------------------------------------------------------------------


 

“Agreement Currency” has the meaning set forth in Section 16.22.

 

“Aggregate Revolving Obligations” means, at any time of determination, the sum
(without duplication) of (a) the outstanding principal amount of all Loans and
(b) the outstanding amount of all LC Obligations.

 

“Allocable Amount” has the meaning given such term in Section 5.7(c)(ii).

 

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et seq, the UK Bribery Act of 2010 and all other laws, rules, and
regulations of any jurisdiction applicable to any Loan Party or any of its
Affiliates from time to time concerning or relating to bribery or corruption.

 

“Anti-Terrorism Laws” means any laws relating to the prevention of terrorism or
money laundering, including the PATRIOT Act and all OFAC rules and regulations,
including Executive Order 13224.

 

“Applicable Margin” means, subject to the terms of this definition, with respect
to any Type of Loan and at any time of determination, the percentage rate per
annum set forth in the following table, as determined by reference to Liquidity
as of the last date of the calendar month preceding each Determination Date (as
defined below), as further described below:

 

 

 

 

 

Loans

 

Level

 

Liquidity

 

Base
Rate

 

LIR

 

LIBOR

 

I

 

Less than or equal to $275,000,000

 

1.50

%

2.50

%

2.50

%

II

 

Greater than $275,000,000

 

1.25

%

2.25

%

2.25

%

 

The Applicable Margin shall be subject to reduction or increase, as applicable
and as set forth in the table above, on a monthly basis on each Determination
Date, and any such reduction or increase shall be automatic and without notice
to any Person.  Without limiting Administrative Agent’s or Required Lenders’
rights to invoke the Default Rate, if (a) the Borrowing Base Certificate
(together with the related calculations setting forth Liquidity)  are not
received by Administrative Agent on or before the applicable dates required
pursuant to Section 9.16(a), as applicable, or (b) an Event of Default occurs
and, in either case, Administrative Agent or Required Lenders so elect, then, in
each case, from the date such Borrowing Base Certificate was required to be
delivered or the date such Event of Default occurred, as applicable, the
Applicable Margin shall, at the option of Administrative Agent or the Required
Lenders, be at the Level with the highest rates of interest until such time as
such Borrowing Base Certificate and related reports are received by
Administrative Agent and any Event of Default (whether resulting from a failure
to timely deliver such Borrowing Base Certificate or otherwise) is waived in
accordance with the terms of this Agreement.

 

Any of the foregoing to the contrary notwithstanding, on and after the Closing
Date to, but not including, the first Determination Date, the Applicable Margin
shall be equal to the rates set forth in Level II.  As used herein,
“Determination Date” means the first day of the first calendar month after the
date on which Borrower Agent provides the Borrowing Base Certificate under
Section 9.16(a) for each of its Fiscal Months.

 

If any Borrowing Base Certificate is shown to be inaccurate (regardless of
whether this Agreement or any Commitments are or remain in effect when such
inaccuracy is discovered), and such inaccuracy, if

 

3

--------------------------------------------------------------------------------


 

corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin actually applied
for such Applicable Period, then (A) Borrowers shall immediately deliver to
Administrative Agent a correct Borrowing Base Certificate for the Applicable
Period; (B) the Applicable Margin for such Applicable Period shall be determined
by reference to such Borrowing Base Certificate; and (C) Borrowers shall
promptly pay Administrative Agent, ON DEMAND, the accrued additional interest
owing as a result of such increased Applicable Margin for such Applicable Period
and any other additional fee or charge which was based, in whole or in part, on
the Applicable Margin, which payment shall be promptly applied by Administrative
Agent for its own account and the account of Lenders and LC Issuer, as
applicable, in accordance with the terms hereof.  If any inaccurate Borrowing
Base Certificate or other report on which Liquidity is determined would, if
corrected, have led to the application of a lower Applicable Margin for any
period for which interest has already been paid, none of the Secured Parties
shall be required to refund or return any portion of such interest.

 

“Applicable Reserve Requirement” means, at any time, for any LIBOR Loan or LIR
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D of the Board of Governors, as in effect
from time to time) under regulations issued from time to time by the Board of
Governors or other applicable banking regulator.  Without limiting the effect of
the foregoing, the Applicable Reserve Requirement shall reflect any other
reserves required to be maintained by such member banks with respect to (a) any
category of liabilities which includes deposits by reference to which the
Adjusted LIBOR Rate or the LIBOR Index Rate is to be determined, or (b) any
category of extensions of credit or other assets which include LIBOR Loans or
LIR Loans.  LIBOR Loans and LIR Loans shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefit of credit for pro ration, exception or offsets that may be available
from time to time to the applicable Lender.  The rate of interest on LIBOR Loans
and LIR Loans shall be adjusted automatically on and as of the effective date of
any change in the Applicable Reserve Requirement.

 

“Approved Fund” means any  fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Article 9 Control” means, with respect to any asset, right, or property with
respect to which a security interest therein is perfected by a secured party’s
having “control” thereof (whether pursuant to the terms of an agreement or
through the existence of certain facts and circumstances), that the
Administrative Agent or a Lender, as applicable, has “control” of such asset,
right, or property in accordance with the terms of Article 9 of the UCC. Without
limitation of the foregoing, so long as Regions Bank is the Administrative
Agent, Administrative Agent shall be deemed to be have “control” of any
Securities Account or Deposit Account maintained with Regions Bank or any
Affiliate of Regions Bank, including any maintained by or through Regions Bank
or any agents or correspondents acting on behalf of Regions Bank.

 

“Asset Sale” has the meaning set forth in Section 9.16(f).

 

“Assignment Agreement” means an assignment agreement entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 14.1(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent from time to time.

 

4

--------------------------------------------------------------------------------


 

“Auto Borrow Agreement” has the meaning specified in Section 4.1(b)(iii).

 

“Availability” means, at any time of determination, the amount, if any, by which
(a) the lesser of (i) the Borrowing Base and (ii) the Commitments exceeds
(b) the Aggregate Revolving Obligations.

 

“Average Cost” means the average cost method of accounting under GAAP as
calculated by Borrowers in the ordinary course of business, or such other
average cost method of accounting as may be expressly approved by Administrative
Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Product Agreement” means any agreement between one or more Loan Parties
and a Bank Product Provider evidencing the making available of any Bank Product
by such Bank Product Provider to such Loan Party.

 

“Bank Product Obligations” means indebtedness, liabilities and other obligations
of any Loan Party to any Bank Product Provider arising under, pursuant to or in
connection with Bank Products.

 

“Bank Product Provider” means any Lender or Affiliate of a Lender that provides
a Bank Product.  For purposes hereof, the term “Lender” shall be deemed to
include the Administrative Agent.

 

“Bank Product Reserve” means an amount determined from time to time by
Administrative Agent in its Permitted Discretion as a reserve for Bank Product
Obligations.

 

“Bank Products” means all bank, banking, financial, and other similar or related
products, services, and facilities offered or provided by any Bank Product
Provider to any Loan Party, including (a) merchant card services, credit or
stored value cards and corporate purchasing cards; (b) cash management,
treasury, and related products and services, including depository and checking
services, Deposit Accounts (whether operating, money market, investment,
collections, payroll, trust, disbursement, or other Deposit Accounts), automated
clearinghouse (“ACH”) transfers of funds and any other ACH services, remote
deposit capture, lockboxes, account reconciliation and information reporting,
controlled disbursements, wire and other electronic funds transfers, e-payable,
overdraft protection, stop payment services and fraud protection services (all
of the products and services described in this clause (b), collectively,
“Treasury Services”); and (c) bankers’ acceptances, drafts, documentary
services, foreign currency exchange services; (d) Swap Agreements; (e) supply
chain finance arrangements; and (f) leases and other banking products or
services, other than Letters of Credit.

 

“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

 

“Base Rate” means, for any day, the rate per annum equal to the greatest of
(a) the Federal Funds Rate in effect on such day plus ½ of 1%; (b) the Prime
Rate in effect on such day; and (c) the Adjusted LIBOR Rate for an Interest
Period of one-month, as determined on the Interest Rate Determination Date
corresponding thereto plus 1%.  If for any reason Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable, after due inquiry, to ascertain

 

5

--------------------------------------------------------------------------------


 

either the Adjusted LIBOR Rate or the Federal Funds Rate, or both such rates,
for any reason, including the inability or failure of Administrative Agent to
obtain sufficient quotations in regard to such rate(s) in accordance with the
terms hereof, the Base Rate shall be determined without regard to clause
(a) and/or clause (c) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist.  Any change in the
Base Rate due to a change in the Prime Rate, the Federal Funds Rate, or the
Adjusted LIBOR Rate shall be effective on the effective date of such change in
the Prime Rate, Federal Funds Rate or the Adjusted LIBOR Rate, respectively,
automatically and without notice to any Person. Notwithstanding anything
contained herein to the contrary, if the Base Rate, as so determined, is ever
less than zero (0), then, the Base Rate shall be deemed to be zero (0).

 

“Base Rate Loan” means any Loan which bears interest at a rate based on the Base
Rate.

 

“Benefit Arrangement” means an “employee benefit plan,” within the meaning of
Section 3(3) of ERISA, which is neither a Plan nor a Multiemployer Plan and
which is maintained, sponsored or contributed to by any of the Loan Parties.

 

“Black Lung Act” means, collectively, the Black Lung Benefits Revenue Act of
1977, as amended and the Black Lung Benefits Reform Act of 1977, as amended.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System.

 

“Bonding Subsidiary” means a Subsidiary of a Borrower the sole purpose of which
is to own a leasehold interest in a coal lease where the lessor thereof is a
Person who is not an Affiliate of a Borrower (but not to operate any Mining
Operations thereon) and to enter into surety or similar arrangements to provide
payment assurances to the lessor thereof related to the cost of acquiring such
leasehold interest and any bonus bid and royalty payments thereunder, and
Bonding Subsidiaries shall mean, collectively, each and every Bonding
Subsidiary.

 

“Borrower” and “Borrowers” have the meanings set forth in the preamble hereto,
provided that no Foreign Subsidiary shall be a Borrower.

 

“Borrower Agent” has the meaning given such term in Section 4.3.

 

“Borrower Shares” has the meaning set forth in Section 8.2.

 

“Borrowing” means a group of Loans of one Type that are made on the same day or
are converted into Loans of one Type on the same day.

 

“Borrowing Base” means, on any date of determination, an amount, calculated in
Dollars, equal to:

 

(a)                                 85% of the NOLV Percentage of Eligible Coal
Inventory; plus

 

(b)                                 the lesser of (i) 85% of the NOLV Percentage
of Eligible Parts and Supplies Inventory; and (ii) 35% of the amount determined
pursuant to clause (a) of this definition; provided that during any Borrowing
Base Adjustment Period, the amount of this clause (b) shall be deemed to equal
$0; plus

 

(c)                                  100% of Eligible Cash; minus

 

(d)                                 Reserves.

 

6

--------------------------------------------------------------------------------


 

“Borrowing Base Adjustment Period” means the first day on which Administrative
Agent receives any Borrowing Base Certificate indicating that Liquidity has
fallen below $225,000,000 at any time (an “Initial Adjustment Event”), and all
subsequent days until and including the first day thereafter on which
Administrative Agent receives a Borrowing Base Certificate indicating that
Liquidity has exceeded $225,000,000 for a thirty (30) consecutive day period
after such Initial Adjustment Event.

 

“Borrowing Base Certificate” means a borrowing base certificate substantially in
the form of Exhibit E or such other form as may be acceptable to Administrative
Agent from time to time in its discretion.

 

“Business Day” means (a) any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized or required to close under the laws of, or
are in fact closed in, the States of Alabama, Georgia, or New York, and (b) if
such day relates to any notice, determination, funding or payment in respect of
a LIBOR Loan or an LIR Loan, any such day which is a Business Day as prescribed
in clause (a) above and is also a day on which dealings in Dollar deposits are
carried out in the London interbank market.

 

“Case” or “Cases” means Parent and its subsidiaries’ voluntary petitions with
the United States Bankruptcy Court for the Eastern District of Missouri for
relief under Chapter 11 of the Bankruptcy Code on January 11, 2016.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, LC Issuer or Swingline Lender, as applicable, as
collateral for the LC Obligations or Swingline Loans, as applicable, or
obligations of Lenders to fund participations in respect thereof, cash or
deposit account balances or, if the Administrative Agent, LC Issuer or Swingline
Lender, as applicable, may agree, each in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance, and in an
amount (but not less than 105% of the obligated amount), in each case,
reasonably satisfactory to the Administrative Agent, such LC Issuer and/or
Swingline Lender, as applicable, in its or their sole discretion.  “Cash
Collateral”, “Cash Collateralization”  and “Cash Collateralizing” shall have
meanings correlative to the foregoing and shall include the proceeds of such
Cash Collateral and other credit support including any cash and any interest or
other income earned thereon

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any Law, (ii) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

 

“Change of Control” has the meaning given such term in Section 12.1(j).

 

“CIP Regulations” has the meaning set forth in Section 13.15(b).

 

“Claims” means all liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs, disbursements, and expenses of any kind
(including fees, costs, and expenses of attorneys

 

7

--------------------------------------------------------------------------------


 

and paralegals, experts, agents, consultants, and advisors, and Extraordinary
Expenses (in the case of legal fees, limited to the reasonable and documented
fees of a single primary legal counsel to Administrative Agent, plus one local
counsel in any relevant jurisdiction,  plus any special counsel, plus, in the
case of an actual or perceived conflict of interest, where such Indemnitees
endeavor to provide the Parent prior notice of such conflict of interest, a
single firm of counsel for all similarly affected Indemnitees) at any time
(including before or after the Closing Date, after Payment in Full of the
Obligations, or resignation or replacement of Administrative Agent) incurred by
or asserted against or imposed on any Indemnitee as a result of, or arising from
or in connection with, (a) any Loans, Letters of Credit, Loan Documents, or the
use thereof or transactions relating thereto; (b) any action taken or omitted to
be taken by any Indemnitee in connection with any Loan Documents; (c) the
existence or perfection of any Liens, or realization upon any Collateral;
(d) exercise of any rights or remedies under any Loan Documents or Law; or
(e) failure by any Loan Party to perform or observe any terms of any Loan
Document, in each case including all costs and expenses relating to any
investigation, litigation, arbitration, or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.

 

“Closing Date” has the meaning given such term in Section 7.1.

 

“Coal Act” means the Coal Industry Retiree Health Benefits Act of 1992, as
amended.

 

“Coal Supply Agreement” means with respect to any Borrower or any of their
Subsidiaries an agreement or contract in effect on the Closing Date or
thereafter entered into for the sale, purchase, exchange, processing or handling
of coal with an initial term of more than one year.

 

“Code” means the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time.

 

“Collateral” means all of the “Collateral” and “Pledged Collateral” as defined
in any Security Document and all other assets that become subject to (or
purported to be subject to) the Liens created by the Security Documents from
time to time.

 

“Commitment” means, at any time of determination and with respect to each
Lender, such Lender’s obligation to make Loans, participate in Swingline Loans
and participate in LC Obligations, “Commitments” means, at any time of
determination, the aggregate amount of such Commitments of all Lenders.  The
amount of each Lender’s Commitment, if any, is set forth on Appendix A or in the
applicable Assignment Agreement, subject to any increase, adjustment or
reduction pursuant to the terms and conditions hereof.  The aggregate amount of
the Commitments as of the Closing Date is FORTY MILLION DOLLARS ($40,000,000).

 

“Commitment Increase” has the meaning given such term in Section 2.1(f).

 

“Commitment Termination Date” means the earliest to occur of the following:
(a) the Stated Commitment Termination Date; (b) the date on which Borrowers
terminate the Commitments pursuant to Section 2.1(c); (c) the date on which the
Commitments are terminated pursuant to Section 12.2; and (d) the sixtieth (60th)
day following maturity, termination or repayment in full of any Permitted
Receivables Financing; provided that Administrative Agent may in its discretion
require Borrowers to cash collateralize the Obligations in such amounts as
Administrative Agent may determine in its discretion on and after the thirtieth
(30th) day following such maturity, termination or repayment in full described
in this clause (d).

 

8

--------------------------------------------------------------------------------


 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning set forth in Section 16.1(d).

 

“Compliance Certificate” a certificate of Borrower Agent signed by a Senior
Officer, substantially in the form of Exhibit F: (i)  stating that no Default or
Event of Default then exists or, if a Default or Event of Default exists, the
nature and duration thereof and Loan Parties’ intention with respect thereto,
(ii) containing a list of each Significant Subsidiary and each Non-Loan Party
Subsidiary (and whether such Subsidiary is a Bonding Subsidiary, an Immaterial
Subsidiary, a Foreign Subsidiary or a non-wholly owned Subsidiary), other than
those set forth on Schedule 8.2 and (iii) confirming that each Significant
Subsidiary has joined the Loan Documents in accordance with the requirements of
Section 9.12.

 

“Concentration Account”  means a Deposit Account established or maintained by a
Loan Party at Regions Bank, which Deposit Account shall be utilized solely for
purposes of receiving payments made by a Securitization Subsidiary in respect of
a sale of Receivables Assets to such Securitization Subsidiary pursuant to a
Permitted Receivables Financing (including each payment made pursuant to the
Receivables Purchase Documents), and over which Administrative Agent shall have
Article 9 Control and, at any time during the continuance of an Account Control
Period, exclusive control to withdraw or otherwise direct the disposition of
funds on deposit therein..

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Net Income” means consolidated net income (or loss) of the Parent
and its Subsidiaries, excluding (without duplication): (a) the effect of
non-cash compensation expenses related to common stock and other equity
securities issued to employees, (b) extraordinary or non-recurring gains and
losses, (c) gains or losses on discontinued operations or disposal of
discontinued operations or costs and expenses associated with the closure of any
mines (including any reclamation or disposal obligations) and (d) equity
earnings or losses of Affiliates (other than earnings or losses of the Parent or
any Subsidiary of the Parent).

 

“Consolidated Net Tangible Assets” means, as of any particular time, the total
of all the assets appearing on the most recent consolidated balance sheet
prepared in accordance with GAAP of the Parent and its Subsidiaries as of the
end of the last Fiscal Quarter for which financial information is available
(less applicable reserves and other properly deductible items) after deducting
from such amount (a) all current liabilities, including current maturities of
long-term debt and current maturities of obligations under capital leases (other
than any portion thereof maturing after, or renewable or extendable at the
option of the relevant Borrower or the relevant Subsidiary beyond, twelve months
from the date of determination) and (b) the total of the net book values of all
assets of the Parent and its Subsidiaries properly classified as intangible
assets under GAAP (including goodwill, trade names, trademarks, patents,
unamortized debt discount and expense and other like intangible assets).

 

“Contamination” means the presence or Release or threat of Release of Regulated
Substances in, on, under or emanating to or from the real property, whether
owned or leased, of any Loan Party or any Subsidiary of a Loan Party, which
pursuant to Environmental Health and Safety Laws requires notification or
reporting to an Official Body, or which pursuant to Environmental Health and
Safety Laws requires performance of a Remedial Action or which otherwise
constitutes a violation of Environmental Health and Safety Laws.

 

9

--------------------------------------------------------------------------------


 

“Contractual Obligation” means as to any Person, any provisions of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control Agreement” shall mean, with respect to any Deposit Account, Securities
Account, Commodity Account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to Administrative
Agent, among Administrative Agent, the financial institution or other Person at
which such account is maintained or with which such entitlement or contract is
carried and the Loan Party maintaining such account, effective to grant
Article 9 Control over such account (and all assets on deposit therein or
credited thereto) to Administrative Agent, for the benefit of the Secured
Parties.

 

“Debt” means for any Person as of any date of determination the sum, without
duplication, of any and all indebtedness, obligations or liabilities of such
Person for or in respect of: (i) all indebtedness for borrowed money (including,
without limitation, all subordinated indebtedness), (ii) all amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) all indebtedness in respect of any other transaction (including
production payments (excluding royalties), installment purchase agreements,
forward sale or purchase agreements, capitalized leases, conditional sales
agreements, deferred purchase price of property or services and indebtedness
secured by a Lien on property owned or being purchased by such Person, whether
or not such indebtedness shall have been assumed by such Person or is limited in
recourse) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements,
(iv) reimbursement obligations (contingent or otherwise) under any letter of
credit, (v) all indebtedness and other obligations of each Securitization
Subsidiary in respect of any Permitted Receivables Financing, (vi) all payments
such Person would have to make in the event of an early termination, on the date
such Debt is being terminated, in respect of outstanding Swap Agreements,
(vii) all obligations of such Person in respect of Disqualified Equity Interests
or (viii) the amount of all indebtedness (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) in respect of all Guaranties by such Person (the “Guarantying
Person”) of Debt described in clauses (i) through (vii) above of other Persons
(each such other Person being a “Primary Loan Party” and the obligations of a
Primary Loan Party which are subject to a Guaranty by a Guarantying Person being
“Primary Obligations”) (it being understood that if the Primary Obligations of
the Primary Loan Party do not constitute Debt, then the Guaranty by the
Guarantying Person of the Primary Obligations of the Primary Loan Party shall
not constitute Debt). It is expressly agreed that obligations in respect of any
current trade liabilities (which are incurred in the ordinary course of business
and which are not represented by a promissory note or other evidence of
indebtedness) and current intercompany liabilities (but not any refinancings,
extensions, renewals or replacements thereof) incurred in the ordinary course of
business shall not be deemed “Debt” for purposes hereof.  For purposes of
determining the Debt outstanding at any time under any Permitted Receivables
Financing, the amount of such outstanding Debt shall equal the sum of (i) either
(x) the drawn amount of commitments that has been invested in receivables under
the Existing Receivables Financing (or any similarly structured Permitted
Receivables Financing) at such time or (y) the principal amount of loans under
an alternatively structured Permitted Receivables Financing at such time, plus
(ii) the sum of the undrawn amounts of letters of credit issued thereunder at
such time

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

10

--------------------------------------------------------------------------------


 

“Default” means any event or condition which with notice or passage of time, or
both, would constitute an Event of Default.

 

“Default Rate” means for any Obligation (including, to the extent permitted by
Law, interest not paid when due), 2.0% per annum plus the interest rate
otherwise applicable thereto or, to the extent that there is no applicable rate
thereto, the Base Rate plus the highest Applicable Margin for Base Rate Loans
plus 2.0% per annum.

 

“Defaulting Lender” means, subject to Section 4.2(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
after the date such Loans were required to be funded hereunder unless such
Lender notifies Administrative Agent and Borrower Agent in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable Default or Event of Default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to Administrative Agent, LC Issuer,
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days after the date when due, (b) has
notified Borrower Agent, Administrative Agent, LC Issuer or Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable Default or Event of Default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by Administrative Agent or Borrower
Agent, to confirm in writing to Administrative Agent and Borrower Agent that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by Administrative Agent and
Borrower Agent), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of any Insolvency Proceeding, or (ii) had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) has become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by an Official Body so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Official Body) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 4.2(b)) upon delivery of written
notice of such determination to Borrower Agent, each LC Issuer, each Swingline
Lender and each Lender.

 

“Designated Non-Cash Consideration” means the fair market value (as reasonably
determined by Borrowers in good faith) of non-cash consideration received by any
Borrower or any of their Subsidiaries in connection with a Disposition that is
so designated as “Designated Non-Cash Consideration.”

 

“Designated Parts and Supplies” shall have the meaning specified in the
definition of “Inventory”.

 

“Dispose” or “Disposition” shall have the meaning specified in Section 10.4.

 

11

--------------------------------------------------------------------------------


 

“Disqualified Equity Interests” means any equity interests which, by their terms
(or by the terms of any security into which they are convertible or for which
they are exchangeable), or upon the happening of any event, (a) mature
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or are mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or are redeemable at the option of the holder thereof, in whole or in
part, or require the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
date that is ninety-one (91) days after the Stated Commitment Termination Date
(determined as of the date of issuance thereof), or (b) are convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) cash,
(ii) debt securities or (iii) any equity interests referred to in (a) above, in
each case at any time prior to the date that is ninety-one (91) days after the
Stated Commitment Termination Date (determined as of the date of issuance
thereof).  Notwithstanding the foregoing, any equity interests that would
constitute Disqualified Equity Interests solely because holders of the equity
interests have the right to require the issuer of such equity interests to
repurchase such equity interests upon the occurrence of a change of control or
an asset sale will not constitute Disqualified Equity Interests if the terms of
such equity interests provide that the issuer may not repurchase or redeem any
such equity interests pursuant to such provisions unless such repurchase or
redemption is permitted under the terms of this Agreement.

 

“Dollars” and the symbol “$” shall mean lawful money of the United States of
America.

 

“EBITDA” for any period of determination means with respect to the Parent and
its consolidated Subsidiaries for such period of determination; (a) Consolidated
Net Income, plus (b) the sum of the following, without duplication and to the
extent deducted in determining Consolidated Net Income: (i) interest expense
(net of interest income), (ii) income tax expense, (iii) depreciation,
depletion, amortization (including, without limitation, amortization of
intangibles, deferred financing fees, and any amortization included in pension
or other employee benefit expenses) and all other non-cash items reducing
Consolidated Net Income (including, without limitation, write-downs and
impairment of property, plant, equipment and intangibles, other long-lived
assets, the impact of purchase accounting and asset retirement obligations
accretion expenses, but excluding any such non-cash charge that represents an
accrual or reserve for potential cash items in any future period or amortization
of a prepaid cash item that was paid in a prior period), (iv) non-cash debt
extinguishment costs, (v) non-cash impairment charges or asset write-offs and
non-cash charges, including non-cash charges due to cumulative effects of
changes in accounting principles (but excluding any such non-cash charge that
represents an accrual or reserve for potential cash items in any future period
or amortization of a prepaid cash item that was paid in a prior period),
(vi) any costs and expenses incurred in connection with the Cases and the
consummation of the Plan of Reorganization and the consummation of the
transactions contemplated thereby for such period, (vii) any charges arising
from Fresh Start Reporting adjustments that do not impact the cash flows of the
Borrowers and their Subsidiaries and (viii) costs and expenses, including fees,
incurred directly in connection with the consummation of the transactions
contemplated under the Loan Documents, plus (c) cash dividends or distributions
received from Affiliates (other than received from any Borrower or any
Subsidiary of a Borrower) to the extent not included in determining Consolidated
Net Income, minus (d) the sum of the following, without duplication and to the
extent included in determining Consolidated Net Income, (i) non-cash debt
extinguishment gains, (ii) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced EBITDA in a prior period under this Agreement), including
non-cash gains due to cumulative effects of changes in accounting principles and
income tax benefits and (iii) any gains arising from Fresh Start Reporting
adjustments that do not impact the cash flows of the Borrowers and their
Subsidiaries. All items included in the definition of EBITDA shall be determined
in each case for the applicable Person for the period of determination on a
consolidated basis in accordance with GAAP.

 

12

--------------------------------------------------------------------------------


 

EBITDA for the Borrowers and their Subsidiaries shall be deemed to be
(i) $(6,170,000) for the Fiscal Quarter ended March 31, 2016, (ii) $(7,752,000)
for the Fiscal Quarter ended June 30, 2016, (iii) $90,039,000 for the Fiscal
Quarter ended September 30, 2016 and (iv) $95,559,000 for the Fiscal Quarter
ended December 31, 2016,  as each such amount may be adjusted on a pro forma
basis.

 

For purposes of determining the Total Net Leverage Ratio under this Agreement,
in the event that any Borrower or any Subsidiary of any Borrower:

 

A.                                    acquires in a Permitted Acquisition or any
other acquisition or Investment permitted hereunder with an aggregate fair
market value (as reasonably determined by such Borrower in good faith) in excess
of $3,000,000 (the “Acquired Person”) during any period of determination, then
EBITDA of the Borrowers and their Subsidiaries shall be increased for such
period of determination by the EBITDA of the Acquired Person, subject to the
following:

 

(1)                                 the EBITDA of the Acquired Person shall be
based upon financial statements reasonably acceptable to the Administrative
Agent (the “Acquired Person’s EBITDA”); and

 

(2)                                 the Permitted Acquisition of the Acquired
Person shall be deemed to have occurred on the first day of the period of
determination with the Acquired Person’s EBITDA for periods prior to the actual
date of the consummation of such acquisition based upon the Acquired Person
financial statements and in an amount and calculated in a manner reasonably
acceptable to the Administrative Agent and with Acquired Person’s EBITDA for
periods on or after the date of consummation of such Permitted Acquisition based
upon the actual operating results of the Acquired Person after giving effect to
such Permitted Acquisition; or

 

B.                                    Disposes of any assets with an aggregate
fair market value (as reasonably determined by the Borrowers in good faith) in
excess of $3,000,000 pursuant to Section 10.4 of this Agreement, then EBITDA of
the Borrowers and their Subsidiaries shall, with respect to such dispossessed
assets, shall be increased or decreased, as applicable, for such period of
determination by the EBITDA attributable to such dispossessed assets, subject to
the following:

 

(1)                                 the EBITDA attributable to such assets shall
be based upon financial statements reasonably acceptable to the Administrative
Agent (the “Dispossessed Business EBITDA”); and

 

(2)                                 the Disposition of such assets shall be
deemed to have occurred on the first day of the period in which such Disposition
occurred and calculated in a manner reasonably acceptable to the Administrative
Agent and with the applicable Dispossessed Business EBITDA based upon the actual
operating results of such dispossessed business.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

13

--------------------------------------------------------------------------------


 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee of a Lender under Section 14.1, subject to any consents and
representations, if any, as may be required therein.

 

“Eligible Cash” means cash of Borrowers on deposit in a Deposit Account
maintained at Regions Bank over which Administrative Agent shall have (a) first
priority Article 9 Control, and (b) exclusive control to withdraw or otherwise
direct the disposition of funds on deposit therein.

 

“Eligible Coal Inventory” means Inventory of the Borrowers consisting of
above-ground mined coal, but excluding therefrom, without duplication, any
Inventory:

 

(a)                                 which constitutes work-in-process;

 

(b)                                 which is not subject to a valid, duly
perfected, first priority Lien in favor of Administrative Agent other than Liens
arising by operation of law (including Permitted Liens described in clause
(c) of the definition of “Permitted Liens” that arise by operation of law), in
each case as long as Administrative Agent has instituted a Reserve with respect
thereto in an amount determined by Administrative Agent in its Permitted
Discretion;

 

(c)                                  as to which any of the covenants,
representations, and warranties in this Agreement or the other Loan Documents
respecting Inventory shall be untrue, misleading, or in default; provided,
however, that this clause (c) shall not (i) be deemed a waiver by the Required
Lenders of any Default or Event of Default which occurs under this Agreement or
any other Loan Document as a result of any such representation, warranty, or
covenant being untrue or misleading, or in default or (ii) limit the ability of
Administrative Agent to institute Reserves in connection therewith to the extent
provided in this Agreement;

 

(d)                                 which is on Consignment (i.e., where such
Borrower is the consignee) from any seller, vendor, or supplier or subject to
any agreement whereby the seller, vendor, or supplier has retained any title to
such Inventory or the right to repurchase such Inventory;

 

(e)                                  which is on Consignment (i.e., where such
Borrower is the consignor) to any other Person;

 

(f)                                   which (in each case, as determined by
Administrative Agent) (i) is not new; (ii) is not in good and saleable
condition; (iii) is damaged, defective, unserviceable, or otherwise
unmerchantable; (iv) constitutes returned or repossessed Goods; (v) constitutes
obsolete or slow-moving Goods; (vi) as applicable, fails to meet standards of
any Official Body or Law regarding the storage, use, or sale of such Inventory,
or (vii) has been acquired from a Sanctioned Person or Sanctioned Country;

 

(g)                                  which is subject to any negotiable
Document;

 

(h)                                 which is subject to any License with any
Third Party which limits or restricts or is reasonably likely to limit or
restrict any Borrower or Administrative Agent’s right to sell or otherwise
dispose of such Inventory (unless such Third Party has entered into a Third
Party Agreement) or which constitute or are alleged to constitute infringing
Goods or which have or are alleged to have been manufactured or sold in a manner
which violates the Intellectual Property rights of any Person;

 

(i)                                     which is not located in the continental
United States at an Active Operating Property or other Permitted Location,
unless it is in-transit Inventory that constitutes Eligible Coal Inventory in
accordance with clause (k) below;

 

14

--------------------------------------------------------------------------------


 

(j)                                    which is located at a Permitted Location
not owned and controlled by such Borrower or another Loan Party, unless
(i) Administrative Agent has received from the Person owning or in control of
such Permitted Location a Third Party Agreement or (ii) Administrative Agent has
instituted a Reserve with respect thereto in an amount determined by
Administrative Agent in its Permitted Discretion;

 

(k)                                 which constitutes in-transit Inventory,
unless (i) it is in-transit Inventory that is in transit in the continental
United States with a railway that has provided a Third Party Agreement to
Administrative Agent and such railway has provided the railcars used to
transport such in-transit Inventory or (ii) Administrative Agent has instituted
a Reserve with respect thereto in an amount determined by Administrative Agent
in its Permitted Discretion;

 

(l)                                     with respect to which Administrative
Agent has not received all documentation required pursuant to Section 9.20
relating to such Inventory; or

 

(m)                             which Administrative Agent, in its Permitted
Discretion, deems not to be Eligible Coal Inventory.

 

For purposes of calculating the Borrowing Base, the value of Eligible Coal
Inventory shall be determined on the basis of the lower of Average Cost and
market value.

 

“Eligible Inventory” mean Eligible Coal Inventory and Eligible Parts and
Supplies Inventory.

 

“Eligible Parts and Supplies Inventory” means Inventory of the Borrowers
consisting of parts and supplies used in the mining of coal or in other related
mining activities, but excluding therefrom, without duplication, any Inventory:

 

(a)                                 which constitutes work-in-process or which
does not constitute finished goods;

 

(b)                                 which is not subject to a valid, duly
perfected, first priority Lien in favor of Administrative Agent other than Liens
arising by operation of law (including Permitted Liens described in clause
(c) of the definition of “Permitted Liens” that arise by operation of law), in
each case as long as Administrative Agent has instituted a Reserve with respect
thereto in an amount determined by Administrative Agent in its Permitted
Discretion;

 

(c)                                  as to which any of the covenants,
representations, and warranties in this Agreement or the other Loan Documents
respecting Inventory shall be untrue, misleading, or in default; provided,
however, that this clause (c) shall not (i) be deemed a waiver by the Required
Lenders of any Default or Event of Default which occurs under this Agreement or
any other Loan Document as a result of any such representation, warranty, or
covenant being untrue or misleading, or in default or (ii) limit the ability of
Administrative Agent to institute Reserves in connection therewith to the extent
provided in this Agreement;

 

(d)                                 which is on Consignment (i.e., where such
Borrower is the consignee) from any seller, vendor, or supplier or subject to
any agreement whereby the seller, vendor, or supplier has retained any title to
such Inventory or the right to repurchase such Inventory;

 

(e)                                  which is on Consignment (i.e., where such
Borrower is the consignor) to any other Person;

 

(f)                                   which (in each case, as determined by
Administrative Agent) (i) is damaged, defective, unserviceable, or otherwise
unmerchantable; (ii) constitutes returned or repossessed Goods; (iii)

 

15

--------------------------------------------------------------------------------


 

constitutes obsolete Goods; (iv) as applicable, fails to meet standards of any
Official Body or Law regarding the storage, use, or sale of such Inventory, or
(v) has been acquired from a Sanctioned Person or Sanctioned Country;

 

(g)                                  which is subject to any negotiable
Document;

 

(h)                                 which is subject to any License with any
Third Party which limits or restricts or is reasonably likely to limit or
restrict any Borrower or Administrative Agent’s right to sell or otherwise
dispose of such Inventory (unless such Third Party has entered into a Third
Party Agreement) or which constitute or are alleged to constitute infringing
Goods or which have or are alleged to have been manufactured or sold in a manner
which violates the Intellectual Property rights of any Person;

 

(i)                                     which is not located in the continental
United States at an Active Operating Property or other Permitted Location,
unless it is in-transit Inventory that constitutes Eligible Parts and Supplies
Inventory in accordance with clause (k) below;

 

(j)                                    which is located at a Permitted Location
not owned and controlled by such Borrower or another Loan Party, unless
(i) Administrative Agent has received from the Person owning or in control of
such Permitted Location a Third Party Agreement or (ii) Administrative Agent has
instituted a Reserve with respect thereto in an amount determined by
Administrative Agent in its Permitted Discretion;

 

(k)                                 which constitutes in-transit Inventory,
unless it is in transit in the continental United States between locations owned
or leased by one or more Loan Parties;

 

(l)                                     which constitutes fuel; or

 

(m)                             which Administrative Agent, in its Permitted
Discretion, deems not to be Eligible Parts and Supplies Inventory.

 

For purposes of calculating the Borrowing Base, the value of Eligible Parts and
Supplies Inventory shall be determined on the basis of Average Cost.

 

“Enforcement Action” means any action to collect any Obligations or enforce any
Loan Document or to realize upon any Collateral (whether by judicial action,
self-help, notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).

 

“Environmental Health and Safety Claim” means any administrative, regulatory or
judicial action, suit, claim, written notice of non-compliance or violation,
written notice of investigation, written notice of liability or potential
liability, or proceeding relating in any way to any Environmental Health and
Safety Laws, any Environmental Health and Safety Permit, any Regulated
Substances, any Contamination, or the performance of any Remedial Action.

 

“Environmental Health and Safety Laws” means, collectively, any federal, state,
local or foreign statute, Law (including, but not limited to the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C. §
9601 et seq., the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §
6901 et seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et
seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq., the Federal Safe Drinking
Water Act, 42 U.S.C. §§ 300f­300j, the Federal Air Pollution Control Act, 42
U.S.C. § 7401 et seq., the Oil Pollution Act, 33 U.S.C. § 2701 et seq., the
Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 to 136y, the
Occupational Safety and Health Act, 29 U.S.C. §§ 651 et seq. the Mine Safety and
Health Act, 30 U.S.C. §§ 801 et seq., the

 

16

--------------------------------------------------------------------------------


 

Surface Mining Control and Reclamation Act 30 U.S.C. §§ 1201 et seq., the Atomic
Energy Act, 42 U.S.C. § 2011 et seq., the National Historic Preservation Act, 16
U.S.C. § 470 et seq., the Endangered Species Act, 16 U.S.C. § 1531 et seq., the
Wild and Scenic Rivers Act, 16 U.S.C. §§ 1271­1278, each as amended, or any
equivalent state or local statute, and any amendments thereto), code, consent
decree, settlement agreement, directive or any binding judicial or agency
interpretation, policy or guidance, in each case regulating: (a) pollution or
pollution control; (b) Contamination or Remedial Actions; (c) protection of
human health from exposure to Regulated Substances; (d) protection of natural
resources or the environment, including endangered or threatened species or
Environmentally Sensitive Areas; (e) employee health safety in the workplace and
the protection of employees from exposure to Regulated Substances in the
workplace (but excluding workers compensation and wage and hour laws); and
(f) the presence, use, management, generation, manufacture, processing,
extraction, mining, treatment, recycling, refining, reclamation, labeling,
transport, storage, collection, distribution, disposal or Release or threat of
Release of Regulated Substances.

 

“Environmental Health and Safety Orders” means all decrees, orders, directives,
judgments, opinions, rulings writs, injunctions, settlement agreements or
consent orders issued by or entered into with an Official Body relating or
pertaining to Contamination, Environmental Health and Safety Laws, Environmental
Health and Safety Permits, Regulated Substances or Remedial Actions.

 

“Environmental Health and Safety Permit” means any applicable Permit required
under any of the Environmental Health and Safety Laws.

 

“Environmentally Sensitive Area” means (a) any wetland as defined by applicable
Environmental Health and Safety Laws; (b) any area designated as a coastal zone
pursuant to applicable Environmental Health and Safety Laws; (c) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Environmental Health and Safety Laws; (d) habitats of endangered
species or threatened species as designated by applicable Environmental Health
and Safety Laws; (e) a floodplain or other flood hazard area as defined pursuant
to any applicable Environmental Health and Safety Laws; (f) streams, rivers or
other water bodies or springs classified, or designated or as otherwise
protected by applicable Environmental Health and Safety Laws as a fishery, as
having exceptional or high quality or value or as having recreational use;
(g) any area classified, designated or protected by applicable Environmental
Health and Safety Laws as unsuitable for mining; and (h) any man-made or
naturally occurring surface feature classified, designated or protected by
applicable Environmental Health and Safety Laws from disturbance, the effects of
blasting, subsidence and mining operations.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

 

“ERISA Group” means, at any time, the Loan Parties and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control or treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code with any of the Loan Parties.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning given such term in Section 12.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

17

--------------------------------------------------------------------------------


 

“Excluded Accounts” means (a) any Deposit Account that is used solely for
payment of payroll, bonuses, other compensation and related expenses, in each
case, for employees or former employees, (b) escrow accounts to the extent the
use of such escrowed funds is permitted under this Agreement and the amount on
deposit therein in connection with any letter of intent is in respect of a
purchase that would reasonably be expected to result in a Permitted Acquisition
or other permitted Investment, (c) fiduciary or trust accounts, (d) zero-balance
accounts, so long as the balance in such account is zero at the end of each
Business Day, (e) any other Deposit Accounts with an aggregate daily balance as
at the end of each Business Day of less than $3,000,000 in the aggregate for all
such Deposit Accounts and (f) assets subject to Liens permitted under clause
(l) of the definition of “Permitted Liens”.

 

“Excluded Property” means (a) those assets, including, without limitation any
undeveloped land, which (i) are existing on the Closing Date and listed on
Schedule 1.1(A) or (ii) in the reasonable discretion of Administrative Agent,
the taking of Liens thereupon is impractical, prohibited by Law or commercially
unreasonable, (b) assets subject to certificates of title, (c) the assets of any
Non-Loan Party Subsidiary, (d) voting equity interests in any Foreign Subsidiary
in excess of 65% of all outstanding voting equity interests in such Foreign
Subsidiary, (e) the assets with respect to which any pledge or security
interests thereof would be (i) prohibited by Law or (ii) in the case of equity
interests of non-wholly owned Subsidiaries or Permitted Joint Ventures,
prohibited by the Organizational Documents of such non-wholly owned Subsidiaries
or Permitted Joint Ventures, except to the extent such prohibition is
ineffective or rendered unenforceable under applicable Law (including the UCC)
(provided that, for the avoidance of doubt, the equity interests in Knight Hawk
Holdings, LLC shall constitute Excluded Property so long as (1) it is not a
wholly-owned Subsidiary of Parent, (2) the prohibition on pledge of such
interests remains in effect pursuant to the operating agreements with respect
thereto, (3) its equity owner is a JV Holding Company and (4) such JV Holding
Company is a Guarantor and the equity interests in such JV Holding Company
constitute Collateral), (f) assets subject to Liens permitted under clause
(i)(A) of the definition of “Permitted Liens”, but only to the extent described
as an exclusion to collateral in the UCC financing statement filed by, or on
behalf of, Administrative Agent, as secured party, against the applicable Loan
Party, (g) Excluded Accounts, provided that, for the avoidance of doubt, any
Proceeds of Collateral held from time to time in any such Excluded Account shall
not cease to be Collateral solely because such Proceeds are held in an Excluded
Account, (h) any owned Real Estate acquired after the Closing Date with a fair
market value not exceeding $3,000,000, (i) any Real Estate lease entered into
after the Closing Date with a Loan Party as lessee, and with the lessor being a
Person that is not a Loan Party or Affiliate thereof, with annual minimum
royalties, rents or any similar payment obligations, not exceeding $3,000,000,
(j) any contract or lease agreement (including, for the avoidance of doubt, any
lease agreement evidencing any leasehold interest referred to in the proviso to
Section 9.9, to the extent the applicable Loan Party could not obtain the
required third party consent after using commercially reasonable efforts to
obtain the same) if the grant of a security interest in such contract or lease
agreement is prohibited by the terms of such contract or lease agreement or
would require the consent of another party thereto or would give another party
thereto any rights of termination or acceleration, except to the extent that
(x) the term in such contract or lease providing for such prohibition or right
of termination or acceleration is ineffective or rendered unenforceable under
applicable Law (including Sections 9-406 through 9 409 of the UCC) or principles
of equity or (y) any consent or waiver has been obtained that would permit
Administrative Agent’s security interest or Lien to attach notwithstanding the
prohibition or restriction on the pledge of or security interest in such
contract or lease agreement, (k) any property which is subject to a Lien
permitted under clause (g) or (j) of the definition of Permitted Liens (in the
case of clause (g), excluding any Inventory), in each case where the governing
documents prohibit the applicable Loan Party from granting any other Liens in
such property or to the extent the grant of a security interest therein would
violate or invalidate such documents or would create a termination right in
favor of any other party thereto (other than to the extent that any such
prohibition would be rendered ineffective pursuant to Sections 9-406 through
9-409 of the UCC or any other applicable Law or principles of equity and other
than to the extent all necessary consents to the creation,

 

18

--------------------------------------------------------------------------------


 

attachment and perfection of Administrative Agent’s Liens thereon have been
obtained), and, in any event, immediately upon the ineffectiveness, lapse or
termination of such terms that prohibit such Loan Party from granting any other
Liens in such property or the obtainment of such consents to the creation,
attachment and perfection of Administrative Agent’s Liens thereon, such property
shall cease to constitute Excluded Property, (l) any intent-to-use trademark
applications prior to the filing, and acceptance by the United States Patent and
Trademark Office, of a “Statement of Use” or “Amendment to Allege Use” with
respect thereto, if any, to the extent that, and solely during the period in
which, the grant of a security interest therein prior to such filing and
acceptance would impair the validity or enforceability of such intent-to-use
trademark applications or the resulting trademark registrations under applicable
federal law and (m) (A) any account, instrument, chattel paper, or other
obligation or property of any kind due from, owed by, or belonging to, a
Sanctioned Person or Sanctioned Country or (B) any lease under which the lessee
is a Sanctioned Person or Sanctioned Country; provided that “Excluded Property”
(1) shall not include any and all Proceeds, products, substitutions and
replacements of Excluded Property specified in clauses (a) through (l) of this
definition to the extent such Proceeds, products, substitutions and replacements
do not themselves constitute Excluded Property under clauses (a) through (l) of
this definition and (2) shall not include any Proceeds of Excluded Property
specified in clause (m).

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of any guaranty of such
Loan Party of, or the grant under a Loan Document by such Loan Party of a Lien
to secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act (or the application or official interpretation
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 5.7 hereof and any and all guaranties
of such Loan Party’s Swap Obligations by other Loan Parties) at the time the
guaranty of such Loan Party, or grant by such Loan Party of a Lien, becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one Swap Agreement, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
Swap Agreements for which such guaranty or Lien becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrowers under Section 15.4) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 15.3, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 15.3(g) and (d) any Taxes imposed under FATCA.

 

“Existing Receivables Financing” means the receivables financing pursuant to the
following agreements, each dated as of October 5, 2016, as amended on the
Closing Date and in each case as the same may be further amended, restated,
supplemented or otherwise modified from time to time: (a) the Second Amended and
Restated Purchase and Sale Agreement by and among Arch Coal Sales Company, Inc.,
certain of the Parent’s Subsidiaries as the Originators (as defined therein)
thereunder and the Parent, (b) the Second Amended and Restated Sale and
Contribution Agreement by and among Parent and Arch Receivable Company, LLC,
(c) the Third Amended and Restated Receivables Purchase Agreement by

 

19

--------------------------------------------------------------------------------


 

and among Arch Receivable Company, LLC, Arch Coal Sales Company, Inc., certain
financial institutions from time to time parties thereto, as LC Participants (as
defined therein), certain financial institutions from time to time parties
thereto, as conduit purchasers, related committed purchasers, and purchaser
agents and PNC Bank, National Association, as Administrator (as defined therein)
on behalf of the Purchasers (as defined therein) and as LC Bank (as defined
therein), (d) the Third Amended and Restated Performance Guaranty, dated as of
October 5, 2016, between Parent and PNC Bank, National Association, as
Administrator (as defined therein), (e) the Amended and Restated Originator
Performance Guaranty, dated as of October 5, 2016, among certain of the Parent’s
Subsidiaries as the Originators (as defined therein) and PNC Bank, National
Association, as Administrator (as defined therein) and (f) other related
agreements and documents.

 

“Extraordinary Expenses” means all out-of-pocket costs, expenses, or advances
(or, in the case of field examinations, the standard charges of the
Administrative Agent’s internal field examination group) that Administrative
Agent may incur during an Event of Default or during the pendency of an
Insolvency Proceeding of a Loan Party (including such costs, expenses or
advances that are directly invoiced to the Borrowers in lieu of payment by the
Administrative Agent), including those relating to (a) any audit, inspection,
field examination, repossession, storage, repair, appraisal, insurance,
manufacture, preparation, or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against Administrative Agent, any
Lender, any Loan Party, any representative of creditors of a Loan Party or any
other Person) in any way relating to any Collateral (including the validity,
perfection, priority, or avoidability of Administrative Agent’s Liens with
respect to any Collateral), Loan Documents, Letters of Credit, or Obligations,
including any lender liability or other Claims; (c) the exercise, protection or
enforcement of any rights or remedies of Administrative Agent in, or the
monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of any
taxes, charges, or Liens with respect to any Collateral; (e) any Enforcement
Action; (f) negotiation and documentation of any amendment, restatement,
supplement, modification, waiver, workout, restructuring, or forbearance with
respect to any Loan Documents or Obligations; and (g) Protective Advances.  Such
costs, expenses, and advances include transfer fees, Other Taxes, storage fees,
insurance costs, permit fees, utility reservation and standby fees, legal fees
(excluding all costs of internal counsel), appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, turnaround
and financial consultants and experts’ fees, environmental study fees and
remedial response costs, wages and salaries paid to employees of any Loan Party
or independent contractors in liquidating any Collateral, and travel expenses.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement (or
any amended or successor version of such section that is described above), any
intergovernmental agreement entered into in connection with any of the foregoing
and any law, rule, regulation, or other official written practice implementing
such intergovernmental agreement.

 

“Federal Funds Rate” means for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher one one-hundredth of
one percent (1/100 of 1%)) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Regions
Bank or any other Lender selected by the Administrative Agent on such day on
such transactions as determined by the

 

20

--------------------------------------------------------------------------------


 

Administrative Agent. Notwithstanding anything contained herein to the contrary,
if the Federal Funds Rate, as so determined, is ever less than zero (0), then,
the Federal Funds Rate shall be deemed to be zero (0).

 

“Fee Letter” means the fee letter agreement between Administrative Agent and
Borrowers.

 

“Financial Covenant” means the financial covenant set forth in Section 11.

 

“Fiscal Year,” “Fiscal Quarter,” and “Fiscal Month” mean the Parent’s fiscal
years, fiscal quarters, and fiscal months, as applicable.

 

“Flood Laws” shall mean all applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Laws related thereto.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the laws of the United States or any state or district
thereof.

 

“Foreign Subsidiaries” means, for any Person, each Subsidiary of such Person
that is (a) a “controlled foreign corporation” (a “CFC”) within the meaning of
Section 957 of the Code, (b) a Subsidiary of a CFC or (c) a Subsidiary
substantially all of the assets of which constitute equity interests (or equity
interests and indebtedness) of CFCs or of Subsidiaries described in this clause
(c).

 

“Fresh Start Reporting” means the preparation of consolidated financial
statements of Parent in accordance with American Institute of Certified Public
Accountants Statement of Position (90-7), which reflects the consummation of the
transactions contemplated by the Plan of Reorganization.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to LC Issuer, such Defaulting Lender’s Pro Rata Share of outstanding LC
Obligations with respect to Letters of Credit issued by LC Issuer other than LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to Swingline Lender, such Defaulting Lender’s
Pro Rata Share of outstanding Swingline Loans made by Swingline Lender other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

 

“GAAP” means generally accepted accounting principles as are in effect from time
to time, subject to the provisions of Section 1.2, and applied on a consistent
basis both as to classification of items and amounts.

 

“Guarantor Payment” has the meaning given such term in Section 5.7(c)(ii).

 

“Guarantors” means each of the Significant Subsidiaries of the Borrowers that
are party to a Guaranty on the Closing Date or, after the Closing Date, delivers
a Joinder Agreement and a Guaranty in accordance with Section 9.12, provided
that no Foreign Subsidiary shall guarantee payment or performance of any
Obligations.

 

“Guaranty” means each guaranty agreement executed by a Guarantor in favor of
Administrative Agent.

 

“Historical Statements”  has the meaning given such term in Section 8.7(a).

 

21

--------------------------------------------------------------------------------


 

“Immaterial Subsidiaries” means, as of any date, any Subsidiary that is not a
Loan Party (a) whose assets, as of the last day of the Fiscal Quarter of the
Parent then most recently ended for which financial statements have been
provided to the Administrative Agent under Section 9.16(b) or 9.16(c), had an
aggregate book value of less than $3,000,000, and (b) whose assets, when taken
together with the assets of all other Immaterial Subsidiaries, had an aggregate
book value of less than $3,000,000 as of the last day of the Fiscal Quarter of
the Parent then most recently ended for which financial statements have been
provided to the Administrative Agent under Section 9.16(b) or 9.16(c).

 

“Incremental Term Notes” has the meaning given such term in Section 10.1(c).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” means Administrative Agent Indemnitees, Lender Indemnitees, LC
Issuer Indemnitees, and Regions Bank Indemnitees.

 

“Information” means all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to Administrative Agent or any Secured Party on a non-confidential
basis prior to disclosure by the Loan Parties or any of their Subsidiaries.

 

“Insolvency Proceeding” means, with respect to any Person, (a) a case, action or
proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors, undertaken under any Law.

 

“Intellectual Property” means all intellectual and similar property of a Person
including (a) inventions, designs, patents, patent applications, copyrights,
trademarks, service marks, trade names, trade secrets, confidential or
proprietary information, customer lists, know-how, software, and databases;
(b) all embodiments or fixations thereof and all related documentation,
applications, registrations, and franchises; (c) all licenses or other rights to
use any of the foregoing; and (d) all books and records relating to the
foregoing.

 

“Interest Period” has the meaning given such term in Section 3.1(f).

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of April 27, 2017, among Regions Bank, as Initial ABL Agent (as defined
therein), Credit Suisse AG, Cayman Islands Branch, as Initial Term Loan Agent
(as defined therein), and following the execution of an Additional Joinder
Agreement (as defined therein), each Additional Pari Passu Debt Agent (as
defined therein), and acknowledged by the Loan Parties, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

22

--------------------------------------------------------------------------------


 

“Inventory” means all “inventory” (as defined in the UCC), all As-Extracted
Collateral, and all coal, coal products  and other minerals that have been
extracted from real property, whether or not constituting “inventory” or
“as-extracted collateral” under the UCC and, in any event, includes all parts
and supplies that either (a) have a per unit cost of less than $10,000 or
(b) are of a type that would be put into use or consumed during a period of
eighteen (18) months of the normal operations of the Borrowers’ business
(clauses (a) and (b), “Designated Parts and Supplies”); provided that
“Inventory” shall not include (x) software related to machinery or other
equipment (other than Designated Parts and Supplies) or (y) parts or supplies
that at any time of determination are incorporated or installed in, or attached
or affixed to, or made part of, any machinery or other equipment (other than
Designated Parts and Supplies), including, without limitation, all tangible
embodiments of Intellectual Property and software that is embedded in and is
part of such machinery or other equipment (other than Designated Parts and
Supplies).

 

“Inventory Reserve” means an amount determined from time to time by
Administrative Agent in its Permitted Discretion as a reserve for changes in the
merchantability of any Eligible Inventory in the ordinary course of business or
such other factors that may negatively impact the value of Eligible Inventory,
including changes in salability, obsolescence, seasonality, theft, shrinkage,
imbalance, changes in composition or mix, markdowns, vendor chargebacks, damage,
or, if such Inventory consists of Goods, the price of which is ascertainable
from, published by, or quoted by one or more recognized exchanges, any decrease
in any such exchange’s price therefor.

 

“Investment” means collectively all of the following with respect to any Person:
(a) investments or contributions by any of the Loan Parties or their
Subsidiaries in or to the capital of such Person, (b) loans by any of the Loan
Parties or their Subsidiaries to such Person, (c) any Guaranty by any Loan Party
or any Subsidiary of any Loan Party directly or indirectly of the Debt or of the
other obligations of such Person, (d) other payments by any of the Loan Parties
or their Subsidiaries to such Person (except in connection with transactions for
the sale of goods or services for fair value), or (e) credit enhancements of any
Loan Party to or for the benefit of such Person. If the nature of an Investment
is tangible property, then the amount of such Investment shall be determined by
valuing such property at fair value in accordance with the past practice of the
Loan Parties, and such fair values shall be reasonably satisfactory to the
Administrative Agent. For the purposes of calculating the outstanding aggregate
amount of such Investments, the aggregate amount shall be reduced by the
aggregate amount of any quantifiable rebate, dividend, return, or other
financial benefit received by such Loan Party with respect to such Investments
for the period from the Closing Date through and including the date of
determination.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

“Joinder Agreement” means a joinder agreement in the form of Exhibit G or such
other form as may be acceptable to Administrative Agent from time to time
pursuant to Section 9.12, delivered by a Significant Subsidiary that is becoming
a Borrower or Guarantor.

 

“Judgment Currency” has the meaning set forth in Section 16.22.

 

“JV Holding Company” means any Guarantor, (a) the sole asset of which is the
equity interests of a single non-wholly owned Subsidiary or Permitted Joint
Venture owned directly or indirectly by a Borrower and (b) who does not have any
material indebtedness, liabilities or obligations, other than tax liabilities
and the Obligations.

 

23

--------------------------------------------------------------------------------


 

“Labor Contracts” means all collective bargaining or other collective labor
agreements among any Loan Party or Subsidiary of any Loan Party and any union or
other representative of its employees.

 

“Law” means any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, ruling, order, executive order, injunction, writ,
decree, bond, judgment, authorization or approval of or any settlement
arrangement, by agreement, consent or otherwise, with any Official Body, foreign
or domestic.

 

“LC Application” means an application by Borrower Agent to LC Issuer for
issuance of a Letter of Credit, in form and substance satisfactory to LC Issuer
and Administrative Agent.

 

“LC Conditions” means each of the following conditions precedent with respect to
the issuance of a Letter of Credit: (a) each of the conditions precedent to the
issuance of such Letter of Credit set forth in Section 7.2 (and, solely in the
case of Letters of Credit issued on the Closing Date, Section 7.1) shall have
been satisfied; (b) LC Issuer shall have received an LC Request, an LC
Application, and such other instruments, documents, or agreements as LC Issuer
customarily requires for the issuance of letters of credit of similar purpose
and amount, in each case, at least two (2) Business Days before the requested
date of issuance of such Letter of Credit (or such shorter period as LC Issuer
may permit in writing in its discretion); (c) after giving effect to the
issuance of such Letter of Credit, the LC Obligations shall not exceed the LC
Sublimit and no Overadvance shall exist; (d) the expiration date of such Letter
of Credit shall be (i) in the case of a standby Letter of Credit, no more than
three hundred sixty-five (365) days from issuance; (ii) in the case of a
documentary Letter of Credit, no more than one hundred twenty (120) days from
issuance; and (iii) at least twenty (20) days before the Stated Commitment
Termination Date; (e) the date on which such Letter of Credit is to be issued
shall be at least thirty (30) days before the Stated Commitment Termination
Date; (f) such Letter of Credit and payments thereunder shall be denominated in
Dollars; (g) the form of such Letter of Credit shall be acceptable to each of
Administrative Agent and LC Issuer in their respective discretion and the
purpose of such Letter of Credit shall be permitted by Section 2.4(a)(iii); and
(h) in the event that any Lender is at such time a Defaulting Lender, LC Issuer
has entered into arrangements reasonably satisfactory to LC Issuer (in its
discretion) with Borrowers or such Defaulting Lender to eliminate LC Issuer’s
Fronting Exposure with respect to such Lender (after giving effect to
Section 4.2(a)(iv) and any Cash Collateral provided by the Defaulting Lender),
including by Cash Collateralizing such Defaulting Lender’s Pro Rata Share of the
outstanding amount of LC Obligations in a manner reasonably satisfactory to
Administrative Agent in its discretion.

 

“LC Documents” means all documents, instruments, certificates and agreements
(including LC Requests and LC Applications) delivered by any Borrower, Borrower
Agent or any other Person to LC Issuer or Administrative Agent in connection
with the issuance, amendment, extension or renewal of, or payment under, any
Letter of Credit.

 

“LC Issuer” means any of Regions Bank or an Affiliate of Regions Bank, together
with its successors and permitted assigns acting in such capacity.

 

“LC Issuer Indemnitees” means LC Issuer and its officers, directors, employees,
managers, Affiliates, agents, trustees, consultants, attorneys and other
representatives.

 

“LC Obligations” means, at any time, the sum of (a) the maximum amount available
to be drawn under Letters of Credit then outstanding, assuming compliance with
all requirements for drawings referenced therein, plus (b) the aggregate amount
of all drawings under Letters of Credit that have not been reimbursed by the
Borrowers in accordance herewith and with the LC Documents.  For all purposes of
this Agreement, (i) amounts available to be drawn under Letters of Credit will
be calculated as provided in Section 2.4(a)(v), and (ii) if a Letter of Credit
has expired by its terms but any amount may

 

24

--------------------------------------------------------------------------------


 

still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“LC Request” means each request for issuance of a Letter of Credit provided by
Borrower Agent to Administrative Agent and LC Issuer, in form and substance
satisfactory to Administrative Agent and LC Issuer.

 

“LC Sublimit” means $40,000,000.

 

“LCA Election” has the meaning set forth in Section 1.5(a).

 

“LCA Test Date” has the meaning set forth in Section 1.5(a).

 

“Lender Indemnitees” means the Lenders and their officers, directors, employees,
managers, Affiliates, agents, trustees, consultants, attorneys and other
representatives.

 

“Lenders” has the meaning given such term in the preamble to this Agreement and,
in any event, includes Swingline Lender in its capacity as a provider of
Swingline Loans and any other Person who hereafter becomes a “Lender” pursuant
to an Assignment Agreement.  The initial Lenders are identified on the signature
pages hereto and are set forth on Appendix A.

 

“Lending Office” means, with respect to any Lender, the office designated by
such Lender as its “Lending Office” on Appendix B hereto at the time it becomes
party to this Agreement or thereafter by notice to Administrative Agent and
Borrower Agent.

 

“Letter of Credit” means any standby or documentary letter of credit issued by
LC Issuer for the account of a Borrower.

 

“LIBOR” means the London Interbank Offered Rate.

 

“LIBOR Index Rate” means, for any LIR Loan, a per annum rate equal to the
Adjusted LIBOR Rate determined with respect to an Interest Period of one month,
determined daily on each Business Day and shall be increased or decreased, as
applicable, automatically and without notice to any Person on the date of each
such determination.  Upon Borrower Agent’s request from time to time,
Administrative Agent will quote the current LIBOR Index Rate to Borrower Agent.

 

“LIBOR Loan” means each set of Loans (other than LIR Loans) bearing interest at
a rate based on the Adjusted LIBOR Rate that has a common length and
commencement of Interest Period.

 

“License” means any license or agreement under which a Loan Party is authorized
to use Intellectual Property in connection with (a) any manufacture, marketing,
distribution, or disposition of Collateral, (b) the provision of any service or
(c) any other use of property or conduct of its business.

 

“Lien” means any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing), but, for the
avoidance of doubt, shall not include any operating lease.

 

25

--------------------------------------------------------------------------------


 

“Limited Condition Acquisition” means any Permitted Acquisition or other
Investment permitted hereunder which a Borrower or one or more Subsidiaries has
contractually committed to consummate, the terms of which do not condition such
Borrower’s or such Subsidiary’s, as applicable, obligation to close such
Permitted Acquisition or other Investment on the availability of third-party
financing.

 

“Liquidity” means, as of any date of determination, the sum of, without
duplication, (a) unrestricted cash or Permitted Investments as of such date of
the Parent and its Subsidiaries (other than the Securitization Subsidiaries and
Bonding Subsidiaries) that are not Foreign Subsidiaries, (b) withdrawable funds
from brokerage accounts of Borrowers as of such date, (c) Availability as of
such date, and (d) any unused commitments that are available to be drawn as of
such date by the Parent pursuant to the terms of any Permitted Receivables
Financing.

 

“LIR Loan” means any Loan which bears interest at a rate based on the LIBOR
Index Rate.

 

“LLC Interests” has the meaning set forth in Section 8.2.

 

“Loan” means a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.

 

“Loan Documents” means this Agreement, the Fee Letter, each Note, the Security
Agreement, each other Security Document, LC Document, Third Party Agreement,
Perfection Certificate, any Auto Borrow Agreement, any subordination agreement
in respect of any subordinated Debt, the Intercreditor Agreement, any other
intercreditor agreement, any Borrowing Base Certificate, Compliance Certificate,
and other documents, instruments, agreements, certificates, and schedules
executed or delivered pursuant to or in connection herewith or any other Loan
Document, or the transactions contemplated herein, whether now existing or
hereafter arising (but, in any case, specifically excluding any Bank Product
Agreement unless, by its express terms, they are deemed to be “Loan Documents”
hereunder), together with all exhibits, schedules, annexes, addenda, and other
attachments thereto, in each case therewith as the same may be supplemented,
amended, restated, replaced or otherwise modified from time to time in
accordance herewith or therewith, and “Loan Document” shall mean any of the Loan
Documents.

 

“Loan Parties” means the Borrowers and the Guarantors.

 

“Loss” means, with respect to any property, (a) the loss, theft, damage, or
destruction thereof or other casualty with respect thereto or (b) the
condemnation or taking by eminent domain thereof by any Official Body.

 

“Material Adverse Change” means any set of circumstances or events which (a) has
or could reasonably be expected to have any material adverse effect whatsoever
upon the validity or enforceability of this Agreement or any other material Loan
Document, (b) is or could reasonably be expected to be materially adverse to the
business, properties, assets, financial condition, or results of operations of
Borrowers and their Subsidiaries taken as a whole, (c) impairs materially or
would reasonably be expected to impair materially the ability of the Loan
Parties taken as a whole to pay the Obligations when due under the Loan
Documents, (d) impairs materially or would reasonably be expected to impair
materially the ability of Agent or any Lender, to the extent permitted, to
enforce their legal remedies pursuant to this Agreement or any other Loan
Document, or (e) impairs materially or would reasonably be expected to impair
materially the value of any material portion of the ABL Priority Collateral, the
validity or priority of Administrative Agent’s Liens on any material portion of
the ABL Priority Collateral, or the ability of Administrative Agent or any
Lender to realize upon any material portion of the ABL Priority Collateral.

 

26

--------------------------------------------------------------------------------


 

“Material Contract” means, collectively, all contracts, agreements or other
instruments described in Regulation S-K, Item 601(b)(10) promulgated pursuant to
the Exchange Act, which the Parent is required to file as an exhibit to any
annual, quarterly or other report required to be filed by the Parent under the
Exchange Act.

 

“Material Subsidiary” means any Subsidiary of Parent which at any time (a) has
gross revenues equal to or in excess of five percent (5%) of the gross revenues
of Parent and its Subsidiaries on a consolidated basis, or (b) has total assets
equal to or in excess of five percent (5%) of the total assets of Parent and its
Subsidiaries, in either case, as determined and consolidated in accordance with
GAAP.

 

“Mining Laws” means any and all applicable federal, state, local and foreign
statutes, laws, regulations, guidance, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions or common law causes of action relating to mining
operations and activities, or oil, natural gas, minerals, and other hydrocarbons
and their constituents production operations and activities. Mining Laws shall
include but not be limited to, the Mineral Lands Leasing Act of 1920, the
Federal Coal Leasing Amendments Act, the Surface Mining Control and Reclamation
Act, all other land reclamation and use statutes and regulations relating to
coal mining, the Federal Coal Mine Health and Safety Act, the Black Lung Act and
the Coal Act, the Mine Safety and Health Act and the Occupational Safety and
Health Act, each as amended, and their state and local counterparts or
equivalents.

 

“Mining Operations” means (a) the removal of coal and other minerals from the
natural deposits or from waste or stock piles by any surface or underground
mining methods; (b) operations or activities conducted underground or on the
surface associated with or incident to the preparation, development, operation,
maintenance, opening and reopening of an underground or surface mine storage or
stockpiling of mined materials, backfilling, sealing and other closure
procedures related to a mine or the movement, assembly, disassembly or staging
of any mining equipment; (c) milling; (d) coal preparation, coal processing or
testing; (e) coal refuse disposal, coal fines disposal or the operation and
maintenance of impoundments; (f) the operation of any mine drainage system;
(vii) reclamation activities and operations; or (g) the operation of coal
terminals, river or rail load-outs or any other transportation facilities.

 

“Mining Title” means fee simple title to surface and/or coal or an undivided
interest in fee simple title thereto or a leasehold interest in all or an
undivided interest in surface and/or coal together with no less than those real
property, easements, licenses, privileges, rights and appurtenances as are
necessary to mine, remove, process and transport coal in the manner presently
operated.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means each mortgage, deed of trust, or deed to secure debt pursuant
to which a Loan Party grants to Administrative Agent Liens upon the Real Estate
owned by such Loan Party as security for the Obligations.

 

“Multiemployer Plan”  means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which any
Borrower or any member of the ERISA Group is then making or accruing an
obligation to make contributions or, within the preceding five Plan years, has
made or had an obligation to make such contributions and to which it continues
to have unsatisfied liability.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Parent or any member of the ERISA Group) at least two of
whom are not under common control, as such a Plan is described in Sections 4063
and 4064 of ERISA.

 

27

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” means proceeds received by any Borrower or any Subsidiary
(other than a Bonding Subsidiary or Securitization Subsidiary) after the Closing
Date in cash from (a) any sale of property, net of (i) the direct out-of-pocket
cash costs, fees and expenses paid or required to be paid in connection
therewith (including all reasonable fees, legal fees, brokerage fees,
commissions, costs and other expenses in connection therewith), (ii) taxes paid
or reasonably estimated to be payable as a result thereof and (iii) any amount
required to be paid or prepaid on Debt (other than the Obligations and Debt
owing to any Loan Party) secured by the property subject thereto (A) pursuant to
a Permitted Lien with priority over Administrative Agent’s Lien in such
property, or (B) to the extent that such property constitutes Equipment (that,
for the avoidance of doubt, does not constitute Inventory) or does not
constitute Collateral, pursuant to any Permitted Lien; and (b) any sale or
issuance of equity interests or incurrence of Debt, in each case net of
brokers’, advisors’ and investment banking fees and other customary
out­of­pocket underwriting discounts, commissions and other customary
out-of-pocket cash costs, fees and expenses, in each case incurred in connection
with such transaction; provided that amounts provided as a reserve, in
accordance with GAAP, against any liability under any indemnification
obligations or purchase price adjustment associated with any of the foregoing
shall not constitute Net Cash Proceeds except to the extent and at the time any
such amounts are released from such reserve.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any cash
payments or proceeds received by any Borrower or any Subsidiary (other than a
Bonding Subsidiary or Securitization Subsidiary) (i) under any casualty
insurance policy in respect of a covered loss thereunder or (ii) as a result of
the taking of any assets of any Borrower or any such Subsidiary by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking, minus (b) (i) any actual and reasonable costs incurred by any Borrower
or any such Subsidiary in connection with the adjustment or settlement of any
claims of any Borrower or such Subsidiary in respect thereof, and (ii) any bona
fide direct costs incurred in connection with any sale of such assets as
referred to in clause (a)(ii) of this definition, including income taxes payable
as a result of any gain recognized in connection therewith.

 

“NOLV” means, as to any Eligible Inventory, the expected dollar amount to be
realized at an orderly sale of such Eligible Inventory, net of all operating
expenses, commissions and other liquidation expenses, as set forth in the most
recent Qualified Appraisal of such Eligible Inventory accepted by the
Administrative Agent.

 

“NOLV Percentage” means (a) with respect to Eligible Coal Inventory, the NOLV
thereof (expressed as a percentage of the lesser of the Average Cost and the
market value of such Eligible Coal Inventory) and (b) with respect to Eligible
Parts and Supplies Inventory, the NOLV thereof (expressed as a percentage of the
Average Cost of such Eligible Parts and Supplies Inventory), in each case, as
set forth in the most recent Qualified Appraisal of such Eligible Inventory
accepted by the Administrative Agent.

 

“Non-Consenting Lender” means, with respect to any consent, amendment, or waiver
under Section 16.2(a) (including any forbearance of Administrative Agent’s or
any Lender’s rights and remedies), any Lender whose consent to such consent,
waiver, or amendment (or forbearance) was required but which, for any reason,
failed to provide such consent.

 

“Non-Loan Party Subsidiary” means any Subsidiary of a Borrower that is a Bonding
Subsidiary, an Immaterial Subsidiary, a Securitization Subsidiary, a Foreign
Subsidiary or a non-wholly owned Subsidiary.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

28

--------------------------------------------------------------------------------


 

“Notes” means each Revolving Note, the Swingline Note and any other promissory
note executed by Borrowers, or any of them, to evidence any Obligations, as
amended, restated, supplemented, or otherwise modified from time to time.

 

“Notice of Borrowing” means a Notice of Borrowing in the form of Exhibit C or
such other form acceptable to Administrative Agent from time to time.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit D or in such other form acceptable to Administrative Agent from time to
time.

 

“Obligations” means all obligations, indebtedness and other liabilities of every
nature of each Loan Party from time to time owed to the Administrative Agent
(including any former Administrative Agent), any LC Issuer, any Lender
(including former Lenders in their capacity as such), and any Bank Product
Provider under any Loan Document or Bank Product Agreement (including Swap
Obligations, subject to the proviso set forth below), together with all
renewals, extensions, modifications or refinancings of any of the foregoing,
whether arising from an extension of credit, issuance of a letter of credit,
acceptance, loan, guaranty, indemnification, or otherwise, and whether direct or
indirect, absolute or contingent, due or to become due, primary or secondary,
joint or several, and specifically including, but without limitation, all
(a) principal of and premium, if any, on the Loans; (b) LC Obligations and other
obligations of the Loan Parties with respect to Letters of Credit; (c) interest,
expenses, fees, and other sums payable by the Loan Parties under this Agreement
or the other Loan Documents (including any interest on pre-petition Obligations
accruing after the commencement of any Insolvency Proceeding by or against any
Loan Party, whether or not allowable in such Insolvency Proceeding); and
(d) obligations of the Loan Parties under any indemnity for Claims in accordance
with the Loan Documents; provided, however, that the term “Obligations” shall
exclude (i) any Excluded Swap Obligations, and (ii) any Swap Obligations owing
to the Term Agent or any Term Lender.

 

“OFAC” means The Office of Foreign Assets Control of the United States
Department of the Treasury or any successor thereto.

 

“Official Body” means the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Organizational Documents” means, with respect to any Person, its charter,
certificate or articles of incorporation, bylaws, articles of organization,
limited liability agreement, operating agreement, members agreement,
shareholders agreement, partnership agreement, certificate of partnership,
certificate of formation, voting trust agreement, or similar agreement or
instrument governing the formation or operation of such Person.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery,

 

29

--------------------------------------------------------------------------------


 

performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 15.4).

 

“Overadvance” means, at any time of determination, the amount, if any, by which
the Aggregate Revolving Obligations at such time exceed the Borrowing Base at
such time.

 

“Overadvance Loan” means a Base Rate Loan or, to the extent provided in
Section 3.1(h), an LIR Loan made when an Overadvance exists or is caused by the
funding thereof.

 

“Parent” has the meaning set forth in the preamble hereto.

 

“Participant” has the meaning given such term in Section 14.1(d).

 

“Participant Register” has the meaning given such term in Section 14.1(d).

 

“Partnership Interests” has the meaning set forth in Section 8.2.

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“Payment Item” means each check, draft, or other item of payment payable to a
Loan Party, including those constituting Proceeds of any Collateral.

 

“Payment in Full” means, with respect to any Obligations, (a) the full and
indefeasible cash payment thereof, including any interest, fees, and other
charges and charges accruing during an Insolvency Proceeding (whether or not
allowed in the proceeding), other than Obligations in respect of any Bank
Product Agreements and other contingent obligations as to which no claim has
been asserted; (b) if such Obligations are LC Obligations, Cash
Collateralization thereof (or delivery of a standby letter of credit acceptable
to Administrative Agent in its discretion, in the amount of required Cash
Collateral); and (c) termination of the Commitments.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Perfection Certificate” shall mean the Perfection Certificate delivered by
Parent to Administrative Agent on the Closing Date and each other Perfection
Certificate substantially in the form thereof delivered to Administrative Agent
as provided herein; provided that only locations in which any Loan Party
maintains tangible personal property with an aggregate book value in excess of
$2,500,000 shall be required to be scheduled in Section 3(a) of any such other
Perfection Certificate delivered after the Closing Date.

 

“Permit” means any and all permits, approvals, licenses, registrations,
consents, notifications, identification numbers, bonds, waivers or exemptions
and any other regulatory authorization, in each case, from an Official Body
having jurisdiction over the applicable activity.

 

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 10.3(b).

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable business judgment (from the perspective of a secured,
asset-based lender extending credit of similar amounts and types to similar
businesses).

 

30

--------------------------------------------------------------------------------


 

“Permitted Investments” means:

 

(a)                                 securities with maturities of 18 months or
less from the date of acquisition issued or fully guaranteed or insured by the
United States government or any agency thereof;

 

(b)                                 certificates of deposit and time deposits
with maturities of 18 months or less from the date of acquisition and overnight
bank deposits of any Lender or of any commercial bank having capital and surplus
in excess of $500,000,000;

 

(c)                                  repurchase obligations of any Lender or of
any commercial bank satisfying the requirements of clause (b) of this definition
with respect to securities issued or fully guaranteed or insured by the United
States government;

 

(d)                                 commercial paper of a domestic issuer rated
at least A­2 by Standard & Poor’s or P­2 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency if both of Standard & Poor’s and
Moody’s cease publishing ratings of investments;

 

(e)                                  securities with maturities of 18 months or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by Standard & Poor’s or A by Moody’s;

 

(f)                                   securities with maturities of 18 months or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (b) of
this definition;

 

(g)                                  corporate obligations such as notes, bonds,
loan participation certificates, master notes, and variable rate demand notes
rated at least A by Standard & Poor’s or A2 by Moody’s;

 

(h)                                 asset backed and mortgage backed securities
and collateralized mortgage obligations rated AAA by Standard & Poor’s or Aaa by
Moody’s;

 

(i)                                     money market auction rate preferred
securities and auction rate notes with auctions scheduled no less frequently
than every 49 days;

 

(j)                                    shares of money market mutual or similar
funds which invest principally in assets satisfying the requirements of clauses
(a) through (i) of this definition; and

 

(k)                                 in the case of a Person that is a Foreign
Subsidiary, substantially similar investments, of comparable credit quality,
denominated in the currency of any jurisdiction in which such Person conducts
business.

 

“Permitted Joint Venture” means any Person (a) with respect to which the
ownership of equity interests thereof by any Borrower or any Subsidiary of a
Borrower is accounted for in accordance with the “equity method” in accordance
with GAAP; (b) engaged in a line of business permitted by Section 10.7; and
(c) with respect to which the equity interests thereof were acquired by a
Borrower or a Subsidiary of a Borrower in an arm’s-length transaction.

 

“Permitted Liens” means:

 

31

--------------------------------------------------------------------------------


 

(a)                                 Liens for taxes, assessments, or similar
charges, incurred in the ordinary course of business and which are not yet due
and payable or that are being contested in good faith by appropriate proceedings
and as to which appropriate reserves have been established in accordance with
GAAP;

 

(b)                                 pledges or deposits made in the ordinary
course of business to secure payment of reclamation liabilities, worker’s
compensation, or to participate in any fund in connection with worker’s
compensation, unemployment insurance, old­age pensions or other social security
programs (including pledges or deposits to secure letters of credit issued to
assure payment of such obligations, provided that such letters of credit are not
prohibited by Section 10.1);

 

(c)                                  Liens of mechanics, materialmen,
warehousemen, carriers, or other like Liens, securing obligations incurred in
the ordinary course of business that are not yet due and payable and Liens of
landlords incurred in the ordinary course of business securing obligations to
pay lease or royalty payments that are not yet due and payable or in default
beyond all applicable notice and cure periods;

 

(d)                                 good-faith pledges or deposits made in the
ordinary course of business to secure performance of bids (including bonus
bids), tenders, contracts (other than for the repayment of borrowed money) or
leases, not in excess of the aggregate amount due thereunder or other amounts as
may be customary, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business (including pledges or deposits to secure letters of credit issued to
assure payment of such obligations, provided that such letters of credit are not
prohibited by Section 10.1);

 

(e)                                  encumbrances consisting of zoning
restrictions, easements or other restrictions on the use of real property, none
of which materially impairs the use of such property or the value thereof, and
none of which is violated in any material respect by existing or proposed
structures or land use;

 

(f)                                   Liens created on the Collateral under the
Loan Documents in favor of Administrative Agent;

 

(g)                                  Liens on property leased by any Loan Party
or Subsidiary of a Loan Party under capital leases (as the nature of such lease
is determined in accordance with GAAP) securing obligations of such Loan Party
or Subsidiary to the lessor under such leases and Purchase Money Security
Interests on assets (other than Inventory) purchased by any Loan Party or
Subsidiary of a Loan Party, provided that such Liens shall not extend to any
assets that are not the subject of such leases or Purchase Money Security
Interests; provided, further, that the aggregate amount for Borrowers and their
Subsidiaries of all loans, capital lease obligations and deferred payments
secured as permitted by this clause (g) shall not at any time outstanding exceed
the greater of $150,000,000 and 8.25% of Consolidated Net Tangible Assets;

 

(h)                                 the following, (A) if the validity or amount
thereof is being contested in good faith by appropriate and lawful proceedings
diligently conducted so long as levy and execution thereon have been stayed and
continue to be stayed or (B) if a final judgment is entered and such judgment is
discharged within thirty (30) days of entry, and in either case they do not
affect the Collateral or, in the aggregate, materially impair the ability of any
Loan Party to perform its Obligations hereunder or under the other Loan
Documents:

 

(i)                                     claims or Liens for taxes, assessments
or charges due and payable and subject to interest or penalty, provided that the
applicable Loan Party maintains such reserves or other appropriate provisions as
shall be required by GAAP and pays all such taxes, assessments or charges
forthwith upon the commencement of proceedings to foreclose any such Lien;

 

32

--------------------------------------------------------------------------------


 

(ii)                                  claims, Liens or encumbrances upon, and
defects of title to, real or personal property other than the Collateral,
including any attachment of personal property or Real Estate or other legal
process prior to adjudication of a dispute on the merits;

 

(iii)                               claims or Liens of mechanics, materialmen,
warehousemen, carriers, or other statutory nonconsensual Liens;

 

(i)                                     (A) Liens securing obligations in
respect of a Permitted Receivables Financing, so long as the Liens created
pursuant to such Permitted Receivables Financing are limited to Receivables
Assets and the assets of the applicable Securitization Subsidiary (and as
further provided in clause (l) of “Permitted Liens” below with respect to
letters of credit issued pursuant to a Permitted Receivables Financing), or
(B) Liens securing the Term Loan Obligations (provided that, to the extent the
Term Loan Obligations constitute Debt, the Liens securing such Debt shall only
be permitted under this clause (i) to the extent such Debt is permitted to be
incurred under Section 10.1(l) so long as the Liens securing such Term Loan
Obligations are limited to assets constituting Collateral, owned Real Estate,
Real Estate leases and other assets of Borrowers and their Subsidiaries that
Borrowers elect to include in the Collateral securing the Obligations,
notwithstanding the definition of Excluded Property set forth herein), to the
extent such Liens granted pursuant to or in respect of such Term Loan
Obligations are subject to the Intercreditor Agreement;

 

(j)                                    Liens assumed in connection with (but not
incurred in contemplation of) a Permitted Acquisition or any other permitted
Investment, provided that (i) such Liens existed at the time such property or
assets were acquired or such entity became a Subsidiary and were not created in
anticipation thereof, (ii) such Liens do not extend to any other property or
assets of such Person (other than the proceeds of the property or assets
initially subject to such Lien) or of any Borrower or any Subsidiary and
(iii) the amount of Debt secured thereby is not increased and is not prohibited
by Section 10.1;

 

(k)                                 Liens relating to the pledge of the equity
interests of a Bonding Subsidiary in favor of the provider of the surety bonds
which provide payment assurances to the lessor of the leasehold interest leased
by such Bonding Subsidiary related to the cost of such Bonding Subsidiary of
acquiring such leasehold interest and any bonus bid and royalty payments to the
lessor thereunder;

 

(l)                                     the pledge of cash and Permitted
Investments, and Deposit Accounts and Securities Accounts containing solely such
cash and Permitted Investments, securing a Permitted Secured Letter of Credit
Facility or letters of credit issued pursuant to a Permitted Receivables
Financing, to the extent the amount of such cash or value of Permitted
Investments does not exceed 115% of the undrawn face amount of all letters of
credit issued under such Permitted Secured Letter of Credit Facility or
Permitted Receivables Financing;

 

(m)                             Liens securing Incremental Term Notes,
Refinancing Term Notes or any Permitted Refinancing of the foregoing; provided
that (i) such Liens rank junior or pari passu with the Liens securing the Term
Loan Obligations, (ii) the rights of the holders of the Incremental Term Notes,
Refinancing Term Notes or such Permitted Refinancing are subject to the terms of
the Intercreditor Agreement or another intercreditor agreement, as applicable,
in a form reasonably acceptable to the Administrative Agent and (iii) such Liens
are limited to assets constituting Collateral, owned Real Estate, Real Estate
leases and other assets of the Borrowers and their Subsidiaries that the
Borrowers elect to include in the Collateral securing the Obligations,
notwithstanding the definition of Excluded Property set forth herein;

 

(n)                                 Liens securing Debt (including any Permitted
Refinancing thereof) or other obligations up to $25,000,000 in the aggregate at
any time outstanding; provided that any Lien described in this

 

33

--------------------------------------------------------------------------------


 

clause (n) that encumbers ABL Priority Collateral shall be subject to an
intercreditor agreement reasonably acceptable to Administrative Agent;

 

(o)                                 statutory and common law banker’s Liens and
rights of setoff on bank deposits;

 

(p)                                 any Lien existing on the Closing Date and
described on Schedule 1.1(B);

 

(q)                                 any Lien arising out of the Permitted
Refinancing of any Debt secured by any Lien that is permitted by
Section 10.1(f);

 

(r)                                    Liens arising out of final judgments,
awards, or orders not otherwise constituting an Event of Default;

 

(s)                                   option agreements and rights of first
refusal granted with respect to assets that are permitted to be disposed of
pursuant to the terms of Section 10.3 or Section 10.4 of this Agreement;

 

(t)                                    Liens securing Debt of Non-Loan Party
Subsidiaries permitted pursuant to Section 10.1(r), in an aggregate amount not
to exceed $10,000,000 at any time;

 

(u)                                 precautionary filings under the Uniform
Commercial Code by a lessor with respect to personal property leased to such
Person under an operating lease;

 

(v)                                 any leases of assets permitted by
Section 10.4;

 

(w)                               Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto; and

 

(x)                                 Liens resulting from the deposit of funds or
evidences of Debt in trust for the purpose of decreasing or legally defeasing
Debt of the Loan Parties permitted hereby so long as such decrease or defeasance
is not prohibited hereunder.

 

“Permitted Location” means (a) any location described in Section 3 of the most
recent Perfection Certificate delivered to Administrative Agent, and (b) any
other location of which Borrower Agent has provided at least 30 days’ written
notice to Administrative Agent, and Administrative Agent shall have consented in
writing before such location’s being a “Permitted Location”.

 

“Permitted Receivables Financing” means a transaction or series of transactions
pursuant to which a Securitization Subsidiary purchases Receivables Assets or
interests therein from Parent or any Subsidiary of Parent and finances such
Receivables Assets or interests therein through the issuance of Debt or equity
interests or through the sale of such Receivables Assets or interests therein;
provided that (a) the board of directors of Parent shall have approved such
transaction, (b) no portion of the Debt of a Securitization Subsidiary is
guaranteed by or is recourse to any Borrower or any of their other Subsidiaries
(other than recourse for customary representations, warranties, covenants,
indemnities and other customary matters none of which shall relate to the
collectability of such Receivables Assets), and (c) neither any Borrower nor any
of their other Subsidiaries has any obligation to maintain or preserve such
Securitization Subsidiary’s financial condition.  The Existing Receivables
Financing, as in effect on the Closing Date, is a Permitted Receivables
Financing.

 

“Permitted Refinancing” means, with respect to any Debt, commitments to make
loans or advances, existing letters of credit, commitments in respect of letters
of credit, or unreimbursed amounts with respect to letters of credit, any
refinancing, refunding, renewal, replacement or extension thereof,

 

34

--------------------------------------------------------------------------------


 

provided, that (i) such refinancing, refunding, renewal, replacement or
extension permitted under the foregoing shall (A) not have any obligors and/or
guarantors other than the obligors and/or guarantors on such Debt being
extended, renewed, replaced, refunded or refinanced, (B) not be secured by any
assets other than the assets (if any) securing the Debt being extended, renewed,
replaced, refunded or refinanced, (C) be at least as subordinate to the
Obligations as the Debt being extended, renewed, replaced, refunded or
refinanced (and unsecured if the Debt being extended, renewed, replaced,
refunded or refinanced is unsecured), (D) not exceed in a principal amount the
Debt being renewed, extended, replaced, refunded or refinanced plus any
Permitted Refinancing Increase in respect of such modification, refinancing,
refunding, renewal, replacement or extension, and  (E) in the case of a
Permitted Refinancing of the Debt incurred under the Term Loan Agreement, such
Permitted Refinancing is subject to the Intercreditor Agreement or another
intercreditor agreement, as applicable, in a form reasonably acceptable to the
Administrative Agent, and (ii) except with respect to a Permitted Refinancing of
Debt in respect of any capital lease (as determined in accordance with GAAP) or
Debt of Borrowers and their Subsidiaries secured by Purchase Money Security
Interests, the Weighted Average Life to Maturity thereof is greater than or
equal to, and the final maturity thereof is not earlier than, that of the Debt
being refinanced, refunded, renewed, replaced or extended.

 

“Permitted Refinancing Increase” means, with respect to the refinancing,
refunding, renewal, replacement or extension of any Debt, commitments to make
loans or advances, existing letters of credit, commitments in respect of letters
of credit, or unreimbursed amounts with respect to letters of credit, an amount
equal to (a) any premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal,
replacement or extension, (b) any unpaid accrued interest and fees on the Debt
commitments in make loans or advances, existing letters of credit, commitments
in respect of letters of credit, unreimbursed amounts with respect to letters of
credit, and letter of credit borrowings being refinanced, refunded, renewed,
replaced or extended, and (c) any existing unutilized commitments to make loans
or advances, existing letters of credit, unutilized commitments in respect of
letters of credit, or unreimbursed amounts with respect to letters of credit in
connection with the Debt being refinanced, refunded, renewed, replaced or
extended.

 

“Permitted Secured Letter of Credit Facility” shall have the meaning assigned to
such term in Section 10.1(g).

 

“Person” means any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity

 

“Plan” means at any time an employee pension benefit plan (including a Multiple
Employer Plan but not a Multiemployer Plan) which is covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code and either (i) is sponsored or maintained by any member of the ERISA Group
for employees of any member of the ERISA Group, or (ii) has at any time within
the preceding five years been maintained by or to which contributions have been
made by any entity which was at such time a member of the ERISA Group for
employees of any entity which was at such time a member of the ERISA Group.

 

“Plan of Reorganization” means the chapter 11 plan of reorganization of Parent
and certain of its subsidiaries substantially in the form of the Debtors’ Fourth
Amended Joint Plan of Reorganization Under Chapter 11 of the Bankruptcy Code ECF
No. 1334, Appendix A filed in the main Case of the jointly administered Chapter
11 debtors, Case No. 16-40120 on September 13, 2016, as amended, supplemented or
otherwise modified from time to time.

 

“Platform” has the meaning set forth in Section 16.1(d).

 

35

--------------------------------------------------------------------------------


 

“Pledge Agreement” means the Pledge Agreement, dated as of the Closing Date,
made among Loan Parties and Administrative Agent.

 

“Prime Rate” means as of a particular date, the prime rate of interest as
published on that date in The Wall Street Journal (Eastern Edition), or if The
Wall Street Journal ceases to quote such rate, a similar rate quoted by a
national publication chosen by the Administrative Agent in its reasonable
discretion. If The Wall Street Journal (or similar publication) is not published
on a date for which the Prime Rate must be determined, the Prime Rate shall be
the prime rate published on the nearest-preceding date.

 

“Pro Rata” means, with respect to any Lender, a percentage (carried out to the
ninth decimal place) determined (a) while Commitments are outstanding, by
dividing the amount of such Lender’s Commitment by the Commitments and (b) at
any other time, by dividing the aggregate outstanding principal amount of such
Lender’s Loans and LC Obligations by the aggregate outstanding principal amount
of all Loans and LC Obligations. The initial Pro Rata shares of the Lenders are
set forth on Appendix A.

 

“Pro Rata Share” means, with respect to any amount and in reference to any
Lender, the portion of such amount allocable to such Lender on a Pro Rata basis.

 

“Prohibited Transaction” means any prohibited transaction as defined in
Section 4975 of the Code or Section 406 of ERISA for which neither an individual
nor a class exemption has been issued by the United States Department of Labor.

 

“Projections” means, for any fiscal period, projections of the Parent’s and its
Subsidiaries’ consolidated and consolidating balance sheets, results of
operations and cash flow for such period, all of which shall be in a form
reasonably satisfactory to Administrative Agent.

 

“Protective Advances” has the meaning given such term in Section 2.1(e).

 

“Purchase Money Security Interest” means Liens upon tangible personal property
securing loans to any Loan Party or Subsidiary of a Loan Party or deferred
payments by such Loan Party or Subsidiary for the purchase of such tangible
personal property.

 

“Qualified Appraisal” means, with respect to any property, an appraisal of such
property conducted in a manner and with such scope and using such methods as are
acceptable to Administrative Agent by an appraiser selected by, or acceptable
to, Administrative Agent in its Permitted Discretion.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that, at the time its guaranty (or grant of Lien, as applicable) becomes
or would become effective with respect to such Swap Obligation, has total assets
exceeding $10,000,000 or such other Loan Party as constitutes an “eligible
contract participant” under the Commodity Exchange Act and which may cause
another Person to qualify as an “eligible contract participant” with respect to
such Swap Obligation at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Estate” means all right, title, and interest (whether as owner, lessor, or
lessee) in any property which constitutes real property and all improvements
thereon or thereto; provided that “Real Estate” shall not include (i) Excluded
Property, (ii) any asset that shall have been released, pursuant to Section 13.2
from the Liens created in connection with this Agreement, or (iii) any
“building”, “structure” or “mobile home” (each as defined in Regulation H as
promulgated by the Federal Reserve Board under the Flood Laws).

 

36

--------------------------------------------------------------------------------


 

“Receivables Assets” means accounts receivable (including any bills of exchange)
and related assets and property from time to time originated, acquired or
otherwise owned by the Parent or any Subsidiary of the Parent.

 

“Receivables Purchase Agreement” means that certain Third Amended and Restated
Receivables Purchase Agreement dated October 5, 2016, among Arch Receivable
Company, LLC, Arch Coal Sales Company, Inc., PNC Bank, National Association, and
the other parties thereto, as amended on the Closing Date.

 

“Receivables Purchase Documents” means the Transaction Documents (as defined in
the Receivables Purchase Agreement).

 

“Recipient” means (a) Administrative Agent, (b) any Lender and (c) LC Issuer, as
applicable.

 

“Reclamation Laws” means all Laws relating to mining reclamation or reclamation
liabilities including the Surface Mining Control and Reclamation Act of 1977, as
amended, and its state and local counterparts or equivalents, including those
applicable in West Virginia and Wyoming.

 

“Refinancing Term Notes” has the meaning given such term in Section 10.1(d).

 

“Regions Bank” means Regions Bank, an Alabama bank and its successors and
assigns.

 

“Regions Bank Indemnitees” means Regions Bank and its officers, directors,
employees, managers, Affiliates, agents, trustees, consultants, attorneys and
other representatives.

 

“Register” has the meaning given such term in Section 14.1(c).

 

“Regulated Substances” means, any substance, material or waste, regardless of
its form or nature, defined, listed or regulated under Environmental Health and
Safety Laws as a “hazardous substance”, “pollutant”, “pollution”, “contaminant”,
“hazardous or toxic substance”, “extremely hazardous substance”, “toxic
chemical”, “toxic substance”, “toxic waste”, “hazardous waste”, “special
handling waste”, “industrial waste”, “residual waste”, “solid waste”, or
“regulated substance” or any other material, substance or waste, regardless of
its form or nature, which is regulated by the Environmental Health and Safety
Laws due to its radioactive, ignitable, corrosive, reactive, explosive, toxic,
carcinogenic or infectious properties or nature,  including, without limitation,
coal refuse, run-of-mine coal, acid mine drainage, petroleum and petroleum
products (including crude oil and any fractions thereof), natural gas, coalbed
methane gas, synthetic gas and any mixtures thereof, asbestos, urea
formaldehyde, polychlorinated biphenyls, mercury and radioactive substances.

 

“Regulation U” means Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

 

“Reimbursement Date” has the meaning given such term in Section 2.4(b).

 

“Release” means anything defined as a “release” under CERCLA or RCRA (in each
case as defined in the definition of Environmental Health and Safety Laws).

 

“Remedial Action” means any investigation, identification, preliminary
assessment, characterization, delineation, feasibility study, cleanup,
corrective action, removal, remediation, risk assessment, fate and transport
analysis, in-situ treatment, the treatment of discharges or seeps, containment,
operation and maintenance or management in-place, control, abatement or other
response

 

37

--------------------------------------------------------------------------------


 

actions to Regulated Substances and any closure or post-closure measures, or
reclamation activities associated therewith.

 

“Removal Effective Date” has the meaning set forth in Section 13.7.

 

“Rent and Charges Reserve” means, without duplication, an amount reasonably
determined from time to time by Administrative Agent in its Permitted Discretion
as a reserve for (a) rent, transportation costs, fees, charges, and other
amounts owing by a Borrower to any Third Party (including any railway), except
to the extent that such Third Party has executed and delivered a Third Party
Agreement providing that payment of such rent, transportation costs, fees,
charges, and other amounts is not required in order for Administrative Agent to
exercise its rights under such Third Party Agreement, and (b) without
duplication of amounts reserved under clause (a), the amount of all accrued but
unpaid or past due rent, transportation costs, fees, charges, or other amounts
owing by a Borrower to Third Parties.

 

“Report” has the meaning given such term in Section 13.2(c).

 

“Reportable Event” means a reportable event described in Section 4043 of ERISA
and regulations thereunder with respect to a Plan or a Multiemployer Plan (other
than any such event as to which the thirty-day notice period is waived) provided
that, in the case of any such reportable event with respect to a Multiemployer
Plan, such event shall only be deemed a Reportable Event for purposes of this
Agreement if the Parent has knowledge of such event.

 

“Required Lenders” means, subject to Section 4.2, at least two (2) Lenders
(unless there is only one (1) Lender, in which case, such Lender) having
(a) Commitments in excess of 50% of the aggregate Commitments or (b) if the
Commitments have terminated, Aggregate Revolving Obligations in excess of 50% of
all outstanding Aggregate Revolving Obligations; provided, however, that the
Commitments and Aggregate Revolving Obligations held by a Defaulting Lender
shall be disregarded for purposes of determining Required Lenders.

 

“Reserves” means the sum of (without duplication) (a) the Inventory Reserve;
(b) the Rent and Charges Reserve; (c) the Bank Product Reserve; (d) reserves for
Royalties, to the extent that such Royalties are unpaid; (e) the aggregate
amount of liabilities secured by Liens upon any ABL Priority Collateral which
constitutes Eligible Inventory which are senior to Administrative Agent’s Liens
(but the imposition of any such reserve shall not waive a Default or an Event of
Default arising therefrom); (f) reserves for price adjustments and damages, to
the extent such reserve relates to Inventory included in Eligible Inventory,
including returns, discounts, claims (including quality adjustments), credits,
and allowances of any nature; (g) reserves for special order goods and deferred
shipment sales, to the extent such reserve relates to Inventory included in
Eligible Inventory; (h) reserves to reflect events, conditions, contingencies,
or risks which, as determined by Administrative Agent in its Permitted
Discretion, adversely affect, or would have a reasonable likelihood of adversely
affecting the ABL Priority Collateral (taken as a whole), its value (taken as a
whole), or the amount that might be received by Administrative Agent from the
sale or other disposition or realization upon such ABL Priority Collateral
(taken as a whole); (i) to the extent not addressed through the permitted
application of eligibility criteria, reserves to reflect testing variances or
shrinkage identified as part of Administrative Agent’s periodic field
examinations or to adjust the value of any Inventory based on the results of, or
failure to obtain, a Qualified Appraisal; and (j) such other reserves that
Administrative Agent may establish from time to time for such purposes as
Administrative Agent shall deem necessary in its Permitted Discretion.  Except
to the extent otherwise qualified (either in this definition or any related
definition used in this definition) or otherwise expressly provided in this
Agreement (including, without limitation, Section 4.7), Administrative Agent may
implement Reserves and establish the amounts thereof (from time to time) in

 

38

--------------------------------------------------------------------------------


 

its Permitted Discretion.  Administrative Agent may establish Reserves as a
percentage of any applicable amount or as an amount of money.

 

“Restricted Payment” shall have the meaning assigned to such term in
Section 10.8.

 

“Revolving Credit Exposure,” on any date, means, for each Lender, the aggregate
amount (without duplication) of such Lender’s outstanding Loans and its
participation in Swingline Loans (or in the case of Swingline Lender, its
Swingline Loans (net of any participations therein by other Lenders) and
outstanding LC Obligations on such date.

 

“Revolving Note” means a promissory note executed by Borrowers in favor of a
Lender in the form of Exhibit A-1, which note shall be in the amount of such
Lender’s Commitment and shall evidence the Loans made by such Lender.

 

“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by a Loan Party under a License or with respect to Mining Title to any
property.

 

“Sale and Leaseback Transaction” has the meaning set forth in Section 10.12.

 

“Sanctioned Country” means (a) a country, territory or a government of a country
or territory, (b) an agency of the government of a country or territory, or
(c) an organization directly or indirectly owned or controlled by a country,
territory or its government, that is subject to Sanctions.

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals” or any other Sanctions related list of designated Persons
maintained by OFAC, the U.S. Department of State, the United Nations Security
Council, the European Union or any European Union member state, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

 

“Sanctions” means any sanctions administered or enforced by the United States
(including but not limited to the Office of Foreign Assets Control of the U.S.
Treasury Department and the U.S. Department of State), the United Nations
Security Council, the European Union, and Her Majesty’s Treasury or any other
relevant sanctions authority.

 

“SEC” shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.

 

“Secured Party” means Administrative Agent, each LC Issuer, each Lender, and
each Bank Product Provider; and “Secured Parties” means all of such Persons.

 

“Secured Party Designation Notice” means a notice in the form of Exhibit H (or
other writing in form and substance satisfactory to the Administrative Agent)
from a Bank Product Provider to the Administrative Agent to the effect that such
Bank Product Provider holds Bank Product Obligations entitled to be secured by
the Collateral, (i) describing and setting forth (a) the maximum amount thereof
to be secured by the Collateral (which such Bank Product Provider may increase
or decrease in respect of such Bank Product by subsequent Secured Party
Designation Notice), and (b) the methodology to be used in calculating such
amount and (ii) agreeing to be bound by Section 13.13.

 

“Securitization Subsidiary” means a Subsidiary of Parent (all of the outstanding
equity interests of which, other than de minimis preferred stock and director’s
qualifying shares, if any, are owned, directly or indirectly, by Parent) that is
established for the limited purpose of acquiring and financing

 

39

--------------------------------------------------------------------------------


 

Receivables Assets and interests therein of Parent or any Subsidiary of Parent
and engaging in activities ancillary thereto.

 

“Security Agreement” means the Security Agreement, dated as of the Closing Date,
made between Loan Parties and Administrative Agent.

 

“Security Documents” means the Security Agreement, together with all other
security agreements and notices of security interests in Intellectual Property
filed or to be filed with any applicable filing office or registry, Control
Agreements, any pledge agreement and all other documents, instruments, and
agreements now or hereafter executed or delivered by a Loan Party to any Secured
Party for purposes of securing (or intending to secure), or perfecting (or
intending to perfect) Liens securing, any Obligations.

 

“Senior Officer” means, with respect to any Loan Party or Subsidiary, each of
the chief executive officer, president, chief financial officer, treasurer and
any vice president of the such Loan Party or Subsidiary and, as to any document
delivered on the Closing Date, shall include any secretary or assistant
secretary or any other individual or similar official thereof with substantially
equivalent responsibilities of such Loan Party or Subsidiary..

 

“Setoff Parties” has the meaning set forth in Section 16.6.

 

“Settlement Report” means a report delivered by Administrative Agent to the
Lenders summarizing the Loans and participations in LC Obligations outstanding
as of a given settlement date, allocated among the Lenders on a Pro Rata basis.

 

“Significant Subsidiary” means individually any Subsidiary of the Parent other
than the Non-Loan Party Subsidiaries, and Significant Subsidiaries shall mean
collectively all Subsidiaries of the Parent other than the Non-Loan Party
Subsidiaries.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (d) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (e) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

“Specified Loan Party” means any Loan Party that is, at the time on which the
guaranty (or grant of Lien, as applicable) becomes effective with respect to a
Swap Obligation, a corporation, partnership, proprietorship, organization, trust
or other entity that would not be an “eligible contract participant” under the
Commodity Exchange Act at such time but for the effect of Section 5.7(f).

 

“Standard & Poor’s” means Standard & Poor’s Financial Services LLC, a subsidiary
of S&P Global Inc. and any successor thereto.

 

40

--------------------------------------------------------------------------------


 

“Stated Commitment Termination Date” means April 27, 2020; provided that if at
any time Liquidity remains less than $250,000,000 for a period of sixty (60)
consecutive days, the “Stated Commitment Termination Date” shall be the earlier
of (a) the date that is 364 days after the first day of such sixty (60)
consecutive day period, and (b) April 27, 2020.

 

“Subsidiary” means, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, controlled or held by the parent or one or
more subsidiaries of the parent, or (b) whose accounts are consolidated with the
accounts of the parent or one or more subsidiaries of the parent in such
parent’s or subsidiary’s SEC filings.  Unless the context otherwise requires,
Subsidiary shall mean a Subsidiary of a Borrower.

 

“Subsidiary Shares” has the meaning set forth in Section 8.2.

 

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any “International Foreign Exchange Master Agreement”, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

 

“Swap Obligation” means with respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Loan” means any Borrowing of Base Rate Loans or LIR Loans funded with
Swingline Lender’s funds pursuant to Section 2.3, until such Borrowing is
settled among Lenders pursuant to Section 2.3(c).

 

“Swingline Lender” means Regions Bank, together with its successors and assigns.

 

“Swingline Note” means a promissory note executed by Borrowers in favor of
Swingline Lender in the form of Exhibit A-2, which note shall be in the maximum
amount of Swingline Loans which Swingline Lender has agreed to make to Borrowers
pursuant to Section 2.3(a) and shall evidence Swingline Loans made by Swingline
Lender.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, (including backup withholding), assessments, fees, or other
charges imposed by any Official Body, including any interest, additions to tax
or penalties applicable thereto.

 

41

--------------------------------------------------------------------------------


 

“Term Agent” means Credit Suisse AG, Cayman Islands Branch, in its capacity as
administrative agent and collateral agent under the Term Loan Agreement, and its
successors and assigns.

 

“Term Lenders” means the financial institutions from time to time party to the
Term Loan Agreement as lenders.

 

“Term Loan Agreement” means that certain Credit Agreement dated as of March 7,
2017, among Parent, Term Agent and the other parties thereto, as amended,
restated, supplemented or otherwise modified from time to time to the extent not
prohibited by the Intercreditor Agreement.

 

“Term Loan Documents” means the Loan Documents (as defined in the Term Loan
Agreement).

 

“Term Loan Obligations” means all of the Obligations (as defined in the Term
Loan Agreement as in effect on the Closing Date or as amended in a manner that
does not expand the scope thereof).

 

“Term Loan Priority Collateral” shall have the meaning specified in the
Intercreditor Agreement.

 

“Third Party” means any lessor, mortgagee, mechanic or repairman, warehouse
operator or warehouseman, processor, packager, consignee, shipper, customs
broker, freight forwarder, bailee, or other third party which may have
possession of any Inventory or As-Extracted Collateral or lienholders’
enforcement rights against any Inventory or As-Extracted Collateral.

 

“Third Party Agreement” means an agreement in form and substance reasonably
satisfactory to Administrative Agent pursuant to which a Third Party, as
applicable (a) waives or subordinates in favor of Administrative Agent any Liens
such Third Party may have in and to any ABL Priority Collateral; (b) grants
Administrative Agent access to ABL Priority Collateral which may be located on
such Third Party’s premises or in the custody, care, or possession of such Third
Party for purposes of allowing Administrative Agent to inspect, remove or
repossess, sell, store, or otherwise exercise its rights under this Agreement or
any other Loan Document with respect to such ABL Priority Collateral; or
(c) with respect to Third Parties other than landlords, agrees upon request to
deliver the ABL Priority Collateral to Administrative Agent or in accordance
with the Administrative Agent’s instructions, in each case, upon payment of
applicable fees and charges.

 

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
the amounts under the following clauses (a) and (b):

 

(a)                                 (i) the aggregate amount of Debt (determined
in accordance with GAAP) (other than (x) Debt of the type described in clause
(c) of the definition thereof constituting payments made or to be made to the
U.S. Federal Bureau of Land Management with respect to the acquisition of any
U.S. Federal coal lease by any Loan Party or Subsidiary of any Loan Party which
payments are either deferred purchase price payments or bonus bid payments
related to any such lease and (y) Debt of the type described in clause (d) of
the definition thereof except to the extent of any unreimbursed drawings
thereunder) of the Parent and its Subsidiaries (other than Permitted Joint
Ventures to the extent constituting Subsidiaries) as of the date of the
financial statements most recently delivered by the Parent pursuant to
Section 9.16(b) or Section 9.16(c) less (ii) the aggregate amount of
Unrestricted Cash as of such date (but excluding any such Unrestricted Cash that
constitute proceeds of any Debt for which this Total Net Leverage Ratio was
required to be tested), to

 

(b) the sum of EBITDA of the Parent and its Subsidiaries (other than Permitted
Joint Ventures to the extent constituting Subsidiaries) for the period of four
consecutive Fiscal Quarters ending as of the date of such financial statements.

 

42

--------------------------------------------------------------------------------


 

It is expressly agreed that, for purposes of determining the Total Net Leverage
Ratio, the difference between actual funded indebtedness and the fair market
value of funded indebtedness recorded as required by the Statement of the
Financial Accounting Standards Board No. 141 (as in effect on the Closing Date)
will be excluded from indebtedness in the determination of Debt.

 

“Transferee” means any actual or potential Eligible Assignee or Participant.

 

“Treasury Services” has the meaning given such term in the definition of “Bank
Products.”

 

“Type” means any type of a Loan (i.e., Base Rate Loan, LIR Loan, or LIBOR Loan)
that has the same interest option and, in the case of LIBOR Loans, the same
Interest Period.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the perfection of security interests created by the
applicable Security Documents.

 

“United States” means the United States of America.

 

“Unrestricted Cash” means, for purposes of calculating the Total Net Leverage
Ratio, the aggregate amount of cash and Permitted Investments held in accounts
on the consolidated balance sheet of Borrowers and their Subsidiaries not to
exceed $300,000,000 in the aggregate, to the extent that the use of such cash
for application to payment of the Obligations or other Debt is not prohibited by
law or any contract or other agreement and such cash is and Permitted
Investments are free and clear of all Liens (other than Liens in favor of
Administrative Agent, the Term Agent or any other agent or representative with
respect to permitted secured Debt that is subject to an intercreditor agreement
in form and substance reasonably acceptable to the Administrative Agent) and
Liens permitted pursuant to clause (o) of the definition of Permitted Liens.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code, or any person treated as a United States person
for purposes of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 15.3(g)(ii)(B)(iii).

 

“Voidable Transfer” has the meaning set forth in Section 16.24.

 

“Weighted Average Life to Maturity” means, when applied to any Debt on any date,
the number of years obtained by dividing: (a) the sum of the products obtained
by multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment; by (b) the then outstanding principal amount of such Debt.

 

“Withdrawal Liability” means any liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

43

--------------------------------------------------------------------------------


 

1.2.                            Accounting Terms.  Under the Loan Documents
(except as otherwise specified herein), all accounting terms shall be
interpreted, all accounting determinations shall be made, and all financial
statements shall be prepared, in accordance with GAAP applied on a basis
consistent with the most recent audited financial statements of the Parent and
its Subsidiaries delivered to Administrative Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if the Parent’s and its
Subsidiaries’ certified public accountants concur in such change; provided,
however, that, despite the adoption of any such change, Borrower Agent shall
(a) in addition to delivery of financial statements pursuant to
Section 9.16(b) or (c), and on each date such financial statements are required
to be delivered, furnish the adjustments and reconciliations necessary to enable
Borrowers and Administrative Agent to determine compliance with the Financial
Covenant, which shall be determined in accordance with GAAP but without giving
effect to such change, and (b) the Borrowing Base shall continue to be
calculated without giving effect to such change (if the effect of such change
would be to increase the amount of Availability derived from Eligible Inventory;
provided, further, that Borrower Agent shall not be required to deliver such
adjustments and reconciliations and may apply such change in the calculation of
the Borrowing Base and its related terms if (i) the change is disclosed to
Administrative Agent and (ii) Section 11, the definition of “Borrowing Base” and
any terms used therein or bearing on the amount of Availability derived
therefrom, as applicable, and any other section of this Agreement or any other
Loan Document which is affected thereby are amended in a manner satisfactory to
Administrative Agent and Required Lenders to take into account the effects of
the change).  Any of the foregoing to the contrary notwithstanding, all
financial statements delivered hereunder shall be prepared, and the Financial
Covenant shall be calculated, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof.

 

1.3.                            Uniform Commercial Code.  Any term used in this
Agreement or in any other Loan Document or in any financing statement filed in
connection herewith which is defined in the UCC and not otherwise defined in
this Agreement or in any other Loan Document shall have the meaning given such
term in the UCC, including “Account,” “Account Debtor,” “As-Extracted
Collateral,” “Chattel Paper,” “Commercial Tort Claim,” “Commodity Account,”
“Consignment,” “Deposit Account,” “Document,” “Electronic Chattel Paper,”
“Equipment,” “Farm Products,” “Fixtures,” “General Intangibles,” “Goods,”
“Instrument,” “Investment Property,” “Letter-of-Credit Right,” “Payment
Intangible,” “Proceeds,” “Securities Account” and “Supporting Obligation.”

 

1.4.                            Rules of Construction.  Unless the context of
this Agreement otherwise clearly requires, the following rules of construction
shall apply to this Agreement and each of the other Loan Documents:
(i) references to the plural include the singular, the plural, the part and the
whole and the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”; (ii) the words “hereof,” “herein,”
“hereunder,” “hereto” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document as a whole and not
any particular provision thereof; (iii) article, section, subsection, clause,
schedule and exhibit references are to this Agreement or such other Loan
Document, as the case may be, unless otherwise specified; (iv) reference to any
Person includes such Person’s successors and assigns, and in the case of an
Official Body, any other Official Body that shall have succeeded to any or all
of functions thereof; (v) reference to any agreement, including this Agreement
and any other Loan Document together with the schedules and exhibits hereto or
thereto, document or instrument means such agreement, document or instrument as
amended, modified, replaced, substituted for, superseded or restated, but only
to the extent that such amendment, modification, replacement, substitution or
restatement is not prohibited by this Agreement or any applicable intercreditor
agreement; (vi) relative to the determination of any period of time, “from”
means “from and including,” “to” means “to but excluding,” and “through” means
“through and including”; (vii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract

 

44

--------------------------------------------------------------------------------


 

rights, (viii) section headings herein and in each other Loan Document are
included for convenience and shall not affect the interpretation of this
Agreement or such Loan Document, (ix) unless otherwise specified, all references
herein and in any other Loan Document to time of day shall mean and refer to the
time of day in Atlanta, Georgia, (x) all references herein and in any other Loan
Document to statutes and related regulations shall include all related rules and
implementing regulations and any amendments of same and any successor statutes,
rules and regulations, and (xi) all references herein and in any other Loan
Document to the “discretion” (rather than Permitted Discretion) of
Administrative Agent or Lenders shall mean the sole and absolute discretion of
Administrative Agent or Lenders, as applicable.  Borrowing Base calculations
shall be consistent with historical methods of valuation and calculation, and
otherwise satisfactory to Administrative Agent (and not necessarily calculated
in accordance with GAAP). No provision of any Loan Documents shall be construed
or interpreted to the disadvantage of any party hereto by reason of such party’s
having, or being deemed to have, drafted, structured, or dictated such
provision.  Any Loan Document signed by a Senior Officer acting in such capacity
on behalf of a Loan Party or Borrower Agent shall be conclusively presumed to
have been authorized by all necessary action on the part of such Loan Party or
Borrower Agent party thereto and such Senior Officer shall be conclusively
presumed to have acted on behalf of such party. A Default or an Event of Default
shall be deemed “to continue,” be “continuing,” “exist,” or be “in existence” at
all times during the period commencing on the date that such Default or Event of
Default occurs to the date on which such Default or Event of Default is waived
in writing in accordance with this Agreement or, in the case of a Default, is
cured within any period of cure expressly provided in this Agreement.

 

1.5.                            Limited Condition Acquisitions.

 

(a)                                 In connection with any action being taken
primarily in connection with a Limited Condition Acquisition, for purposes of
testing availability under baskets set forth in this Agreement or any other Loan
Document (including baskets measured as a percentage of consolidated total
assets, if any), in each case, at the option of the Parent (the Parent’s
election to exercise such option in connection with any Limited Condition
Acquisition, an “LCA Election”), the date of determination of whether any such
action is permitted hereunder may be deemed to be the date the definitive
agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”), and if, after giving pro forma effect to the Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith (including any incurrence of Debt and the use of proceeds thereof) as
if they had occurred at the beginning of the most recent four consecutive Fiscal
Quarters ending prior to the LCA Test Date for which consolidated financial
statements of the Parent are available, the Parent would have been permitted to
take such action on the relevant LCA Test Date in compliance with such ratio or
basket, such ratio or basket shall be deemed to have been complied with.  For
the avoidance of doubt, if the Parent has made an LCA Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCA
Test Date are exceeded as a result of fluctuations in any such ratio or basket,
including due to fluctuations in consolidated total assets of the Parent or the
Person subject to such Limited Condition Acquisition, at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the relevant transaction or action is permitted
to be consummated or taken.  If the Parent has made an LCA Election for any
Limited Condition Acquisition, then in connection with any subsequent
calculation of any ratio or basket utilization with respect to the incurrence of
Debt or Liens, or the making of Restricted Payments, mergers, the conveyance,
lease or other transfer of all or substantially all of the assets of the Parent,
or the prepayment, redemption, purchase, defeasance or other satisfaction of
Debt on or following the relevant LCA Test Date and prior to the earlier of the
date on which such Limited Condition Acquisition is consummated or the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be tested by calculating the utilization of such ratio or
basket on a pro forma basis (A) assuming such Limited Condition Acquisition and
other transactions in connection therewith

 

45

--------------------------------------------------------------------------------


 

(including any incurrence of Debt and the use of proceeds thereof) have been
consummated and (B) assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Debt and the
use of proceeds thereof) have not been consummated.

 

(b)                                 In connection with any action being taken
primarily in connection with a Limited Condition Acquisition, for purposes of
determining compliance with any provision of this Agreement or any other Loan
Document which requires that no Default or Event of Default, as applicable, has
occurred, is continuing or would result from any such action, as applicable,
such condition may, at the option of the Parent, be deemed satisfied, so long as
no Default or Event of Default, as applicable, exists on the date the definitive
agreements for such Limited Condition Acquisition are entered into.  For the
avoidance of doubt, if the Parent has exercised its option under this
Section 1.5, and any such Default or Event of Default occurs following the date
the definitive agreements for the applicable Limited Condition Acquisition were
entered into and prior to the consummation of such Limited Condition
Acquisition, any such Default or Event of Default shall be deemed to not have
occurred or be continuing solely for purposes of determining whether any action
being taken in connection with such Limited Condition Acquisition is permitted
hereunder.

 

(c)                                  In connection with any action being taken
in connection with a Limited Condition Acquisition, for purposes of determining
compliance with any provision of this Agreement or any other Loan Document which
requires compliance with any representations and warranties set forth herein,
such condition may, at the option of the Parent, be deemed satisfied, so long as
the Parent is in compliance with such representations and warranties on the date
the definitive agreements for such Limited Condition Acquisition are entered
into.  For the avoidance of doubt, if the Parent has exercised its option under
this Section 1.5, and any such breach of a representation or warranty occurs
following the date the definitive agreements for the applicable Limited
Condition Acquisition were entered into and prior to the consummation of such
Limited Condition Acquisition, any such breach shall be deemed to not have
occurred for purposes of determining whether any action being taken in
connection with such Limited Condition Acquisition is permitted hereunder.

 

1.6.                            Reserved.

 

1.7.                            Initial Ratio Calculations.  To the extent that
any provision of this Agreement requires or tests compliance with (or with
respect to) the Total Net Leverage Ratio prior to the initial date upon which
the financial statements required by Section 9.16(b) or 9.16(c), as the case may
be, are required to be delivered, such ratio shall be calculated as of the
period of four consecutive Fiscal Quarters ending December 31, 2016.

 

SECTION  2.
THE CREDIT FACILITIES

 

2.1.                            Commitment.

 

(a)                                 Loans.  Subject to the terms and conditions
of this Agreement, each Lender agrees, severally (and not jointly) on a Pro Rata
basis up to its Commitment, to make Loans to Borrowers from time to time on any
Business Day through the Commitment Termination Date.  Subject to the terms and
conditions of this Agreement, the Loans may be repaid and reborrowed.  No Lender
shall have any obligation to honor any request for a Loan if doing so would
cause (i) such Lender’s Pro Rata Share of the Aggregate Revolving Obligations to
exceed such Lender’s Commitment or (ii) the Aggregate Revolving Obligations
would exceed the lesser of (A) the Borrowing Base and (B) the Commitments.

 

46

--------------------------------------------------------------------------------


 

(b)                                 Revolving Notes.  Borrowers shall execute
and deliver a Revolving Note to each Lender.

 

(c)                                  Termination and Voluntary Reductions of
Commitments.  The Commitments shall terminate on the Commitment Termination
Date.  Borrowers may terminate or from time to time reduce the Commitments by
giving not less than 10 Business Days’ prior written notice to Administrative
Agent.  Any request from Borrowers for the reduction of the Commitments must
specify the amount of the requested reduction.  Each reduction shall be in a
minimum amount of $5,000,000 or any greater integral increment of $1,000,000. 
Borrowers may not reduce the Commitments to an amount less than $20,000,000,
except in connection with the termination of the Commitments.  All reductions of
the Commitments shall be applied on a Pro Rata basis.  Except to the extent
otherwise agreed in writing by Administrative Agent and the Required Lenders,
any request from Borrowers for the termination or reduction of the Commitments
shall be irrevocable; provided that, subject to the Borrowers’ obligations under
Section 15.1(c), Borrowers may condition any prepayment notice on the occurrence
of any contemplated Change of Control, Permitted Acquisition, Disposition or
refinancing, and may rescind such prepayment notice if such contemplated Change
of Control, Permitted Acquisition, Disposition or refinancing shall not be
consummated or shall otherwise be delayed.

 

(d)                                 Overline; Overadvances.

 

(i)                                     Any amount by which the Aggregate
Revolving Obligations exceed the Commitments shall (A) be immediately due and
payable ON DEMAND and, once paid to Administrative Agent, shall be applied,
first, to the payment of any Swingline Loans; second, to all other Loans which
are Base Rate Loans or LIR Loans; third, to any Loans which are LIBOR Loans;
and, fourth, to Cash Collateralize the LC Obligations; (B) constitute
Obligations secured by the Collateral; and (C) be entitled to all benefits of
the Loan Documents.  In no event shall Administrative Agent be required to honor
any request for a Loan when the Aggregate Revolving Obligations exceed the
Commitments or if, after giving effect to the making of such Loan, the Aggregate
Revolving Obligations would exceed the Commitments.

 

(ii)                                  Any Overadvance shall (A) be immediately
due and payable ON DEMAND and, once paid to Administrative Agent, shall be
applied, first, to the payment of any Swingline Loans; second, to all Loans
which are Base Rate Loans or LIR Loans; third to Loans which are LIBOR Loans;
and, fourth, to Cash Collateralize the LC Obligations; (B) constitute
Obligations secured by the Collateral; and (C) be entitled to all benefits of
the Loan Documents;

 

(iii)                               Unless otherwise directed in writing by the
Required Lenders, Administrative Agent may require Lenders to honor requests by
Borrowers for Overadvance Loans (in which event, and notwithstanding anything to
the contrary set forth in this Agreement, Lenders shall continue to make Loans
up to their Pro Rata Share of the Commitments) and to forbear from requiring
Borrowers to cure an Overadvance, if (1) the Overadvance does not continue for a
period of more than thirty (30) consecutive days, following which no Overadvance
exists for at least thirty (30) consecutive days before another Overadvance
exists, (2) the amount of the Aggregate Revolving Obligations outstanding at any
time does not exceed the aggregate of the Commitments at such time (3) the
Revolving Credit Exposure of any individual Lender at any time does not exceed
such individual Lender’s Commitment, and (4) the Overadvance does not exceed
$5,000,000.  In no event shall any Borrower or any other Loan Party be deemed to
be a beneficiary of this Section 2.1(d) or authorized to enforce any of the
provisions of this Section 2.1(d).

 

(iv)                              Neither the funding of any Overadvance Loan
nor the continued existence of an Overadvance shall constitute any waiver by
Administrative Agent or any Lender of any Event of Default which may exist at
the time any Overadvance Loan is made or which is caused thereby.  Each Lender’s

 

47

--------------------------------------------------------------------------------


 

obligations under this Section 2.1(d) are absolute, unconditional, and
irrevocable and are not subject to any counterclaim, right of setoff, charge
back, discount, defense, qualification, or exception, and each Lender shall
perform such obligations, as applicable, regardless of whether the Commitments
have terminated, an Overadvance exists or any condition precedent to the making
of Loans has not been satisfied.

 

(e)                                  Protective Advances.  From time to time,
Administrative Agent may, in its discretion, make one or more Base Rate Loans to
preserve, protect, or defend any Collateral or to increase or improve the
likelihood of collecting or obtaining repayment of any Obligations (in each
case, if Administrative Agent determines in its discretion that doing so is
necessary or desirable) (a “Protective Advance”).  Administrative Agent may make
a Protective Advance without regard to Availability or the satisfaction of any
condition precedent to the making of Loans, unless (A) the Required Lenders
have, in writing, revoked Administrative Agent’s authority to do so or
(B) Administrative Agent has actual knowledge that, after giving effect thereto,
the aggregate outstanding principal amount of all Loans made as Protective
Advances (i) would exceed $8,000,000 or (ii) would cause the amount of the
Aggregate Revolving Obligations outstanding to exceed the aggregate of the
Commitments at such time or any individual Lender’s Revolving Credit Exposure to
exceed such individual Lender’s Commitment at such time. If the terms of the
foregoing clauses (A) and (B) are not applicable, Administrative Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.  Each Lender shall participate on a Pro Rata basis in each
Protective Advance.  The provisions of this Section 2.1(e) are solely for the
benefit of Administrative Agent and the Lenders, and none of the Loan Parties
may rely on this Section 2.1(e) or have any standing to enforce its terms.

 

(f)                                   Increases to Commitments.  The Commitments
may be increased up to an aggregate amount of $20,000,000 (the “Commitment
Increase”), provided that: (a) Borrowers shall have given to Administrative
Agent at least twenty (20) days’ notice of their intention to effect a
Commitment Increase and the desired amount of such Commitment Increase; (b) such
increase does not increase the amount of the Commitment of any Lender without
the written consent of such Lender, in such Lender’s discretion; (c) to the
extent requested by any Lender, Borrowers execute a new Revolving Note with
respect to such Lender reflecting the increase in such Lender’s Commitment and
any additional documents, instruments or agreements Administrative Agent
reasonably deems necessary or desirable in connection therewith (including,
without limitation, secretary’s certificates and authorizing resolutions);
(d) as of the date of such Commitment Increase, both before and immediately
after giving effect thereto, no Default or Event of Default shall exist and each
of the conditions set forth in Section 7.2 (excluding Section 7.2(d) unless a
Letter of Credit has been requested) shall be satisfied; and (e) any such
Commitment Increase shall be in a minimum amount of at least $5,000,000 (or such
lesser amount which shall be approved by Administrative Agent) and in integral
multiples of $1,000,000 in excess thereof, and no more than two (2) Commitment
Increases shall be permitted in total.  A Commitment Increase may be effected by
one or more of the current Lenders by increasing their Commitment or one or more
new lenders that are consented to by Administrative Agent (such consent not to
be unreasonably withheld, conditioned or delayed) solely to the extent the
Administrative Agent’s consent would be required for an assignment to such
Person pursuant to Section 14.1(b)(iii) and constitute an Eligible Assignee
joining this Agreement and providing a Commitment.  After any Commitment
Increase, all of the terms and conditions of the Loan Documents shall apply to
the increased amount of the Commitments (including (i) being on a pari passu
basis in terms of the Collateral, right of payment and guarantees with the other
Loans, (ii) having the same maturity date as the other Commitments, and
(iii) having the same Applicable Margin as the other Loans); provided that
Borrowers agree to pay to Administrative Agent, Lenders increasing their
respective Commitments and new Lenders such arrangement, commitment and other
fees and expenses to be agreed between Borrowers and Administrative Agent in
connection with such Commitment Increase. Each Lender hereby acknowledges and
agrees that the aggregate Commitments may be increased pursuant to this
Section 2.1(f) regardless of whether such Lender approves such

 

48

--------------------------------------------------------------------------------


 

increase or increases its Commitment hereunder, and Administrative Agent,
Borrowers and any Lender increasing or providing a new Commitment may enter into
an amendment to this Agreement to give effect to such Commitment Increase and
matters incidental thereto without further consent of any other Lender.
Administrative Agent shall have no liability to any Borrower or any other Loan
Party or to Lenders in connection with any syndication of any Commitment
Increase.

 

2.2.                            Reserved.

 

2.3.                            Swingline Loans; Settlement.

 

(a)                                 Making of Swingline Loans. Swingline Lender
may (but shall not be obligated to) fund any requested Loan with a Swingline
Loan, but only if (i) no Default or Event of Default then exists; (ii) Swingline
Lender believes in good faith that all conditions under Section 7.2 to the
making of such Swingline Loan have been satisfied or waived by the Required
Lenders; (iii) such Loan is not specifically required to be made by all Lenders
hereunder; (iv) after giving effect to such Swingline Loan, the aggregate
principal amount of all Swingline Loans would not exceed Ten Million Dollars
($10,000,000); and (v) when a Defaulting Lender exists, unless the Swingline
Lender has entered into arrangements satisfactory to it and the Borrowers to
eliminate the Swingline Lender’s risk with respect to the Defaulting Lender’s
participation in such Swingline Loan, including by Cash Collateralizing such
Defaulting Lender’s Pro Rata Share of the outstanding Swingline Loans in a
manner satisfactory to the Swingline Lender and the Administrative Agent.

 

(b)                                 Swingline Note. Each Swingline Loan shall
constitute a Loan for all purposes, except that payments thereon shall be made
to Swingline Lender for its own account.  The obligation of Borrowers to repay
Swingline Loans shall be evidenced by the records of Swingline Lender.  Promptly
upon Swingline Lender’s request, Borrowers shall execute and deliver to
Swingline Lender a promissory note (in form and substance reasonably
satisfactory to Swingline Lender) to evidence the Swingline Loans (such
promissory note, as the same may be amended, restated, supplemented, or
otherwise modified from time to time, the “Swingline Note”).

 

(c)                                  Settlement. To facilitate administration of
the Loans, Swingline Lender and the other Lenders agree that settlement among
them with respect to Swingline Loans shall take place weekly on such weekly
settlement date as the Administrative Agent may elect, from time to time.  On
each settlement date, settlement shall be made with each Lender in accordance
with the Settlement Report delivered by Swingline Lender to the other Lenders. 
Between settlement dates, Administrative Agent may apply payments on Loans to
Swingline Loans, regardless of any designation by Borrowers or any provision
herein to the contrary.  If, due to an Insolvency Proceeding with respect to a
Borrower or otherwise, any Swingline Loan may not be settled as provided herein,
then each Lender shall be deemed to have purchased from Swingline Lender a
participation in each unpaid Swingline Loan in an amount equal to its Pro Rata
Share thereof and shall transfer the amount of such participation to Swingline
Lender in immediately available funds within one Business Day after Swingline
Lender’s request therefor.  Each Lender’s obligations under this
Section 2.3(c) are absolute, unconditional, and irrevocable and are not subject
to any counterclaim, setoff, defense, qualification, or exception, and each
Lender shall perform such obligations, as applicable, regardless of whether the
Commitments have terminated, an Overadvance exists, or any condition precedent
to the making of Loans has not been satisfied.  The provisions of this
Section 2.3(c) are solely for the benefit of Swingline Lender and the other
Lenders, and none of the Loan Parties may rely on this Section 2.3(c) or have
any standing to enforce its terms.

 

49

--------------------------------------------------------------------------------


 

2.4.                            Letter of Credit Facility.

 

(a)                                 Issuance of Letters of Credit.  LC Issuer
agrees to issue Letters of Credit from time to time for Borrowers’ account on
the terms set forth in this Agreement and any Agreement for Irrevocable Standby
Letter of Credit to which any Borrower and LC Issuer are parties, including the
following:

 

(i)                                     LC Issuer shall have no obligation to
issue any Letter of Credit unless each of the LC Conditions has been satisfied
(as determined by LC Issuer and Administrative Agent).

 

(ii)                                  If LC Issuer receives written notice from
Administrative Agent or a Lender at least five (5) Business Days before issuance
of a Letter of Credit that any LC Condition has not been satisfied, LC Issuer
shall have no obligation to issue the requested Letter of Credit (or any other
Letter of Credit) until such notice is withdrawn in writing by Administrative
Agent or such Lender or until the Required Lenders have waived the applicable LC
Condition in accordance with this Agreement.  Before receipt of any such notice,
LC Issuer shall not be deemed to have knowledge of any failure to satisfy any LC
Condition.

 

(iii)                               Borrowers may request and employ Letters of
Credit for the account of any Borrower or any of their Subsidiaries; provided,
however, that LC Issuer shall have no obligation hereunder to issue, and shall
not issue, any Letter of Credit (i) the proceeds from which would be made
available to fund any operations in, finance any investments or activities in,
or make any payments to, a Sanctioned Person or Sanctioned Country, or in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Official Body shall by
its terms purport to retrain or enjoin the LC Issuer from issuing letters of
credit generally or such Letter of Credit particularly, or any applicable Law
relating to LC Issuer or any request or directive (whether or not having the
force of law) from any Official Body with jurisdiction over LC Issuer shall
prohibit, or request that LC Issuer refrain from the issuance of letters of
credit generally or any such Letter of Credit particularly or shall impose on LC
Issuer with respect to any such Letter of Credit any restriction, reserve or
capital requirement (for which LC Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date or shall impose on LC Issuer any unreimbursed
loss, cost or expense which was not applicable on the Closing Date which LC
Issuer deems material to it, including, in each case, but without limitation,
from any Change in Law, or (iii) if the issuance of any such Letter of Credit
would violate one or more policies of LC Issuer applicable to letters of credit
generally.  The renewal or extension of any Letter of Credit shall be treated as
the issuance of a new Letter of Credit, except that the applicable Borrower or
Borrowers need not deliver a new LC Application unless requested to do so by LC
Issuer.

 

(iv)                              In connection with its administration of and
enforcement of rights or remedies under any Letters of Credit or LC Documents,
LC Issuer shall be entitled to act, and shall be fully protected in acting, upon
any certification, documentation, or communication in whatever form believed by
LC Issuer, in good faith, to be genuine and correct and to have been signed,
sent, or made by a proper Person.  LC Issuer may consult with and employ legal
counsel, accountants, and other experts to advise it concerning its obligations,
rights, and remedies with respect to the issuance and administration of Letters
of Credit and LC Documents and shall be entitled to act (or refuse to act) upon,
and shall be fully protected in any action taken (or refused to be taken) in
good faith reliance upon, any advice given by such Persons.  LC Issuer may
employ agents and attorneys-in-fact in connection with any matter relating to
Letters of Credit or LC Documents and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected with reasonable care.

 

(v)                                 Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time (after giving effect to any
permanent reduction in the stated amount of such Letter of Credit pursuant to
the terms of such

 

50

--------------------------------------------------------------------------------


 

Letter of Credit); provided, however, that with respect to any Letter of Credit
that, by its terms or the terms of any LC Document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

(vi)                              Unless otherwise expressly agreed by the LC
Issuer and Borrower Agent when a Letter of Credit is issued, (i) the rules of
the ISP shall apply to each Letter of Credit and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

 

(vii)                           Without limitation of the foregoing provisions,
in the event that any Lender is at such time a Defaulting Lender, the LC Issuer
shall have no obligation to issue any Letter of Credit unless LC Issuer has
entered into arrangements satisfactory to LC Issuer (in its sole discretion)
with the Borrowers or such Defaulting Lender to eliminate such LC Issuer’s
Fronting Exposure with respect to such Defaulting Lender (after giving effect to
any Cash Collateral provided by the Defaulting Lender), including by Cash
Collateralizing such Defaulting Lender’s Pro Rata Share of the outstanding
amount of the LC Obligations in a manner satisfactory to LC Issuer and
Administrative Agent.

 

(b)                                 Reimbursement; Participations.

 

(i)                                     On the date LC Issuer honors any draw
under a Letter of Credit (each such date, a “Reimbursement Date”), Borrowers
shall reimburse LC Issuer the amount paid by LC Issuer on account of such draw,
together with interest from the Reimbursement Date until paid by Borrowers (at
the interest rate for Base Rate Loans).  The obligation of Borrowers to
reimburse LC Issuer for any draw made under a Letter of Credit is absolute,
unconditional, and irrevocable, and Borrowers shall make such reimbursement
without regard to any lack of validity or enforceability of such Letter of
Credit or the existence of any claim, setoff, defense, or other right Borrowers
may have at any time against the beneficiary of such Letter of Credit.  On each
Reimbursement Date, Borrowers shall be deemed to have requested a Borrowing of
Base Rate Loans in an amount necessary to pay the amounts due to LC Issuer on
such date (regardless of whether Borrower Agent submits a Notice of Borrowing
therefor), and each Lender shall fund its Pro Rata Share of such Borrowing,
without right of setoff, counterclaim, discount, charge back or other defense
and regardless of whether the Commitments have terminated, an Overadvance exists
or any condition precedent to the making of Loans has not been satisfied.

 

(ii)                                  Upon the issuance of a Letter of Credit,
each Lender shall be deemed to have irrevocably and unconditionally purchased
from LC Issuer, without recourse or warranty, an undivided interest and
participation in all LC Obligations relating to such Letter of Credit in an
amount equal to such Lender’s Pro Rata Share thereof.  If LC Issuer honors any
draw under a Letter of Credit and Borrowers do not reimburse the amount thereof
on the Reimbursement Date, Administrative Agent (at LC Issuer’s request) shall
promptly notify Lenders, and each Lender shall promptly (within one Business
Day) unconditionally pay to Administrative Agent, for the benefit of LC Issuer,
such Lender’s Pro Rata Share of such draw.  Upon request by a Lender, LC Issuer
shall furnish such Lender with copies of any Letters of Credit and LC Documents
in its possession at such time.

 

(iii)                               The obligations of each Lender to make
payments to Administrative Agent for the account of LC Issuer in connection with
LC Issuer’s honoring any draw under a Letter of Credit are absolute,
unconditional, and irrevocable and are not subject to any counterclaim, right of
setoff, defense, discount, charge back, qualification, or exception, and such
Lender shall perform such obligations, as applicable, (A) irrespective of any
lack of validity or unenforceability of any Loan Documents; (B)

 

51

--------------------------------------------------------------------------------


 

regardless of whether the Commitments have been terminated, an Overadvance
exists, any condition precedent to the making of any Loan has not been
satisfied; (C) regardless of whether any draft, certificate, or other document
presented under a Letter of Credit is determined to be forged, fraudulent,
invalid, or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; and (D) regardless of the existence of any setoff or
defense that any Loan Party may have with respect to any Obligations.  LC Issuer
assumes no responsibility for any failure or delay in performance or any breach
by any Borrower or other Person of any obligations under any LC Documents.  LC
Issuer makes no representation, warranty, or guaranty, express or implied, with
respect to the Collateral, LC Documents, or any Loan Party.  LC Issuer is not
responsible for (A) any recitals, statements, information, representations, or
warranties contained in, or for the execution, validity, genuineness,
effectiveness, or enforceability of, any LC Documents; (B) the validity,
genuineness, enforceability, collectibility, value, or sufficiency of any
Collateral or the perfection of any Lien therein; or (C) the assets,
liabilities, financial condition, results of operations, business,
creditworthiness, or legal status of any Loan Party.

 

(iv)                              No LC Issuer Indemnitee shall be liable to
Administrative Agent, any Lender, or any other Person for any action taken or
omitted to be taken in connection with any LC Documents except as a result of
its actual gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final and non-appealable judgment.  LC Issuer shall
have no liability to any Lender if LC Issuer refrains from taking any action, or
refuses to take any action, under any Letter of Credit or LC Documents until it
receives written instructions from the Required Lenders.

 

(c)                                  Cash Collateral.  If any LC Obligations,
whether or not then due or payable, shall for any reason be outstanding at any
time (i) that an Event of Default exists; (ii) after the Commitment Termination
Date; or (iii) within twenty (20) Business Days before the Stated Commitment
Termination Date, then Borrowers shall, at LC Issuer’s or Administrative Agent’s
request, Cash Collateralize the stated amount of all outstanding Letters of
Credit and pay to LC Issuer the amount of all other LC Obligations which are
then outstanding.  If Borrowers fail to provide Cash Collateral as required
herein, Lenders may (and, upon written request of Administrative Agent, shall)
advance, as Loans, the amount of the Cash Collateral required (regardless of
whether the Commitments have terminated, an Overadvance exists, or any condition
precedent to the making of any Loan has not been satisfied). Without limitation
of the foregoing, at any time that there shall exist a Defaulting Lender, within
one (1) Business Day following the written request of the Administrative Agent
or LC Issuer (with a copy to the Administrative Agent) the Borrowers shall Cash
Collateralize LC Issuer’s Fronting Exposure with respect to such Defaulting
Lender in an amount sufficient to cover the applicable Fronting Exposure after
first giving effect to any Cash Collateral provided by the Defaulting Lender.

 

SECTION  3.
INTEREST, FEES, AND CHARGES

 

3.1.                            Interest.

 

(a)                                 Interest Rates.  The principal amount of the
Obligations shall bear interest (i) with respect to Base Rate Loans, at the Base
Rate plus the Applicable Margin; (ii) with respect to LIBOR Loans, at the
Adjusted LIBOR Rate for the applicable Interest Period plus the Applicable
Margin; (iii) with respect to LIR Loans, at the LIBOR Index Rate plus the
Applicable Margin; and (iv) with respect to any other Obligations which are then
due and payable (including, to the extent permitted by law, interest not paid
when due), at the Base Rate plus the Applicable Margin for Base Rate Loans;
provided, however, the principal amount of the Obligations shall bear interest
at the Default Rate (whether before or after any judgment) (A) at all times
during the existence of any Loan Party’s Insolvency Proceeding and (B) if so
elected by Administrative Agent or the Required Lenders, at any time during the
existence of any Event of Default.  Each Borrower acknowledges that the cost and
expense to Administrative Agent and Lenders

 

52

--------------------------------------------------------------------------------


 

due to an Event of Default are difficult to ascertain and that the Default Rate
is a fair and reasonable estimate to compensate Administrative Agent and Lenders
therefor.

 

(b)                                 Accrual of Interest.  Interest shall accrue
from the date the Loan is advanced or an Obligation is incurred or payable until
paid by Borrowers.  If a Loan is repaid on the day it was made, one day’s
interest shall accrue.

 

(c)                                  Payment Dates.  Interest accrued on the
Loans shall be due and payable in arrears (i) on the first day of each calendar
month for the immediately preceding calendar month for all Swingline Loans, LIR
Loans, and Base Rate Loans and on the last day of each Interest Period for all
LIBOR Loans; (ii) on any date of prepayment, with respect to the principal
amount of Loans being prepaid; (iii) with respect to Loans, on the Commitment
Termination Date.  Interest accrued on any other Obligations shall be due and
payable as provided in the Loan Documents or, if no payment date is provided, ON
DEMAND.  Notwithstanding the foregoing, interest accrued at the Default Rate
shall be due and payable ON DEMAND.

 

(d)                                 Reserved.

 

(e)                                  Certain Provisions Regarding LIR Loans and
LIBOR Loans.

 

(i)                                     Borrowers may on any Business Day,
subject to delivery of a Notice of Conversion/Continuation and the terms of
Section 3.1(h), elect to (A) convert any portion of the Base Rate Loans or LIR
Loans to a LIBOR Loan; (B) convert Base Rate Loans to LIR Loans; (C) convert LIR
Loans to Base Rate Loans; or (D) continue any LIBOR Loan at the end of its
Interest Period as a LIBOR Loan.  During any Default or Event of Default,
Administrative Agent may (and, at the direction of the Required Lenders, shall)
declare that no Loan may be made, converted, or continued as a LIBOR Loan.

 

(ii)                                  Whenever Borrowers desire to convert any
Loan to a LIBOR Loan or continue any LIBOR Loan, Borrower Agent shall give
Administrative Agent a Notice of Conversion/Continuation (which notice may be
transmitted by electronic mail subject to the limitations set forth in
Section 16.1(b)) no later than 11:00 a.m. at least three (3) Business Days
before the requested date of such conversion or continuation.  Promptly after
receiving any such notice, Administrative Agent shall notify each Lender
thereof.  Each Notice of Conversion/Continuation or request shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the date of such conversion or continuation (which date shall be a Business
Day), and the duration of the Interest Period (which, if not specified, shall be
deemed to be one month).  If, upon the expiration of any Interest Period of any
LIBOR Loan, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation or a request with respect to such LIBOR Loan, Borrowers
shall be deemed to have elected to convert such LIBOR Loan into Base Rate Loans
or, to the extent provided in Section 3.1(h), an LIR Loan.

 

(iii)                               Administrative Agent does not warrant or
accept responsibility for, and the Administrative Agent shall have no liability
with respect to, the administration, submission or any other matter related to
the rates in the definitions of Adjusted LIBOR Rate or LIBOR Index Rate (or any
component parts thereof) or with respect to any comparable or successor rate
thereto.

 

(f)                                   Interest Periods.  In connection with the
making, conversion, or continuation of any LIBOR Loan, Borrowers shall select an
interest period (each, an “Interest Period”) therefor, which Interest Period
shall be one, two, or three months; provided, however:

 

(i)                                     each Interest Period shall commence on
the date the Loan is made or continued as, or converted into, a LIBOR Loan, and
shall expire on the numerically corresponding day in the final

 

53

--------------------------------------------------------------------------------


 

calendar month;

 

(ii)                                  if any Interest Period commences on a day
for which there is no corresponding day in the final calendar month or if such
corresponding day falls after the last Business Day of such month, then the
Interest Period shall expire on the last Business Day of such month and, if any
Interest Period would expire on a day that is not a Business Day, the Interest
Period shall expire on the next Business Day; and

 

(iii)                               no Interest Period shall extend beyond the
Stated Commitment Termination Date.

 

(g)                                  Number and Amount of LIBOR Loans;
Determination of Rate.  Each Borrowing of LIBOR Loans when made shall be in a
minimum amount of $1,000,000 or any greater integral multiple of $500,000.  No
more than four (4) Borrowings of LIBOR Loans may be outstanding at any time, and
all LIBOR Loans having the same length and beginning date of their Interest
Periods shall be aggregated together and considered one Borrowing for this
purpose.

 

(h)                                 Additional Provisions Relating to LIR
Loans.  Subject to subsections (a) and (b) of Section 15.1, all Swingline Loans
shall constitute LIR Loans.  Upon there being more than one Lender, all LIR
Loans (other than Swingline Loans) shall convert, automatically and without
notice to any Person, into Base Rate Loans.

 

3.2.                            Fees.

 

(a)                                 Upfront Fees.  On the Closing Date,
Borrowers shall pay to Administrative Agent, for the account of the Lenders, the
upfront fees as set forth in the Fee Letter, all of which shall be due and
payable in the amounts and at the times set forth therein.

 

(b)                                 Commitment Fee.  On the first day of each
calendar month following the Closing Date and on the Commitment Termination
Date, Borrowers shall pay to Administrative Agent, in arrears and for the
account of the Lenders, a commitment fee in an amount equal to 0.375% per annum
times the average amount by which the Commitments exceeded the Aggregate
Revolving Obligations (other than Swingline Loans) on each day during the
immediately preceding calendar month; provided that (1) no commitment fee shall
accrue on the Commitment of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender and (2) any commitment fee accrued with respect to the
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrowers so long as such Lender shall be a Defaulting Lender.

 

(c)                                  LC Fees.  On the first day of each calendar
month following the date that any Letter of Credit is issued (or renewed or
extended), Borrowers shall pay (i) to Administrative Agent, in arrears and for
the account of the Lenders a letter of credit fee in an amount equal to (A) a
rate per annum equal to the Applicable Margin in effect for LIBOR Loans plus, at
all times when the Default Rate with respect to Loans is in effect, 2.00% per
annum, times (B) the initial face amount of such Letter of Credit, times (C) the
initial stated duration of such Letter of Credit (provided that no letter of
credit fee shall accrue in favor of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender and except as otherwise provided in
Section 4.2(a)(iii), any letter of credit fee accrued in favor of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrowers so long as
such Lender shall be a Defaulting Lender), and (ii) directly to each LC Issuer
for its own account a fronting fee (A) with respect to each commercial Letter of
Credit or any amendment of a commercial Letter of Credit increasing the amount
of such Letter of Credit, at a rate separately agreed between the Borrowers and
the LC Issuer, computed on the amount of such commercial Letter of Credit or the
amount of such increase, as applicable, and payable upon the issuance of such

 

54

--------------------------------------------------------------------------------


 

commercial Letter of Credit or effectiveness of such amendment, as applicable,
and (C) with respect to each standby Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a monthly basis in arrears.  Such fronting fee
shall be due and payable monthly in arrears on the first day of each calendar
month following the date that any Letter of Credit is issued (or renewed or
extended), on its expiration date and thereafter on demand.  In addition, the
Borrowers shall pay directly to the LC Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the LC Issuer relating to letters of credit as from time
to time in effect.  Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable. All of the foregoing fees shall be
fully earned upon issuance of the Letter of Credit, or any amendment thereto, as
applicable, and none of such fees shall be refundable, in whole or in part,
regardless of any cancellation, termination, or draw upon the Letter of Credit.

 

(d)                                 Administrative Agent Fees.  Borrowers shall
pay to Administrative Agent, for its own account, the fees payable to
Administrative Agent which are described in the Fee Letter, all of which shall
be due and payable in the amounts and at the times set forth therein.

 

(e)                                  Other Fees.  Borrowers shall pay to each
applicable Person the fees payable to such Person which are described in the Fee
Letter, all of which shall be due and payable in the amounts and at the times
set forth therein.

 

(f)                                   Calculation and Distribution of Interest,
Fees, Charges, and Other Amounts.  Unless otherwise specifically provided herein
or in any other Loan Document, interest, fees, charges and other amounts which
are calculated on a per annum basis shall be calculated as follows: (i) for
interest determined by reference to the Base Rate, a year of three hundred
sixty-five (365) or three hundred sixty-six (366) days, as the case may be, and
(ii) for all other such computations of interest, fees, charges and other
amounts, a year of three hundred sixty (360) days, in each case for the actual
number of days elapsed in the period during which it accrues. Each determination
by Administrative Agent of any interest, fees, charges or interest rate
hereunder or under any other Loan Document shall be final, conclusive, and
binding for all purposes, absent manifest error.  All fees payable under this
Section 3.2 are not, and shall not be deemed to be, interest or any other charge
for the use, forbearance, or detention of money.  A certificate as to amounts
payable by Borrowers under Sections 15 and 16.4, timely submitted to Borrower
Agent by Administrative Agent or the affected Lender, as applicable, shall be
final, conclusive, and binding for all purposes, absent manifest error, and
Borrowers shall pay such amounts to the applicable Person within ten (10) days
following receipt of such certificate.  All fees shall be fully earned when due
and shall not be subject to rebate, refund, or proration, in whole or in part. 
All fees paid to Administrative Agent for the account of the Lenders, LC Issuer,
or any other Person shall be paid by Administrative Agent to such Persons
promptly upon its receipt thereof and, with respect to fees payable for the
account of the Lenders, in accordance with each such Lender’s Pro Rata Share
thereof.

 

3.3.                            Maximum Interest.  Any term or provision in this
Agreement or in any other Loan Document to the contrary notwithstanding, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “maximum
rate”).  If Administrative Agent, LC Issuer or any Lender shall receive interest
in an amount that exceeds the maximum rate, then such excess shall be applied,
first, to the principal of the Obligations second, if Administrative Agent or
the Required Lenders so elect, to Cash Collateralize all LC Obligations, and
then to Borrowers or such other Person lawfully entitled thereto.  In
determining whether the interest contracted for or charged or received by
Administrative Agent, LC Issuer, or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest; (b) exclude

 

55

--------------------------------------------------------------------------------


 

voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

SECTION  4.
LOAN ADMINISTRATION

 

4.1.                            Manner of Borrowing and Funding Loans.

 

(a)                                 Notice of Borrowing.  Borrowers may request
new Loans (including Swingline Loans), by delivering to Administrative Agent at
its Lending Office a Notice of Borrowing (which notice may be transmitted by
electronic mail subject to the limitations set forth in Section 16.1(d)).  If
the requested Loan is to be a Base Rate Loan or an LIR Loan then such Notice of
Borrowing or request must be received by Administrative Agent at or before 11:00
a.m. (or in the case of Swingline Loans, such later time as the Swingline Lender
may agree) on the Business Day on which Borrowers desire such Loan to be made. 
If the requested Loan is to be a LIBOR Loan, then such Notice of Borrowing or
request must be received by Administrative Agent at or before 11:00 a.m. on the
third Business Day preceding the date on which Borrowers desire such Loan to be
made.  Any Notice of Borrowing or request received by Administrative Agent after
11:00 a.m. shall be deemed to have been received on the immediately following
Business Day.  Each Notice of Borrowing and request for a Loan shall specify
(i) the amount of the Borrowing; (ii) the requested funding date (which must be
a Business Day); (iii) whether the Borrowing is requested to be made as a
Swingline Loan, (iv) whether the Borrowing is requested to be made as Base Rate
Loans, LIR Loans or LIBOR Loans; and (v) in the case of LIBOR Loans, the
duration of the applicable Interest Period.  If Borrowers do not specify an
Interest Period with respect to any LIBOR Loan, then the Interest Period for
such Loan shall be one month.  Each Notice of Borrowing and request for a Loan
received by Administrative Agent shall be irrevocable.

 

(b)                                 Deemed Requests for Funding.

 

(i)                                     The becoming due of any Obligations
shall be deemed to be a request for Base Rate Loans or, to the extent provided
in Section 3.1(h), an LIR Loan, on the due date therefor in the amount of such
Obligations, and, upon the making of such Loan, Administrative Agent shall apply
the proceeds thereof in direct payment of such Obligations.

 

(ii)                                  If Borrowers have established a controlled
disbursement Deposit Account with Administrative Agent (or any of its
Affiliates), then the presentation for payment of any check or other item of
payment drawn on such Deposit Account at a time when there are insufficient
funds on deposit therein to pay the same shall be deemed to be a request for
Base Rate Loans or, to the extent provided in Section 3.1(h), an LIR Loan, on
the date of such presentation in the amount of the checks and such other Payment
Items presented for payment.  The proceeds of such Loans may be disbursed
directly to the controlled disbursement Deposit Account or other appropriate
Deposit Account.

 

(iii)                               In order to facilitate the borrowing of
Swingline Loans, the Borrowers and the Swingline Lender may mutually agree in
their sole discretion to, and are hereby authorized to, enter into an auto
borrow agreement in form and substance satisfactory to the Borrowers, the
Swingline Lender and the Administrative Agent (the “Auto Borrow Agreement”)
providing for the automatic advance by the Swingline Lender of Swingline Loans
under the conditions set forth in the Auto Borrow Agreement, subject to the
conditions set forth therein and herein.  At any time an Auto Borrow Agreement
is in effect, advances under the Auto Borrow Agreement shall be deemed Swingline
Loans for all purposes hereof, except that Borrowings of Swingline Loans under
the Auto Borrow Agreement shall be made in accordance with the Auto Borrow
Agreement.  For purposes of determining the total amount Loans outstanding at
any time during which an Auto Borrow Agreement is in effect, the outstanding
amount of

 

56

--------------------------------------------------------------------------------


 

all Swingline Loans shall be deemed to be the sum of the outstanding amount
thereof at such time plus the maximum amount available to be borrowed under such
Auto Borrow Agreement at such time.

 

(c)                                  Fundings by Lenders.  Except for Swingline
Loans, Administrative Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon on the requested
funding date for Base Rate Loans and LIR Loans or by 3:00 p.m. at least two
(2) Business Days before any requested funding of LIBOR Loans.  Each Lender
shall fund to Administrative Agent such Lender’s Pro Rata Share of each
requested Borrowing to the account specified by Administrative Agent in
immediately available funds no later than 2:00 p.m. on the requested funding
date, unless Administrative Agent’s notice is received after the times provided
above, in which case each Lender shall fund its Pro Rata Share by 11:00 a.m. on
the next Business Day.  Subject to its receipt of such amounts from Lenders,
Administrative Agent shall disburse the proceeds of the Loans in the lawful
manner directed by Borrower Agent.  Unless Administrative Agent shall have
received (in sufficient time to act) written notice from a Lender that it does
not intend to fund its Pro Rata Share of a Borrowing, Administrative Agent may
assume that such Lender has deposited or promptly will deposit its Pro Rata
Share with Administrative Agent, and Administrative Agent may disburse a
corresponding amount to Borrowers.  If all or a portion of a Lender’s Pro Rata
Share of any Borrowing is not in fact received by Administrative Agent, then
Borrowers agree to repay to Administrative Agent ON DEMAND the amount of any
deficiency, together with interest thereon from the date disbursed until repaid,
at the rate applicable to such Borrowing.

 

4.2.                            Defaulting Lender.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 16.2(a).

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts (other than fees which any
Defaulting Lender is not entitled to receive pursuant to Section 4.2(a)(iii))
received by Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, as a scheduled payment or by prepayment, at
maturity, pursuant to Section 12.2 or otherwise, and including any amounts made
available to Administrative Agent by that Defaulting Lender pursuant to
Section 16.6), shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by that Defaulting Lender to LC Issuer
or the Swingline Lender hereunder; third, to Cash Collateralize LC Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 4.6; fourth, as Borrower Agent may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and Borrower Agent to be held in a non-interest bearing
Deposit Account and released in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize LC Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 4.6; sixth, to the payment of any
amounts owing to the Lenders, LC Issuer or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, LC Issuer
or the Swingline Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations

 

57

--------------------------------------------------------------------------------


 

under this Agreement; seventh, so long as no Default or Event of Default exists,
to the payment of any amounts owing to Borrowers, or any of them, as a result of
any judgment of a court of competent jurisdiction obtained by such Borrower or
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that, if (x) such payment is a payment of the principal amount of any Loans or
LC Obligations in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or LC Obligations were made at a time
when the conditions set forth in Section 7.2 were satisfied or waived, such
payment shall be applied solely to the pay the Loans of, and LC Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LC Obligations owed to, such Defaulting Lender until
such time as all Loans and funded and unfunded participations in LC Obligations
and Swingline Loans are held by the Lenders Pro Rata in accordance with their
Commitments without giving effect to Section 4.2(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 4.2(a)(ii) shall be deemed paid to (and the
underlying obligations satisfied to the extent of such payment) and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               Such Defaulting Lender shall not be entitled
to receive any commitment fee, any fees with respect to Letters of Credit
(except as provided in clause (B) below) or any other fees hereunder for any
period during which that Lender is a Defaulting Lender (and Borrowers shall not
be required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive fees with respect to Letters of Credit for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Pro Rata Share
of the stated amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 4.6.

 

(C)                               With respect to any fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, Borrowers
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LC Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to LC Issuer or Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to LC
Issuer’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
LC Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Pro Rata Shares (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 7.2 are satisfied at the time of such
reallocation (and, unless Borrowers shall have otherwise notified Administrative
Agent at such time, Borrowers shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause such Lender’s Revolving Credit Exposure at such time to exceed such
Non-Defaulting Lender’s Commitment.  No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

58

--------------------------------------------------------------------------------


 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, Borrowers shall, without prejudice to any right or
remedy available to them hereunder or under law, (x) first, prepay Swingline
Loans in an amount equal to the Swingline Lenders’ Fronting Exposure and
(y) second, Cash Collateralize LC Issuer’s Fronting Exposure in accordance with
the procedures set forth in Section 2.4.

 

(b)                                 Defaulting Lender Cure.  If Borrower Agent,
Administrative Agent, Swingline Lender and LC Issuer agree in writing that a
Lender is no longer a Defaulting Lender, Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held Pro Rata by the Lenders in accordance with the
Commitments (without giving effect to Section 4.2(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrowers while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)                                  New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan, and (ii) LC Issuer
shall not be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 

4.3.                            Borrower Agent.  Each Loan Party hereby
designates Parent (“Borrower Agent”) as its representative and agent for all
purposes under the Loan Documents, including requests for Loans and Letters of
Credit, designation of interest rates and Interest Periods, delivery or receipt
of communications (including any Notice of Borrowing, Notice of
Conversion/Continuation, any electronic mail notice or request for a Borrowing
or the conversion, or continuation of any Loan, or any request for the issuance
of any Letter of Credit), preparation and delivery of Borrowing Base
Certificates and all attachments thereto, financial reports and Compliance
Certificates, receipt and payment of Obligations, requests for waivers,
amendments, or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with
Administrative Agent, LC Issuer, or any Lender.  Borrower Agent hereby accepts
such appointment.  Administrative Agent, LC Issuer, and the Lenders may give any
notice to, or communication with, a Loan Party hereunder or under any other Loan
Document to or with Borrower Agent on behalf of such Loan Party.  Each Loan
Party agrees that any notice, election, communication, representation,
agreement, or undertaking made on its behalf by Borrower Agent shall be binding
upon and enforceable against it.  Administrative Agent, LC Issuer, and the
Lenders shall be entitled to rely upon, and shall be fully protected in relying
upon, the terms of this Section 4.3, provided that nothing contained herein
shall limit the effectiveness of, or the right of Administrative Agent, LC
Issuer or any Lender to rely upon, any notice (including without limitation a
borrowing or conversion notice), instrument, document, certificate,
acknowledgment, consent, direction, certification or any other action delivered
by any Loan Party pursuant to this Agreement or any other Loan Document.

 

4.4.                            One Obligation.  The Loans, LC Obligations, and
other Obligations shall constitute one general, joint and several obligation of
Loan Parties and (unless otherwise expressly provided in any Loan Document)
shall be secured by Administrative Agent’s Lien upon all Collateral; provided,
however, that

 

59

--------------------------------------------------------------------------------


 

Administrative Agent and each Lender shall be deemed to be a creditor of, and
the holder of a separate claim against, each Loan Party to the extent of any
Obligations jointly or severally owed by such Loan Party.

 

4.5.                            Effect of Termination.  On the Commitment
Termination Date, all Obligations shall be immediately due and payable, in full,
and each Lender may terminate its and its Affiliates’ Bank Products (including,
but only with the consent of Administrative Agent, any Treasury Services).  All
undertakings of all Loan Parties contained in the Loan Documents shall survive
any termination, and Administrative Agent shall retain its Liens in the
Collateral and all of its rights and remedies under the Loan Documents, until
Payment in Full of all Obligations.  Notwithstanding Payment in Full of all
Obligations, Administrative Agent shall not be required to terminate its Liens
in any Collateral unless, with respect to any damages Administrative Agent may
incur as a result of the dishonor or return of Payment Items applied to
Obligations, Administrative Agent receives a written agreement in form and
substance reasonably satisfactory to Administrative Agent (which may be in the
form of a payoff letter), executed by Loan Parties (or their successors in
interest), indemnifying Administrative Agent and Lenders from any such damages. 
The last paragraph of the definition of “Applicable Margin,” 2.4, 13, 15.1,
15.2, 15.3, 16.3, 16.4, and 16.23, this section, the obligation of each Loan
Party and each Lender with respect to each indemnity given by it in any Loan
Document, and each other term, provision, or section of this Agreement or any
other Loan Document which states as much, shall survive Payment in Full of the
Obligations and any release or termination relating to this Agreement, the other
Loan Documents, or the credit facility established hereunder or thereunder.

 

4.6.                            Cash Collateral.  At any time that there shall
exist a Defaulting Lender, within one (1) Business Day following the written
request of Administrative Agent or LC Issuer (with a copy to Administrative
Agent) Borrowers shall Cash Collateralize LC Issuer’s Fronting Exposure with
respect to such Defaulting Lender in an amount sufficient to cover the
applicable Fronting Exposure (after giving effect to Section 4.2(a)(iv) and any
Cash Collateral provided by the Defaulting Lender).  Borrowers, and to the
extent provided by any Defaulting Lender, such Defaulting Lender, hereby grants
to Administrative Agent, for the benefit of LC Issuer, and agrees to maintain, a
perfected first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of LC Obligations, to be applied in the manner set forth below.  If at
any time Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than Administrative Agent and LC Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the applicable Fronting Exposure, Borrowers will, promptly upon demand by
Administrative Agent, pay or provide to Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender). 
Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 4.6 or Section 4.2 in respect of Letters
of Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of LC Obligations (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein. Cash
Collateral (or the appropriate portion thereof) provided to reduce any LC
Issuer’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 4.6 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by Administrative
Agent and LC Issuer that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 4.6 may be otherwise applied in
accordance with Section 5.5) but shall be released upon the waiver of such
Default or Event of Default in accordance with the terms of this Agreement, and
(y) the Person providing Cash Collateral and LC Issuer or

 

60

--------------------------------------------------------------------------------


 

Swingline Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other Obligations.

 

4.7.                            Reserves.  Notwithstanding anything to the
contrary set forth herein (including, without limitation, in the definition of
Reserves or its component definitions), any Reserve (including the amount of
such Reserve) shall (a) bear a reasonable relationship to the circumstances,
conditions, events, or contingencies that are the basis for such Reserve and
(b) shall be without duplication of any other reserves or items that are
otherwise addressed or excluded through eligibility criteria or factored into
any of the advance rate percentages under the Borrowing Base.  The
Administrative Agent agrees to give the Borrower three (3) Business Days’ prior
written notice of the establishment of any new category (as opposed to amount)
of Reserve, or any material increase in the amount of any Reserve (during which
period the Administrative Agent shall be reasonably available to discuss any
such proposed Reserve or modification to any existing Reserve with the Borrower
and the Borrower may take action as may be required so that the event,
condition, or matter that is the basis for such Reserve or modification no
longer exists, in a manner acceptable to the Administrative Agent in its
Permitted Discretion); provided that, such prior notice shall not be required
(i) if an Event of Default then exists, (ii) if such modifications to such
Reserve result solely by virtue of mathematical calculations of the amount of
such Reserve in accordance with the methodology of calculation previously
utilized (such as, but not limited to, rent reserves and dilution), or (iii) if
an event having a Material Adverse Change on the Borrowers and the Guarantors
taken as a whole (or on the ability of the Lenders to realize upon the
Collateral or the value of the Collateral) has occurred or would result if such
Reserve is not immediately established or modified.

 

SECTION  5.
PAYMENTS

 

5.1.                            General Payment Provisions.  All payments of
Obligations shall be made in Dollars, without right of offset, counterclaim,
discount, charge back or other defense of any kind, free of (and without
deduction for) any Taxes except as provided in Section 15.3 and except for any
withholding or deduction that is required to be made under applicable Law, and
in immediately available funds, not later than 12:00 noon on the due date to the
applicable Lending Office of the Administrative Agent, the LC Issuer, the
Lenders or other obligee. Any payment after such time shall be deemed made on
the next Business Day.  Any payment of a LIBOR Loan before the end of its
Interest Period shall be accompanied by all amounts due under Section 15.1(c). 
Any prepayment of Loans shall be applied first to Base Rate Loans or, to the
extent provided in Section 3.1(h), LIR Loans, and then to LIBOR Loans.

 

5.2.                            Repayment of Loans.

 

(a)                                 Commitment Termination Date; Prepayments Of
Loans.  Loans shall be due and payable in full on the Commitment Termination
Date.  Loans may be prepaid from time to time, without penalty or premium. 
Within five (5) Business Days of any sale of assets or series of related sales
of assets permitted under Section 10.4(e), or receipt of any Net
Insurance/Condemnation Proceeds, the Borrowers shall immediately apply such Net
Cash Proceeds or Net Insurance/Condemnation Proceeds to prepay the Loans (or if
the Loans are $0.00, to Cash Collateralize LC Obligations); provided that (i) so
long as an Account Control Period does not then exist, such prepayment (or Cash
Collateralization) shall only be required to the extent such Net Cash Proceeds
or Net Insurance/Condemnation Proceeds exceed $5,000,000 in the aggregate or to
the extent that such prepayment would eliminate an Overadvance or cause the
Aggregate Revolving Obligations to equal the Commitments, and (ii) no such
prepayment (or Cash Collateralization) shall be required with respect to
Proceeds of Term Loan Priority Collateral prior to the Payment in Full of Term
Loan Debt (as defined in the Intercreditor Agreement).

 

61

--------------------------------------------------------------------------------


 

(b)                                 Concentration Account.  At any time during
an Account Control Period, the collected balance in the main Concentration
Account as of the end of each Business Day shall, at the beginning of the next
Business Day, be applied, first, to the principal balance of the Loans (unless
such funds are otherwise required to be applied to some other portion of the
Obligations in accordance with this Agreement) and then, to other Obligations,
as determined by Administrative Agent.  If, as a result of such application, a
credit balance exists, the balance shall not accrue interest in favor of
Borrowers and shall be made available to Borrowers as long as no Default or
Event of Default exists.  Except to the extent otherwise expressly provided
herein, each Borrower irrevocably waives the right to direct the application of
any payments or Collateral Proceeds at any time during an Account Control
Period, and agrees that at any time during an Account Control Period
Administrative Agent shall have the continuing, exclusive right to apply,
reverse and reapply the same against the Obligations, in such order or manner as
Administrative Agent deems advisable.  Any of the foregoing to the contrary
notwithstanding, Administrative Agent may charge back to any Concentration
Account (or any other account of a Borrower maintained with Administrative
Agent) a Payment Item which is returned for inability to collect, plus accrued
interest during the period of Administrative Agent’s provisional credit for such
item before receiving notice of dishonor.  Administrative Agent and Lenders
assume no responsibility to Borrowers for any Concentration Account, including
any claim of accord and satisfaction or release with respect to any Payment
Items accepted by any bank.

 

(c)                                  Other Payments.  Borrowers shall also pay
the Loans to the extent otherwise required pursuant to the terms of this
Agreement and the other Loan Documents.

 

5.3.                            Reserved.

 

5.4.                            Payment of Other Obligations.  Obligations other
than Loans, including LC Obligations and Extraordinary Expenses, shall be paid
by Borrowers as provided in the Loan Documents or, if no payment date is
specified, ON DEMAND.

 

5.5.                            Post-Default Allocation of Payments.

 

(a)                                 Allocation.  Notwithstanding anything herein
to the contrary, during an Event of Default, if so directed by the Required
Lenders or at Administrative Agent’s discretion, monies to be applied to the
Obligations, whether arising from payments by Loan Parties, realization on
Collateral, setoff, or otherwise, shall be allocated as follows:

 

(i)                                     first, to all costs and expenses,
including Extraordinary Expenses, owing to Administrative Agent in its capacity
as Administrative Agent;

 

(ii)                                  second, to all costs and expenses
reimbursable by Borrowers owing to LC Issuer and the Lenders;

 

(iii)                               third, to all amounts owing to Swingline
Lender on Swingline Loans (including principal and interest);

 

(iv)                              fourth, to all amounts owing to LC Issuer with
respect to that portion of the LC Obligations which constitutes unreimbursed
draws under Letters of Credit;

 

(v)                                 fifth, to all Obligations constituting fees
to the extent not already paid above (other than any then constituting Bank
Product Obligations);

 

(vi)                              sixth, to all Obligations constituting
interest to the extent not already paid above

 

62

--------------------------------------------------------------------------------


 

(other than any then constituting Bank Product Obligations);

 

(vii)                           seventh, to (A) all Loans, (B) LC Obligations
(including the Cash Collateralization of that portion of the LC Obligations
constituting undrawn amounts under outstanding Letters of Credit, and (C) Bank
Product Obligations, if and to the extent that the applicable Bank Product
Provider thereof has delivered a Secured Party Designation Notice to
Administrative Agent, up to the amount of (if any) of Reserves that the
applicable Bank Product Provider has in writing requested that Administrative
Agent implement in regard thereto as of the time of determination (whether or
not any such Reserve has been implemented);

 

(viii)                        eighth, to all other Bank Product Obligations
described in sub-clause (C) of clause (vii) above, to the extent not already
paid;

 

(ix)                              ninth, to all other Obligations, including
Bank Product Obligations, if and to the extent not already paid pursuant to
either clause (vii) or clause (viii); and

 

(x)                                 lastly, the balance, if any, after all of
the Obligations have been indefeasibly Paid in Full, to the Borrowers or as
otherwise required under applicable Laws or the Intercreditor Agreement.

 

Amounts shall be applied to each of the foregoing categories of Obligations in
the order presented above before being applied to the following category.  Where
applicable, all amounts to be applied to a given category will be applied on a
pro rata basis among those entitled to payment in such category.  In determining
the amount to be applied to Obligations within any given category, the pro rata
share of each Bank Product Provider shall be based on the lesser of (x) the
amount presented in the most recent Secured Party Designation Notice from such
Bank Product Provider to Administrative Agent and (y) the actual amount of such
Obligations, calculated in accordance with a methodology presented to and
approved by Administrative Agent by such Bank Product Provider to Administrative
Agent.  Administrative Agent has no duty to investigate the actual amount of any
such Obligations and, instead, is entitled to rely in all respects on the Bank
Product Provider’s reasonably detailed written accounting thereof.  If such Bank
Product Provider does not submit such accounting of its own accord and in a
timely manner, Administrative Agent, may instead rely on any prior accounting
thereof.  No Secured Party Designation Notice (including any to increase the
maximum dollar amount thereof) shall be effective if received by Administrative
Agent during the existence of an Event of Default (until such Event of Default
is waived in accordance with the terms of this Agreement) or to the extent a
Reserve equal to such amount (if instituted by Administrative Agent after giving
effect thereto) would cause an Overadvance.  The allocations set forth in this
Section are solely to determine the rights and priorities of the Secured Parties
among themselves and may be changed by agreement among them without the consent
of any Loan Party.  No Loan Party is entitled to any benefit under this
Section or has any standing to enforce this Section.  Excluded Swap Obligations
with respect to any Loan Party shall not be paid with amounts received from such
Loan Party or such Loan Party’s assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Obligations otherwise set forth above in this Section 5.5(a).

 

(b)                                 Erroneous Application.  Administrative Agent
shall not be liable for any application of amounts made by it in good faith and,
if any such application is subsequently determined to have been made in error,
the sole recourse of any Lender or other Person to which such amount ought to
have been made shall be to recover the amount from the Person which actually
received it (and, if such amount was received by any Secured Party, then such
Secured Party, by accepting the benefits of this Agreement, agrees to return
it).

 

63

--------------------------------------------------------------------------------


 

5.6.         Sharing of Payments.  If any Lender shall, by exercising any right
of setoff, charge back or counterclaim or otherwise, obtain payment in respect
of any principal of or interest on any of its Loans or other Obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
Obligations greater than its Pro Rata Share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify Administrative Agent
of such fact and (b) purchase (for cash at face value) participations in the
Loans and such other Obligations of the other Lenders, or make such other
adjustments as shall be equitable (as determined by Administrative Agent in its
commercially reasonable judgment), so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided, however, that:

 

(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest;

 

(ii)           the provisions of this paragraph shall not be construed to apply
to (A) any payment made by a Loan Party pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Commitments, Loans, or participations in Swingline Loans or LC Obligations to
any Transferee; and

 

(iii)          no Lender or Participant may exercise any right of setoff except
as provided in Section 16.6.

 

5.7.         Nature and Extent of each Borrower’s Liability.

 

(a)           Joint and Several Liability.  Each Borrower agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Administrative Agent, LC Issuer and the Lenders the prompt payment and
performance of, all Obligations and all agreements under the Loan Documents. 
Each Borrower agrees that its guaranty obligations hereunder constitute a
continuing guaranty of payment and not of collection, that such obligations
shall not be discharged until Payment in Full of the Obligations (or as
otherwise provided in Section 16.29), and that such obligations are absolute and
unconditional, irrespective of (i) the genuineness, validity, regularity,
enforceability, subordination, or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument, or agreement to
which any Loan Party is or may become a party or be bound; (ii) the absence of
any action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent, or indulgence of any kind by Administrative
Agent, LC Issuer, or any Lender with respect thereto; (iii) the existence,
value, or condition of, or failure to perfect a Lien, or to preserve rights
against, any security or guaranty for the Obligations or any action, or the
absence of any action, by Administrative Agent, LC Issuer, or any Lender in
respect thereof (including the release of any security or guaranty); (iv) the
insolvency of any Loan Party or Subsidiary; (v) any election by Administrative
Agent, LC Issuer, or any Lender in an Insolvency Proceeding for the application
of Section 1111(b)(2) of the Bankruptcy Code; (vi) any borrowing or grant of a
Lien by any other Loan Party, as debtor-in-possession under Section 364 of the
Bankruptcy Code or otherwise; (vii) the disallowance of any claims of
Administrative Agent, LC Issuer or any Lender against any Loan Party for the
repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (viii) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Payment in Full of all Obligations.

 

64

--------------------------------------------------------------------------------


 

(b)           Waivers.

 

(i)            Each Borrower expressly waives all rights that it may have now or
in the future under any statute, at common law, in equity or otherwise, to
compel Administrative Agent or any other Secured Party to marshal assets or to
proceed against any Loan Party, other Person or security for the payment or
performance of any Obligations before, or as a condition to, proceeding against
such Borrower.  Each Borrower waives all defenses available to a surety,
guarantor, or accommodation co-obligor other than Payment in Full of all
Obligations.  It is agreed among each Borrower, Administrative Agent, LC Issuer
and the Lenders that the provisions of this Section 5.7 are of the essence of
the transaction contemplated by the Loan Documents and that, but for such
provisions, Administrative Agent, LC Issuer and the Lenders would decline to
make Loans and issue Letters of Credit.  Each Borrower acknowledges that its
guaranty pursuant to this Section is necessary to the conduct and promotion of
its business and can be expected to benefit such business.

 

(ii)           Administrative Agent and Lenders may, in their discretion, pursue
such rights and remedies as they deem appropriate, including realization upon
Collateral by judicial foreclosure or non-judicial sale or enforcement, without
affecting any rights and remedies under this Section 5.7.  If, in taking any
action in connection with the exercise of any rights or remedies, Administrative
Agent, LC Issuer or any Lender shall forfeit any other rights or remedies,
including the right to enter a deficiency judgment against any Loan Party or
other Person, whether because of any applicable Law pertaining to “election of
remedies” or otherwise, each Borrower consents to such action and waives any
claim based upon it, even if the action may result in loss of any rights of
subrogation that any Loan Party might otherwise have had.  Any election of
remedies that results in denial or impairment of the right of Administrative
Agent, LC Issuer or any Lender to seek a deficiency judgment against any Loan
Party shall not impair any Borrower’s obligation to pay the full amount of the
Obligations.  Each Borrower waives all rights and defenses arising out of an
election of remedies, such as non-judicial foreclosure with respect to any
security for the Obligations, even though that election of remedies destroys
such Borrower’s rights of subrogation against any other Person.  Administrative
Agent may bid all or a portion of the Obligations at any foreclosure or
trustee’s sale or at any private sale, and the amount of such bid need not be
paid by Administrative Agent but shall be credited against the Obligations.  The
amount of the successful bid at any such sale, whether Administrative Agent or
any other Person is the successful bidder, shall be conclusively deemed to be
the fair market value of the Collateral, and the difference between such bid
amount and the remaining balance of the Obligations shall be conclusively deemed
to be the amount of the Obligations guaranteed under this Section 5.7,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Administrative
Agent, LC Issuer or any Lender might otherwise be entitled but for such bidding
at any such sale.

 

(c)           Extent of Liability; Contribution.

 

(i)            Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.7 shall be limited to the greater of (A) all
amounts for which such Borrower is primarily liable, as described below and
(B) such Borrower’s Allocable Amount.

 

(ii)           If any Borrower makes a payment under this Section 5.7 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately before such Guarantor Payment.  The “Allocable
Amount” for any Borrower shall be the

 

65

--------------------------------------------------------------------------------


 

maximum amount that could then be recovered from such Borrower under this
Section 5.7 without rendering such payment voidable under Section 548 of the
Bankruptcy Code or under any other applicable Debtor Relief Law.

 

(iii)          Nothing contained in this Section 5.7 shall limit the liability
of any Borrower to pay Loans made directly or indirectly to that Borrower
(including Loans advanced to any other Borrower and then remade or otherwise
transferred to, or for the benefit of, such Borrower), LC Obligations relating
to Letters of Credit issued to support such Borrower’s business, and all accrued
interest, fees, expenses, and other related Obligations with respect thereto,
for which such Borrower shall be primarily liable for all purposes hereunder.

 

(d)           Joint Enterprise.  Each Borrower has requested that Administrative
Agent, LC Issuer and the Lenders make this credit facility available to
Borrowers on a combined basis, to finance Borrowers’ business most efficiently
and economically.  Borrowers’ business is a mutual and collective enterprise,
and Borrowers believe that consolidation of their credit facilities will enhance
the borrowing power of each Borrower and ease the administration of their
relationship with credit providers (including Administrative Agent, LC Issuer
and the Lenders), all to the mutual advantage of Borrowers.  Borrowers
acknowledge and agree that Administrative Agent, LC Issuer and Lenders’
willingness to extend credit to Borrowers and to administer the Collateral on a
combined basis, as set forth herein, is done solely as an accommodation to
Borrowers and at Borrowers’ request.

 

(e)           Subordination.  Each Borrower hereby subordinates any claims,
including any rights at law or in equity, to payment, subrogation,
reimbursement, exoneration, contribution, indemnification, or setoff, that it
may have at any time against any other Loan Party, howsoever arising, to Payment
in Full of all Obligations.

 

(f)            Keepwell.  Borrowers hereby agree to cause each Qualified ECP
Guarantor to jointly and severally absolutely, unconditionally and irrevocably
undertake to provide such funds or other support as may be needed from time to
time by each Specified Loan Party to honor all of such Specified Loan Party’s
obligations under its guaranty and the Security Documents in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under its undertaking pursuant to this Section 5.7 for the maximum amount
of such liability that can be hereby incurred without rendering such Qualified
ECP Guarantor’s obligations and undertakings under its guaranty, voidable under
the Bankruptcy Code and other applicable Debtor Relief Laws, and not for any
greater amount).  The obligations and undertakings of each Qualified ECP
Guarantor under this Section 5.7 shall remain in full force and effect until
Payment in Full of the Obligations.  Each Borrower, for itself and on behalf of
each Qualified ECP Guarantor, intends that this Section 5.7 (and any
corresponding provision of any applicable guaranty) constitute, and this
Section 5.7 (and any corresponding provision of any applicable guaranty) shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Specified Loan Party for all purposes of section 1a
(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION  6.
[RESERVED]

 

SECTION  7.
CONDITIONS PRECEDENT

 

7.1.         Conditions Precedent to Initial Loans.  In addition to the
conditions set forth in Section 7.2 and Administrative Agent’s receipt of the
documentation required by Section 9.20(c), the obligations of Administrative
Agent, LC Issuer and each Lender to fund any requested Loan, issue any Letter of
Credit, or otherwise make any extension of credit or financial accommodation to
or for the benefit or

 

66

--------------------------------------------------------------------------------


 

account of any Borrower hereunder is subject to the satisfaction (as determined
by Administrative Agent) or waiver in accordance with the terms of this
Agreement (of each of the following conditions precedent (the date of such
satisfaction or waiver, the “Closing Date”):

 

(a)           Loan Documents.  Notes shall have been executed by Borrowers and
delivered to each Lender that, before the Closing Date, has requested the
issuance of a Note.  This Agreement and each other Loan Document shall have been
duly executed and delivered to Administrative Agent by each of the signatories
thereto.

 

(b)           Evidence of Filings; Lien Searches.  Administrative Agent shall
have received acknowledgments of all filings or recordations (other than those
filings with respect to As-Extracted Collateral that may be recorded on a
post-closing basis in accordance with Section 9.20) necessary to perfect its
Liens in the Collateral, and UCC, Lien, and Intellectual Property searches and
all other searches and other evidence satisfactory to Administrative Agent that
such Liens are the only Liens upon the Collateral (other than Permitted Liens),
other than those searches that may be conducted on a post-closing basis in
accordance with Section 9.20.

 

(c)           Term Loan Documents; Receivables Purchase Documents; Intercreditor
Agreement.  Administrative Agent shall have received executed copies of (i) the
Term Loan Agreement and the other Term Loan Documents, (ii) the Receivables
Purchase Agreement and the other Receivables Purchase Documents (including any
amendment to any Receivables Purchase Document entered into in connection with
the closing of this Agreement in form and substance satisfactory to the
Administrative Agent), and (iii) the Intercreditor Agreement.

 

(d)           Reserved.

 

(e)           Closing Certificate.  Administrative Agent shall have received a
certificate, in form and substance satisfactory to it, from a knowledgeable
Senior Officer of the Parent (on behalf of each Borrower) certifying that, after
giving effect to the initial Loans and transactions hereunder, (i) the Borrowers
and their Subsidiaries on a consolidated basis are Solvent; (ii) no Default or
Event of Default exists; and (iii) the representations and warranties set forth
in Section 8 are true and correct.

 

(f)            Officer’s Certificates.  Administrative Agent shall have received
a certificate of the corporate (company) secretary or another knowledgeable and
duly authorized officer of each Loan Party, certifying (i) that attached copies
of such Loan Party’s Organizational Documents are true and complete, and in full
force and effect, without amendment except as shown; (ii) that an attached copy
of resolutions authorizing execution and delivery of the Loan Documents is true
and complete, and that such resolutions are in full force and effect, were duly
adopted by the appropriate governing body, have not been amended, modified, or
revoked, and constitute all resolutions adopted with respect to the credit
facility contemplated in this Agreement and the other Loan Documents; and
(iii) to the title, name, and signature of each Person authorized to sign the
Loan Documents on behalf of such Loan Party.  Administrative Agent may
conclusively rely on each such certificate until it is otherwise notified by the
applicable Loan Party in writing.

 

(g)           Organizational Documents; Good Standing Certificates. 
Administrative Agent shall have received copies of the Organizational Documents
of each Loan Party, certified currently (if requested by Administrative Agent)
by the Secretary of State or other appropriate official of such Loan Party’s
jurisdiction of organization.  Administrative Agent shall have received good
standing certificates for each Loan Party issued by the Secretary of State or
other appropriate official of such Loan Party’s jurisdiction of organization
and, if reasonably requested by Administrative Agent, each jurisdiction where
such Loan Party’s material business activities or ownership of material property
necessitates qualification.

 

67

--------------------------------------------------------------------------------


 

(h)           Opinions of Counsel.  Administrative Agent shall have received
written opinions of counsel to the Loan Parties, as well as any local counsel to
Loan Parties, in form and substance satisfactory to Administrative Agent.

 

(i)            Insurance.  Administrative Agent shall have received copies of
policies and certificates of insurance for the insurance policies carried by
Loan Parties, all of which shall be in compliance with Section 9.3 and any other
provisions of the Loan Documents relevant thereto, together with such lender’s
loss payable and additional insured endorsements showing Administrative Agent as
agent for the Secured Parties, each of which shall be in form and substance
satisfactory to Administrative Agent.

 

(j)            Due Diligence.  Administrative Agent shall have completed its
business, financial and legal due diligence of Loan Parties, including the
receipt of Qualified Appraisals on Borrowers’ Inventory and financial statements
for the Fiscal Year of Loan Parties ending on or about December 31, 2016, and
the results, form, and substance of such due diligence shall be satisfactory to
Administrative Agent.

 

(k)           Material Adverse Change.  No event or circumstance that, taken
alone or in conjunction with other events or circumstances has resulted in, or
could be expected to result in, a Material Adverse Change shall have occurred
since the date of the audited financial statements of the Parent and its
Subsidiaries described in the Historical Statements.

 

(l)            Debt and Capital Structure.  Administrative Agent shall be
satisfied with the Loan Parties’ debt and capital structure.

 

(m)          Payment of Fees.  Borrowers shall have paid all fees and expenses
to be paid to Administrative Agent and Lenders on the Closing Date (including
pursuant to the Fee Letter) or Administrative Agent shall be satisfied with all
arrangements made to pay such fees and expenses on the Closing Date with the
proceeds of Loans to be made on the Closing Date.

 

(n)           Reserved.

 

(o)           Governmental and Third Party Consents.  The Borrowers shall have
received all governmental, shareholder, and third party consents and approvals
that are required in connection with the transactions contemplated hereby and,
to the extent applicable, all waiting periods relating thereto shall have
expired and no investigation or inquiry by any Official Body regarding this
Agreement or any other Loan Document or any transaction contemplated herein
shall be ongoing.

 

(p)           Reliance Letter.  Administrative Agent shall have received a
reliance letter, in form and substance satisfactory to Administrative Agent,
from Hilco Valuation Services with respect to the inventory appraisal and
related report dated January 6, 2017.

 

(q)           No Litigation.  There shall be no litigation or other proceeding
in which any Loan Party or any Subsidiary is a party defendant which would
constitute an Event of Default under Section 12.1(f) or that could result in a
Material Adverse Change.

 

(r)            Perfection Certificate.  Administrative Agent shall have received
a complete and executed Perfection Certificate.

 

(s)            PATRIOT Act.  The Lenders shall have received, sufficiently in
advance of the Closing Date, all documentation and other information required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

 

68

--------------------------------------------------------------------------------


 

7.2.         Conditions Precedent to All Extensions of Credit.  The obligations
of Administrative Agent, LC Issuer and the Lenders to fund any Loans, issue any
Letter of Credit or grant any other financial accommodation to or for the
benefit of Borrowers (including on the Closing Date), shall be subject to the
satisfaction or waiver (in accordance with the terms hereof) of the following
conditions precedent:

 

(a)           No Default.  No Default or Event of Default shall exist at the
time of, or result from, such funding, issuance, or grant;

 

(b)           Accuracy of Representations and Warranties.  The representations
and warranties of each Loan Party in this Agreement and the other Loan Documents
shall be true and correct in all material respects on the date of, and after
giving effect to, such funding, issuance, or grant (provided that any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Change” or similar language shall be true and correct (after giving
effect to such qualification) in all respects on such effective date), except
for those representations and warranties that expressly relate to an earlier
date, in which case, they shall have been true and correct in all material
respects as of such date;

 

(c)           No Material Adverse Change.  No event shall have occurred or
circumstance shall have existed since the Closing Date which has had or could be
expected to result in a Material Adverse Change;

 

(d)           LC Conditions.  With respect to issuance of any Letter of Credit,
each of the LC Conditions shall be satisfied or waived in accordance with the
terms of this Agreement; and

 

(e)           Notice of Borrowing.   With respect to any Loan, Administrative
Agent shall have received a Notice of Borrowing.

 

Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit, or grant of an accommodation shall constitute a
representation by Loan Parties that the foregoing conditions are satisfied on
the date of such request and on the date of such funding, issuance, or grant.

 

SECTION  8.
REPRESENTATIONS AND WARRANTIES

 

To induce Administrative Agent, LC Issuer and the Lenders to, as applicable,
enter into this Agreement, provide their respective Commitments, make Loans,
issue Letters of Credit, and make any other extension of credit or financial
accommodation provided for herein or in the other Loan Documents, each Loan
Party makes the following representations and warranties, all of which shall
survive the execution and delivery of this Agreement and the other Loan
Documents and each of which shall be deemed made as of the Closing Date and as
of the date of each request for the making of a Loan, the issuance of a Letter
of Credit, or the making of any other extension of credit or financial
accommodation hereunder or under the other Loan Documents:

 

8.1.         Organization and Qualification.  Each Loan Party and each
Subsidiary of each Loan Party is a corporation, partnership or limited liability
company, duly organized, validly existing, and in good standing under the laws
of its jurisdiction of organization.  Each Loan Party and each Subsidiary of
each Loan Party has the lawful power to own or lease its properties and to
engage in the business it presently conducts or proposes to conduct, except
where the failure to have such power would not reasonably be expected to result
in any Material Adverse Change.  Each Loan Party and each Subsidiary of each
Loan Party is duly licensed or qualified and in good standing in each
jurisdiction where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing

 

69

--------------------------------------------------------------------------------


 

or qualification necessary and where the failure to so qualify would reasonably
be expected to result in a Material Adverse Change.

 

8.2.         Shares of Borrower; Subsidiaries; and Subsidiary Shares.  As of the
Closing Date, Schedule 8.2 states the name of each of the Parent’s Subsidiaries,
its jurisdiction of incorporation, its authorized capital stock, the issued and
outstanding shares (referred to herein as the “Subsidiary Shares”) and the
owners thereof if it is a corporation, its outstanding partnership interests
(the “Partnership Interests”) and the owners thereof if it is a partnership and
its outstanding limited liability company interests, the voting rights
associated therewith (the “LLC Interests”) and the owners thereof if it is a
limited liability company. As of the Closing Date, Schedule 8.2 also sets forth
for each Subsidiary of the Parent and whether such Subsidiary is a Bonding
Subsidiary, an Immaterial Subsidiary, a Foreign Subsidiary or a non-wholly owned
Subsidiary.  As of the Closing Date, Schedule 8.2 also sets forth the
jurisdiction of incorporation of the Borrowers, their authorized capital stock
or other equity interests (the “Borrower Shares”) and the voting rights
associated therewith.  The Parent and each Subsidiary of the Parent has good
title to all of the Subsidiary Shares, Partnership Interests and LLC Interests
it purports to own, free and clear in each case of any Lien, other than
Permitted Liens. Except as set forth on Schedule 8.2, all Borrower Shares,
Subsidiary Shares, Partnership Interests and LLC Interests have been validly
issued, and all Borrower Shares, all Partnership Interests, all LLC Interests
and all Subsidiary Shares are fully paid and nonassessable. All capital
contributions and other consideration required to be made or paid in connection
with the issuance of the Partnership Interests and LLC Interests have been made
or paid, as the case may be, except where the failure to do so would not result
in a Material Adverse Change.  As of the Closing Date, there are no options,
warrants or other rights outstanding to purchase any such Subsidiary Shares,
Partnership Interests or LLC Interests except as indicated on Schedule 8.2.

 

8.3.         Power and Authority.  Each Loan Party has full power to enter into,
execute, deliver and carry out this Agreement and the other Loan Documents to
which it is a party, to incur the Debt contemplated by the Loan Documents and to
perform its Obligations under the Loan Documents to which it is a party, and all
such actions have been duly authorized by all necessary proceedings on its part.

 

8.4.         Validity and Binding Effect.  This Agreement has been duly and
validly executed and delivered by each Borrower, and each other Loan Document
which any Loan Party is required to execute and deliver on or after the date
hereof will have been duly executed and delivered by such Loan Party on the
required date of delivery of such Loan Document. This Agreement and each other
Loan Document constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto on and after
its date of delivery thereof, enforceable against such Loan Party in accordance
with its terms, except to the extent that enforceability of any of such Loan
Document may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforceability of creditors’ rights generally
or limiting the right of specific performance.

 

8.5.         No Conflict.  Neither the execution and delivery of this Agreement
or the other Loan Documents by any Loan Party, nor the consummation of the
transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by any of them will (a) conflict with, constitute a
default under or result in any breach of (i) the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other Organizational Documents of any Loan Party or any Subsidiary
of any Loan Party or (ii) except as would not reasonably be expected to result
in a Material Adverse Change, any Law or any agreement or instrument or order,
writ, judgment, injunction or decree to which any Loan Party or any Subsidiary
of any Loan Party is a party or by which any Loan Party or any Subsidiary of any
Loan Party is bound or subject to, or (b) result in the creation or enforcement
of any Lien, charge or encumbrance whatsoever upon any property (now or
hereafter acquired) of any Loan

 

70

--------------------------------------------------------------------------------


 

Party or any Subsidiary of any Loan Party (other than the Liens granted under
the Loan Documents and Permitted Liens securing the Term Loan Obligations).

 

8.6.         Litigation.  Except as set forth on Schedule 8.6, there are no
actions, suits, proceedings or investigations pending or, to the knowledge of
any Loan Party, threatened against any Loan Party or any Subsidiary of any Loan
Party at law or equity before any Official Body which individually or in the
aggregate would reasonably be expected to result in a Material Adverse Change.
None of the Loan Parties nor any Subsidiary of any Loan Party is in violation of
any order, writ, injunction or any decree of any Official Body which would
reasonably be expected to result in a Material Adverse Change.

 

8.7.         Financial Statements.

 

(a)           Historical Statements. The Parent has delivered to the Lenders or
their affiliates copies of its audited consolidated year-end financial
statements for and as of the end of the Fiscal Year ended December 31, 2016 (the
“Historical Statements”). The Historical Statements were compiled from the books
and records maintained by the Parent’s management, are correct and complete in
all material respects and fairly represent the consolidated financial condition
of the Parent and its Subsidiaries as of their dates and the results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied.

 

(b)           Since December 31, 2016, there has been no Material Adverse
Change.

 

8.8.         Margin Stock.  None of the Loan Parties nor any Subsidiary of any
Loan Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U).  No part of the proceeds of any Loan, Letter of Credit
or other credit extension made to such Loan Party will be used to purchase or
carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock (within the meaning of Regulation
U).

 

8.9.         Full Disclosure.  Neither this Agreement nor any other Loan
Document, nor any certificate, statement, agreement or other documents furnished
in writing by or on behalf of a Loan Party or any Subsidiary thereof to the
Agent or any Lender in connection herewith (in each case, as modified or
supplemented by other information so furnished), when taken as a whole, contains
with respect to the Parent and its Subsidiaries any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not materially misleading; provided that to the extent any
such certificate, statement, agreement or other document was based upon or
constitutes a forecast or projection, such Loan Party represents only that the
relevant Loan Party acted in good faith and utilized assumptions believed by it
to be reasonable at the time made available to the Lenders (it being understood
that any such forecasts or projections are subject to significant uncertainties
and contingencies, many of which are beyond the Loan Parties’ control, that no
assurance can be given that any such forecasts or projections will be realized
and that actual results may differ from any such forecasts or projections and
such differences may be material).  All information set forth in the Perfection
Certificate delivered on the Closing Date is true and correct in all material
respects as of the Closing Date, and all information set forth in any Perfection
Certificate delivered to Administrative Agent after the Closing Date shall be
true and correct in all material respects as of the date that such Perfection
Certificate is delivered.

 

8.10.       Taxes.  Except where failure to do so would not reasonably be
expected to result in a Material Adverse Change, (a) all federal and state,
local and other tax returns required to have been filed by or with respect to
any Loan Party and any Subsidiary of any such Loan Party have been filed, and
(b)

 

71

--------------------------------------------------------------------------------


 

payment or adequate provision has been made for the payment of all Taxes that
have or may become due pursuant to said tax returns or to assessments received,
except to the extent that such Taxes are being contested in good faith by
appropriate proceedings diligently conducted and for which such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made.  As of the Closing Date, other than as set forth on Schedule 8.10,
there are no agreements or waivers extending the statutory period of limitations
applicable to any federal income tax return of any Loan Party or Subsidiary of
any Loan Party.

 

8.11.       Consents and Approval.  No consent, approval, exemption, order or
authorization of, or registration or filing with, any Official Body or any other
Person is necessary under any Law in connection with the execution, delivery and
carrying out of this Agreement and the other Loan Documents by any Loan Party,
except for any consents (i) that have been obtained prior to the Closing Date
and are in full force and effect or (ii) of which the failure to obtain would
not reasonably be expected to result in a Material Adverse Change.

 

8.12.       No Event of Default; Compliance with Instruments and Material
Contracts.  No event has occurred and is continuing and no condition exists or
will exist after giving effect to the borrowings of Loans and issuance of
Letters of Credit on the Closing Date under or pursuant to the Loan Documents
which constitutes an Event of Default or Default.  None of the Loan Parties or
any Subsidiary of any Loan Party is in violation of (a) any term of its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other Organizational Documents or (b) any agreement or instrument
to which it is a party or by which it or any of its properties may be subject or
bound where such violation described in this clause (b) could reasonably be
expected to result in a Material Adverse Change. All Material Contracts to which
any Loan Party or Subsidiary of any Loan Party is bound are valid, binding and
enforceable upon such Loan Party or Subsidiary and to the best knowledge of the
Parent upon each of the other parties thereto in accordance with their
respective terms except in each case to the extent the same could not reasonably
be expected to result in a Material Adverse Change. None of the Loan Parties or
their Subsidiaries is bound by any Contractual Obligation, or subject to any
restriction in any Organizational Document, or any requirement of Law which
could reasonably be expected to result in a Material Adverse Change.

 

8.13.       Insurance.  As of the Closing Date, Schedule 8.13 lists all material
insurance policies to which any Loan Party or Subsidiary of any Loan Party is a
party, all of which are valid and in full force and effect as of the Closing
Date. Such policies provide adequate coverage from reputable and financially
sound insurers in amounts sufficient to insure the assets and risks of each Loan
Party and each Subsidiary of each Loan Party in accordance with prudent business
practice in the industry of the Loan Parties and their Subsidiaries.

 

8.14.       Compliance with Laws.  The Loan Parties and their Subsidiaries are
in compliance (a) with Anti-Terrorism Laws and Anti-Corruption Laws in all
material respects, and (b) in all material respects with all other applicable
Laws (other than Environmental Health and Safety Laws which are specifically
addressed in Section 8.18, but including all Mining Laws (to the extent not
covered by Environmental Health and Safety Laws which are specifically addressed
in Section 8.18)) in all jurisdictions in which any Loan Party or Subsidiary of
any Loan Party is doing business except (in the case of this clause (b)) where
the failure to do so would not reasonably be expected to result in a Material
Adverse Change.

 

8.15.       Investment Companies.  None of the Loan Parties is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940.

 

72

--------------------------------------------------------------------------------


 

8.16.                     Plans and Benefit Arrangements.  Except as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change:

 

(a)                                 The Parent and each other member of the
ERISA Group are in compliance with any applicable provisions of ERISA with
respect to all Benefit Arrangements, Plans, and Multiemployer Plans. There has
been no Prohibited Transaction with respect to any Benefit Arrangement or any
Plan or, to the knowledge of any Borrower, with respect to any Multiemployer
Plan or Multiple Employer Plan, which could result in any liability of the
Parent or any other member of the ERISA Group. No Plan is in “at risk” status
within the meaning of Section 303(i) of ERISA or Section 430(i) of the Code. 
The Parent and all other members of the ERISA Group have made when due any and
all payments required to be made under any agreement relating to a Multiemployer
Plan or a Multiple Employer Plan or any Law pertaining thereto. With respect to
each Plan and Multiemployer Plan, the Parent and each other member of the ERISA
Group (i) have fulfilled their obligations under the minimum funding standards
of ERISA and the Code, (ii) have not applied for a waiver of the minimum funding
standards under Section 302(c) of ERISA or Section 412(c) of the Code;
(iii) have not incurred any liability to the PBGC, and (iv) have not had
asserted against them any penalty for failure to fulfill the minimum funding
requirements of ERISA or the Code. All Plans, Benefit Arrangements and, to the
knowledge of any Borrower, Multiemployer Plans have been administered in
accordance with their terms and applicable Law.

 

(b)                                 Neither the Parent nor any other member of
the ERISA Group has instituted proceedings to terminate any Plan.

 

(c)                                  No event requiring notice to the PBGC under
Section 303(k)(4) of ERISA or Section 430(k) of the Code has occurred or is
reasonably expected to occur with respect to any Plan, and no amendment with
respect to which security is required under Section 436(f) of the Code has been
made or is reasonably expected to be made to any Plan.

 

(d)                                 To the extent that any Benefit Arrangement
is insured, the Parent and all other members of the ERISA Group have paid when
due all premiums required to be paid. To the extent that any Benefit Arrangement
is funded other than with insurance, the Parent and all other members of the
ERISA Group have made when due all contributions required to be paid.

 

(e)                                  Neither the Parent nor any other member of
the ERISA Group has withdrawn from a Plan subject to Section 4063 of ERISA
during a plan year in which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA. To the knowledge of the Parent, no Multiemployer
Plan or Multiple Employer Plan has been terminated within the meaning of Title
IV of ERISA.

 

(f)                                   Neither the Parent nor any member of the
ERISA Group (i) currently has, or with the last six years has had, any
obligation to contribute to a Multiemployer Plan, (ii) has incurred any
Withdrawal Liability that remains outstanding, or (iii) has incurred any
liability in connection with, a transaction described in Section 4212(c) of
ERISA, except to the extent such liability has been fully satisfied or
discharged.

 

8.17.                     Employment Matters.

 

(a)                                 Each of the Loan Parties and each of their
Subsidiaries is in compliance with the Labor Contracts and all applicable
federal, state and local labor and employment Laws including those related to
wage and hour, equal employment opportunity and affirmative action, labor
relations, minimum wage, overtime, child labor, medical insurance continuation,
worker adjustment and relocation notices, immigration controls and worker and
unemployment compensation, except where the failure to comply could not
reasonably be expected to result in a Material Adverse Change.  There are no
outstanding

 

73

--------------------------------------------------------------------------------


 

grievances, arbitration awards or appeals therefrom arising out of the Labor
Contracts or current or threatened strikes, picketing, handbilling or other work
stoppages or slowdowns at facilities of any of the Loan Parties or any of their
Subsidiaries which in any case could reasonably be expected to result in a
Material Adverse Change.

 

(b)                                 Except as could not reasonably be expected
to result in a Material Adverse Change: (i) each of the Loan Parties, each of
their respective Subsidiaries and each of the “related persons” (as defined in
the Coal Act) of each Loan Party and each Subsidiary of each Loan Party are in
compliance with the Coal Act; (ii) none of the Loan Parties, any Subsidiary of
any Loan Party nor any related person of any Loan Party or its Subsidiaries has
any liability under the Coal Act except with respect to premiums or other
payments required thereunder which have been paid when due; (iii) the Loan
Parties and their respective Subsidiaries are in compliance with the Black Lung
Act; and (iv) none of the Loan Parties nor any of their Subsidiaries has any
liability under the Black Lung Act except with respect to premiums,
contributions or other payments required thereunder which have been paid when
due.

 

8.18.                     Environmental Health and Safety Matters.  Except as
set forth on Schedule 8.18:

 

(a)                                 the Loan Parties and their Subsidiaries and
the Real Estate are and have been in substantial compliance with all
Environmental Health and Safety Laws and Environmental Health and Safety Orders
(if any such orders are in effect), except where the failure to so comply could
not reasonably be expected to result in a Material Adverse Change;

 

(b)                                 (i) the Loan Parties and their Subsidiaries
hold and are operating in compliance with applicable Environmental Health and
Safety Permits, except where the failure to so comply could not reasonably be
expected to result in a Material Adverse Change, (ii) none of the Loan Parties
has received any written notice from an Official Body that such Official Body
has or intends to suspend, revoke or adversely amend or alter, whether in whole
or in part, any such Environmental Health and Safety Permit, and (iii) there are
no actions, suits, proceedings or investigations pending or, to the knowledge of
any Loan Party, threatened against any Loan Party or any Subsidiary of any Loan
Party at law or equity before any Official Body challenging an application for,
or the modification, amendment or issuance of, any Environmental Health and
Safety Permit, except, in the case of either (i), (ii) or (iii), which could not
reasonably be expected to result in a Material Adverse Change;

 

(c)                                  there are no pending or, to the knowledge
of any Loan Party, threatened Environmental Health and Safety Claims against any
Loan Party or any Subsidiary of any Loan Party, in each case which could
reasonably be expected to result in a Material Adverse Change;

 

(d)                                 neither the Loan Parties nor their
Subsidiaries, nor the Real Estate, are subject to any Environmental Health and
Safety Orders, except where the existence of any such Environmental Health and
Safety Orders could not reasonably  be expected to result in a Material Adverse
Change; and

 

(e)                                  no Lien or encumbrance on the ownership,
occupancy, use or transferability of real property, whether owned or leased
(other than Permitted Liens), authorized by Environmental Health and Safety Laws
exists against any Real Estate, whether owned or leased, of any Loan Party or
any Subsidiary which could reasonably be expected to result in a Material
Adverse Change, and none of the Loan Parties has any reason to believe that such
a Lien or encumbrance (other than Permitted Liens) may be imposed, attached or
be filed or recorded against any Real Estate, whether owned or leased, of any
Loan Party or any Subsidiary, which Lien or encumbrance could reasonably be
expected to result in a Material Adverse Change.

 

74

--------------------------------------------------------------------------------


 

8.19.                     Title to Real Estate.  Each Loan Party and each
Subsidiary of each Loan Party has (a) Mining Title to all Active Operating
Properties that are necessary or appropriate for the Parent and its Subsidiaries
to conduct their respective operations in all material respects, (b) and except
where the failure to do so would not reasonably be expected to result in a
Material Adverse Change, good and valid title to all of their other respective
assets, in the case of both the foregoing items (a) and (b) of this sentence,
free and clear of all Liens and encumbrances except Permitted Liens, and subject
to the terms and conditions of the applicable leases; provided, however, a Loan
Party or a Subsidiary of a Loan Party shall not be in breach of the foregoing in
the event that (i) it fails to own a valid leasehold interest which, either
considered alone or together with all other such valid leaseholds which it fails
to own, is not material to the continued operations of such Loan Party or
Subsidiary of such Loan Party or (ii) such Loan Party’s or such Subsidiary’s
interest in a leasehold is less than fully marketable because the consent of the
lessor to future assignments has not been obtained.

 

8.20.                     Patents, Trademarks, Copyrights, Licenses, Etc.  Each
Loan Party and each Subsidiary of each Loan Party owns or possesses all the
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights, without conflict with the rights
of others, necessary for the Loan Parties to own and operate their properties
and to carry on their businesses as presently conducted and planned to be
conducted by such Loan Parties and Subsidiaries, except where the failure to so
own or possess with or without such conflict would not reasonably be expected to
result in a Material Adverse Change.

 

8.21.                     Security Interests.  The Security Documents are
effective to create in favor of Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof.  Upon (a) the filing of
financing statements relating to said security interests in each office and in
each jurisdiction where required in order to perfect the security interests
described above, (b) taking possession of possessory Collateral by
Administrative Agent (or by the Term Agent as bailee for Administrative Agent
pursuant to the Intercreditor Agreement, if applicable) with respect to
possessory Collateral and (c) the entering of Control Agreements, the Liens
created by the Security Agreement and the Pledge Agreement in favor of
Administrative Agent for the benefit of the Secured Parties will constitute
fully perfected first priority Liens (subject only to Permitted Liens) in and to
the assets of the Loan Parties that constitute ABL Priority Collateral and
second priority Liens (subject only to Permitted Liens) in and to the assets of
the Loan Parties that constitute Term Loan Priority Collateral, in each case, to
the extent perfection can be obtained by filing such financing statements, by
entering into such Control Agreements or by taking possession of such possessory
Collateral.

 

8.22.                     Regulated Entity. None of the Parent or any of its
Subsidiaries, nor, to the knowledge of any Borrower, any Senior Officer of any
Borrower, or any director, officer, employee, or agent of the Parent or any of
the Parent’s Subsidiaries is a Person that is, or is owned or controlled by,
Persons that are, (i) the subject of any Sanctions, or (ii) located, organized
or resident in any Sanctioned Country.  The Parent and its Subsidiaries and, to
the knowledge of any Borrower, their respective directors, officers, and
employees, and their respective agents that will act in any capacity in
connection with or benefit from the credit facility established hereby, are in
compliance in all material respects with (x) all applicable Sanctions and
(y) all Anti-Corruption Laws.

 

8.23.                     Status of Pledged Collateral.  All the Subsidiary
Shares, Partnership Interests or LLC Interests included in the Collateral to be
pledged pursuant to the Pledge Agreement are or will be upon issuance validly
issued and nonassessable and owned beneficially and of record by the pledgor
thereof free and clear of any Lien or restriction on transfer, except for
(a) Permitted Liens securing the Term Loan Obligations or other permitted
secured Debt that is subject to an intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent and (b) other Permitted Liens
arising by

 

75

--------------------------------------------------------------------------------


 

operation of law, and as otherwise provided by the Pledge Agreement and except
as the right of the Secured Parties to dispose of the Subsidiary Shares,
Partnership Interests or LLC Interests may be limited by the Securities Act of
1933, as amended, and the regulations promulgated by the Securities and Exchange
Commission thereunder and by applicable state securities laws. There are no
shareholder, partnership, limited liability company or other agreements or
understandings with respect to the Subsidiary Shares, Partnership Interests or
LLC Interests included in the Collateral, except for the partnership agreements
and limited liability company agreements described on Schedule 8.23. The Loan
Parties have delivered true and complete copies of such partnership agreements
and limited liability company agreements to the Administrative Agent.

 

8.24.                     Surety Bonds.  All surety, reclamation and similar
bonds required to be maintained by the Parent or any of its Subsidiaries under
any Environmental Health and Safety Laws or Contractual Obligation are in full
force and effect except for any failure which individually or when taken
together with all failures under all such bonds would not reasonably be expected
to result in a Material Adverse Change, and were not and will not be terminated,
suspended, revoked or otherwise adversely affected by virtue of the consummation
of the financing (including the making of all Loans and issuance of all Letters
of Credit) contemplated by this Agreement, provided that certain of such bonds
may be terminated, suspended or revoked so long as, taken together, such events
could not reasonably be expected to result in a Material Adverse Change. All
required guaranties of, and letters of credit with respect to, such surety,
reclamation and similar bonds are in full force and effect except where such
failure to be in full force and effect could not reasonably be expected to
result in a Material Adverse Change.

 

8.25.                     Coal Supply Agreements.  As of the Closing Date, all
Coal Supply Agreements to which the Parent or any of its Subsidiaries is subject
or by which it is bound are in full force and effect, except for any failure
which individually or when taken together with all failures under all Coal
Supply Agreements would not reasonably be expected to result in a Material
Adverse Change.

 

8.26.                     Solvency; Fraudulent Transfer.  As of the Closing
Date, after giving effect to the transactions contemplated hereby on such date,
Borrowers and their Subsidiaries, on a consolidated basis, are Solvent.  No
transfer of property is being made and no obligation is being incurred by any
Loan Party or any of its Subsidiaries in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party
or any of its Subsidiaries.

 

8.27.                     Reserved.

 

8.28.                     Reserved.

 

8.29.                     Updates to Schedules.  Should any of the information
or disclosures provided on any of the Schedules attached hereto become outdated
or incorrect in any material respect, Borrowers (a) may at any time, or
(b) shall, in connection with the delivery of a Joinder Agreement with respect
to any Loan Party, provide the Administrative Agent, in writing, with such
revisions or updates to such Schedule as may be necessary or appropriate to
update or correct the same; provided, however, that no Schedule shall be deemed
to have been amended, modified or superseded by any such correction, revisions
or update, nor shall any breach of warranty or representation resulting from the
inaccuracy or incompleteness of any such Schedule be deemed to have been cured
thereby, unless and until the Administrative Agent shall have accepted in
writing such revisions or updates to such Schedules (other than revisions or
updates to Schedules 8.2 and 8.23, which result solely from actions of the Loan
Parties permitted hereunder, which revised schedules shall be deemed to be
accepted by the Administrative Agent upon delivery of such Schedules by
Borrowers thereto).

 

76

--------------------------------------------------------------------------------


 

SECTION  9.
AFFIRMATIVE COVENANTS AND CONTINUING AGREEMENTS

 

Until Payment in Full of the Obligations and termination of the Commitments:

 

9.1.                            Preservation of Existence, Etc.  The Parent
shall maintain its legal existence as a corporation.  Each other Borrower shall
maintain its legal existence as a corporation, limited partnership or limited
liability company, as the case may be, except as otherwise expressly permitted
in Section 10.3 or Section 10.4. The Borrowers shall cause each of their
respective Subsidiaries (other than Immaterial Subsidiaries) to maintain its
legal existence as a corporation, limited partnership or limited liability
company, as the case may be, except as otherwise expressly permitted in
Section 10.3 or Section 10.4. Each Borrower shall maintain its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except where the failure to so qualify or maintain such
qualification could not reasonably be expected to result in a Material Adverse
Change. Each Borrower shall cause each of its Subsidiaries (other than
Immaterial Subsidiaries) to maintain its license or qualification and good
standing in each jurisdiction in which its ownership or lease of property or the
nature of its business makes such license or qualification necessary, except
where the failure to so qualify would not reasonably be expected to result in a
Material Adverse Change.

 

9.2.                            Payment of Liabilities, Including Taxes, Etc. 
Except where failure to do so could not reasonably be expected to result in a
Material Adverse Change, the Borrowers shall, and shall cause each of their
respective Subsidiaries to, duly pay and discharge all Taxes imposed upon it or
upon its income or profits, or upon any properties belonging to it, prior to the
date on which penalties attach thereto, and all lawful claims which, if unpaid
after becoming due, might become a lien or charge upon any properties of the
Parent or any Subsidiary of the Parent other than any such Tax or claim which is
being contested in good faith and by proper proceedings and with respect to
which there are proper reserves as required by GAAP.

 

9.3.                            Maintenance of Insurance.  Each Loan Party
shall, and shall cause each of its Subsidiaries to, insure its properties and
assets against loss or damage by fire and such other insurable hazards as such
assets are commonly insured (including fire, extended coverage, property damage,
workers’ compensation, public liability and business interruption insurance) and
against other risks (including errors and omissions) in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary. The Loan Parties
shall deliver to the Agent (x) on the Closing Date and annually thereafter an
original certificate of insurance of the Loan Parties’ independent insurance
broker describing and certifying as to the existence of the insurance on the
Collateral required to be maintained by this Agreement and the other Loan
Documents, together with a copy of the endorsement described in the next
sentence attached to such certificate and, (y) at the reasonable request of the
Agent, from time to time a summary schedule indicating all insurance then in
force with respect to each of the Loan Parties. Such policies of insurance shall
contain special endorsements, in form and substance reasonably acceptable to the
Agent, which shall (i) specify the Agent as an additional insured, mortgagee and
lender loss payee as its interests may appear, with the understanding that any
obligation imposed upon the insured (including the liability to pay premiums)
shall be the sole obligation of the applicable Loan Parties and not that of the
insured, (ii) provide that the interest of the Agent, the Lenders and the LC
Issuer shall be insured regardless of any breach or violation by the applicable
Loan Parties of any warranties, declarations or conditions contained in such
policies or any action or inaction of the applicable Loan Parties or others
insured under such policies, (iii) provide to the extent commercially available
that no cancellation of such policies for any reason (including non-payment of
premium) shall be effective until at least ten (10) days after receipt by the
Agent of written

 

77

--------------------------------------------------------------------------------


 

notice of such cancellation, (iv) be primary without right of contribution of
any other insurance carried by or on behalf of any additional insureds with
respect to their respective interests in the Collateral, and (v) provide that
inasmuch as the policy covers more than one insured, all terms, conditions,
insuring agreements and endorsements (except limits of liability) shall operate
as if there were a separate policy covering each insured.  The applicable Loan
Parties shall notify the Agent promptly of any casualty or condemnation event
causing a loss or decline in value of the Collateral in excess of $50,000,000
(or, in the case of ABL Priority Collateral, in excess of $5,000,000) and the
estimated (or actual, if available) amount of such loss or decline. Upon the
occurrence of an Event of Default under Sections 12.1(a) (unless that has been
waived), 12.1(k) or 12.1(l), monies constituting insurance proceeds or
condemnation proceeds (pursuant to the Mortgages, if any) shall be paid to the
Agent and applied in accordance with Section 5.5 and the Loan Documents.

 

9.4.                            Maintenance of Properties and Leases.  Except
where the failure to do so would not reasonably be expected to result in a
Material Adverse Change, the Borrowers shall, and shall cause each of their
respective Subsidiaries to, maintain and preserve all of its respective material
properties, necessary or useful in the proper conduct of the business of such
Borrower or such Subsidiary of such Borrower, in good working order and
condition, ordinary wear and tear excepted (except as otherwise expressly
permitted by this Agreement). Without limiting the generality of the foregoing,
the Borrowers shall, and shall cause each of their respective Subsidiaries to,
maintain in full force and effect all material patents, trademarks, service
marks, trade names, copyrights, licenses and franchises necessary for the
ownership and operation of its properties and business if the failure to so
maintain the same would constitute a Material Adverse Change.

 

9.5.                            Inspections; Appraisals.  Borrowers shall, and
shall cause each Loan Party to:

 

(a)                                 Inspections. Permit Administrative Agent and
its agents from time to time, subject to reasonable notice and during normal
business hours (except when a Default or Event of Default exists), to visit,
inspect, and appraise the properties of any Loan Party or Subsidiary, inspect,
audit, and make extracts from any Loan Party’s or Subsidiary’s books and records
and discuss with such Person’s officers, employees, agents, advisors, and
independent accountants such Person’s business, financial condition, assets,
prospects, and results of operations.  Lenders may participate in any such visit
or inspection at their own expense.  Neither Administrative Agent nor any Lender
shall have any duty to any Loan Party or Subsidiary to make any inspection,
appraisal or report nor to share any results of any inspection, appraisal, or
report with any Loan Party or Subsidiary.  Borrowers acknowledge that all
inspections, appraisals and reports are prepared by Administrative Agent and
Lenders for their own purposes, and no Loan Party or Subsidiary shall be
entitled to receive them, or rely upon them.

 

(b)                                 Reimbursements. Reimburse Administrative
Agent in accordance with the requirements of Section 16.3 and Section 16.4, as
applicable, for all charges, costs, and expenses of Administrative Agent and its
agents in connection with (i) field examinations of any Loan Party’s or
Subsidiary’s books and records or any other financial or Collateral matters as
Administrative Agent deems appropriate, up to one time per Fiscal Year (or, if
Liquidity is less than $275,000,000 at any time during a Fiscal Year, up to two
times during such Fiscal Year) and (ii) appraisals of Inventory, up to one time
per Fiscal Year (or, if Liquidity is less than $275,000,000 at any time during a
Fiscal Year, up to two times during such Fiscal Year); provided, however, that
if an examination or appraisal is initiated during the existence of a Default or
Event of Default, all charges, costs, and expenses therefor shall be reimbursed
by Loan Parties without regard to such limits.  Subject to and without limiting
the foregoing, if any field examination is conducted using Administrative
Agent’s internal field examination group, Borrowers specifically agree to pay
the standard charges of Administrative Agent’s internal field examination group
(including Administrative Agent’s then standard per-person charges for each day
that an employee or agent of Administrative Agent or its Affiliates is engaged
in any field examination

 

78

--------------------------------------------------------------------------------


 

activities).  This Section shall not be construed to limit Administrative
Agent’s right to conduct field examinations or obtain appraisals at any time and
from time to time in its discretion, or use third parties for such purposes.

 

9.6.                            Keeping of Records and Books of Account.  Each
Borrower shall, and shall cause each Subsidiary of a Borrower to, maintain and
keep proper books of record and account which enable each Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over any Borrower or any Subsidiary of a Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

 

9.7.                            Compliance with Laws.  The Borrowers shall, and
shall cause each of their Subsidiaries to, comply with (a) all Anti-Terrorism
Laws and Anti-Corruption Laws in all material respects, and (b) all other
applicable Laws (other than Environmental Health and Safety Laws which are
specifically addressed in Section 9.8) in all respects, provided that it shall
not be deemed to be a violation of this Section 9.7(b) if any failure to comply
with any Law would not result in fines, penalties, costs, other similar
liabilities or injunctive relief which in the aggregate could not reasonably be
expected to result in a Material Adverse Change.

 

9.8.                            Environmental Health and Safety Matters.  The
Borrowers shall, and shall cause each of their respective Subsidiaries to:

 

(i)                                     comply with applicable Environmental
Health and Safety Laws and Environmental Health and Safety Orders;

 

(ii)                                  obtain, maintain in full force and effect
and comply with the terms and conditions of all Environmental Health and Safety
Permits;

 

(iii)                               take reasonable precautions to prevent
Contamination on the real property, whether owned or leased, of any Loan Party
or any Subsidiary of a Loan Party;

 

(iv)                              take reasonable precautions against the
imposition, attachment, filing or recording of any Lien (other than Permitted
Liens) or other encumbrance authorized by Environmental Health and Safety Laws
(other than Permitted Liens) to be imposed, attached or be filed or recorded
against the Real Estate or any other real property owned or leased by any of
them; and

 

(v)                                 perform or pay for performance of any
Remedial Actions necessary to (A) comply with Environmental Health and Safety
Laws or respond to any Environmental Health and Safety Claim and Environmental
Health and Safety Order related to the real property, whether owned or leased,
of any Loan Party or any Subsidiary of a Loan Party, or (B) to manage
Contamination at, in, on, under, emanating to or from or otherwise affecting the
real property, whether owned or leased, of any Loan Party or any Subsidiary of a
Loan Party; except, in the case of each of clauses (i)-(v) above, as could not
reasonably be expected to result in a Material Adverse Change; provided, in each
case, that a failure to take such actions described above shall not be a
violation of this Section 9.8 if the applicable Loan Party or the applicable
Subsidiary is in good faith reasonably contesting such matter in the applicable
jurisdiction in accordance with applicable Environmental Health and Safety Laws.

 

9.9.                            Further Assurances.  Each Borrower shall, and
shall cause each Loan Party to, at its expense, promptly, (a) execute and
deliver to Administrative Agent, LC Issuer and the Lenders, or cause to be
executed and delivered to Administrative Agent, LC Issuer and the Lenders, all
documents, agreements, and instruments which are, in Administrative Agent’s
reasonable determination, necessary to

 

79

--------------------------------------------------------------------------------


 

(i) correct any omissions in the Loan Documents or any agreement relating to
Bank Products; (ii) more fully state the obligations set out in this Agreement
or in any other Loan Document or agreement relating to Bank Products; (b) obtain
any consents, as may be necessary or reasonably appropriate in connection
therewith as may be reasonably requested by Administrative Agent; and
(c) deliver such instruments, assignments, or other documents or agreements, and
take such actions, as Administrative Agent reasonably deems appropriate under
applicable Law to evidence or perfect Administrative Agent’s Lien in and to any
Collateral; provided, however, that no Loan Party shall be required to deliver
Security Documents as to any leasehold interest held by such Loan Party in Real
Estate the perfection of a Lien in which requires a consent from a third party
such as an Official Body, landlord, fee owner or a similar party (in each case
other than an Affiliate of such Loan Party) and such consent has not been
received despite the fact that such Loan Party has used commercially reasonable
efforts to obtain the same.

 

9.10.                     Equity Interests in Bonding Subsidiaries.  In the
event that the Parent or any Subsidiary of the Parent is required to pledge the
equity interests of any Bonding Subsidiary in favor of any provider of surety
bonds required by the lessor of the leasehold interest held by such Bonding
Subsidiary as otherwise permitted by Section 10.14, then prior to the granting
of such lien, the Borrowers shall use commercially reasonable good faith efforts
to grant a third priority perfected lien in such equity interests to
Administrative Agent for the benefit of the Secured Parties subject to an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Parent.

 

9.11.                     Requirements for Permitted Joint Ventures.  With
respect to any Permitted Joint Venture, neither the Parent nor any Subsidiary of
the Parent shall be required to pledge the equity interests of such Permitted
Joint Venture if and to the extent such equity interests shall constitute
Excluded Property, provided that, in the case of a Person that becomes a
Permitted Joint Venture after the Closing Date and whose equity interests shall
constitute Excluded Property, upon the date that such Person becomes a Permitted
Joint Venture, (a) the equity interests of such Permitted Joint Venture shall be
held by a JV Holding Company and (b) the equity interests in such JV Holding
Company shall constitute Collateral.

 

9.12.                     Requirements for Significant Subsidiaries.

 

(a)                                 Within forty-five (45) days (or such longer
period as may be extended by the Administrative Agent in its reasonable
discretion) after any Significant Subsidiary is formed or acquired after the
Closing Date or a Subsidiary becomes a Significant Subsidiary, the Borrowers
shall: (i) cause each such Significant Subsidiary to execute a Joinder Agreement
pursuant to which it shall join as a joint and several Borrower under this
Agreement and the other Loan Documents to which Borrowers are parties, and if
such Significant Subsidiary is to be a Guarantor, a Guaranty and a Joinder
Agreement pursuant to which it shall join as a joint and several Guarantor under
the other Loan Documents to which Guarantors are parties; (ii) execute and
deliver to the Administrative Agent documents, modified as appropriate to relate
to such Significant Subsidiary, in the forms described in Sections 7.1(e),
7.1(f), and 7.1(h) and deliver to the Administrative Agent such other documents
and agreements as the Administrative Agent may reasonably request.

 

(b)                                 Within forty-five (45) days (or such longer
period as may be extended by the Administrative Agent in its reasonable
discretion) after any Significant Subsidiary is formed or acquired after the
Closing Date or a Subsidiary becomes a Significant Subsidiary, the Borrowers
shall cause such new Significant Subsidiary to, unless the Administrative Agent
otherwise agrees in its reasonable discretion, (i) execute and deliver to the
Administrative Agent a Perfection Certificate relating to such Significant
Subsidiary, (ii) execute and deliver to the Administrative Agent for the benefit
of the Secured Parties a joinder agreement to the Security Agreement
substantially in the form attached to the Security Agreement and a joinder to
the Pledge Agreement substantially in the form attached to the Pledge

 

80

--------------------------------------------------------------------------------


 

Agreement, pursuant to which such Significant Subsidiary shall grant a lien in
and pledge its assets (including equity interests it owns in any other
Significant Subsidiary), other than Excluded Property, to the Administrative
Agent for the benefit of the Secured Parties on a first priority perfected basis
(subject only to Permitted Liens) with respect to assets that constitute ABL
Priority Collateral and second priority perfected basis (subject only to
Permitted Liens) with respect to assets that constitute Term Loan Priority
Collateral, (iii) execute and deliver to the Administrative Agent a joinder to
the Intercreditor Agreement in the form attached to the Intercreditor Agreement,
(iv) subject to the Intercreditor Agreement, cause all of the issued and
outstanding capital stock, partnership interests, member interests or other
equity interests of such Significant Subsidiary (except to the extent
constituting Excluded Property) that are owned by another Loan Party to be
pledged on a first priority perfected basis to the Administrative Agent for the
benefit of the Secured Parties pursuant to the Pledge Agreement, (v) execute and
deliver to the Administrative Agent for the benefit of the Secured Parties any
other applicable Security Documents in form and substance satisfactory to the
Administrative Agent in its reasonable discretion, including without limitation,
patent, trademark and copyright security agreements necessary or reasonably
requested by the Administrative Agent to grant first priority (subject to the
Intercreditor Agreement) perfected liens and security interests (subject only to
Permitted Liens) in favor of the Administrative Agent for the benefit of the
Secured Parties in substantially all of the assets of such new Significant
Subsidiary (other than Excluded Property), including proper financing statements
under the UCC of the applicable jurisdictions of organization covering the
Collateral described in the relevant Security Documents and appropriate equity
certificates and powers evidencing the Collateral pledged pursuant to the Pledge
Agreement, (vi) obtain UCC, lien, tax, mortgage, leasehold mortgage, and
judgment searches (including searches of the applicable real estate indexes),
with the results, form scope and substance of such searches to be reasonably
satisfactory to the Administrative Agent and (vii) deliver opinions of legal
counsel with respect to such new Significant Subsidiary, including opinions of
local counsel in each applicable jurisdiction, as such opinions may be
reasonably requested by the Administrative Agent and with such opinions to be
reasonably satisfactory to the Administrative Agent in its reasonable
discretion.

 

(c)                                  Any document, agreement, or instrument
executed or issued pursuant to this Section 9.12 shall be a “Loan Document” for
purposes of this Agreement.  Unless otherwise agreed to by Administrative Agent
in its reasonable discretion, none of the property of any such Significant
Subsidiary shall be included in the calculation of the Borrowing Base unless and
until such Significant Subsidiary is a Borrower and Administrative Agent shall
have (1) conducted a field examination and, if applicable, obtained a Qualified
Appraisal of such property (with each such field examination and appraisal being
at such Significant Subsidiaries’ sole cost and expense and in excess of any
other field examination or appraisal otherwise permitted by this Agreement or
the other Loan Documents to be charged to the Loan Parties) and found the
results thereof satisfactory, (2) received a revised Borrowing Base Certificate
(and all supporting documentation and reports) giving effect to such property
and its inclusion in such calculation, and (3) established such Reserves in
connection therewith as Administrative Agent shall require in its Permitted
Discretion.

 

9.13.                     Subordination of Intercompany Loans.  The Borrowers
agree that any intercompany Debt, loans or advances owed by (i) any Loan Party
to any other Loan Party and (ii) any Loan Party to any Non-Loan Party Subsidiary
shall be subordinated to the payment of the Obligations.

 

9.14.                     Reserved.

 

9.15.                     Use of Proceeds.  The Borrowers will use the proceeds
of Loans and Letters of Credit solely (i) to pay fees and expenses incurred in
connection with the loan transactions contemplated hereby, and (ii) for working
capital needs and general corporate purposes of the Borrowers and their
Subsidiaries.  The Borrowers will not, directly or indirectly, use the proceeds
of any Loan or Letter of Credit or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other

 

81

--------------------------------------------------------------------------------


 

Person, (a) to fund any activities or business of or with any Person that, at
the time of such funding, is, or whose government is, the subject of Sanctions,
or in any Sanctioned Country or (b) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans or Letters of Credit, whether as underwriter, advisor, investor, or
otherwise) or that would violate Regulation U.  No part of the proceeds of any
Loan or Letter of Credit will be used, directly or indirectly, in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws.

 

9.16.                     Borrowing Base Reporting; Financial and Other
Information.  The Borrowers shall provide Administrative Agent with the
following:

 

(a)                                 Borrowing Base Certificate.  A Borrowing
Base Certificate fully completed and executed, delivered to Administrative Agent
no later than (i) at any time other than during an Account Control Period, the
15th day of each Fiscal Month, prepared as of the end of the immediately
preceding Fiscal Month, and (ii) during an Account Control Period, the third
Business Day of each week, prepared as of the last Business Day of the
immediately preceding week.  Borrower Agent shall attach the following to each
Borrowing Base Certificate, each of which shall be in form and substance
reasonably satisfactory to Administrative Agent and certified by Borrower
Agent’s Senior Officer to be complete and accurate in all material respects:

 

(i)                                     Liquidity.  A report setting forth
Liquidity determined as of the date of such Borrowing Base Certificate (together
with supporting detail in a form reasonably acceptable to Administrative Agent).

 

(ii)                                  Inventory Reports.  A summary of Inventory
by location and type (in the case of coal inventory, by tons), together with
such other information regarding Borrowers’ Inventory as Administrative Agent
may reasonably request, accompanied by such supporting detail and documentation
as shall be reasonably satisfactory to Administrative Agent.

 

(iii)                               Accounts Payable Reports.  A summary report
(in form and substance reasonably satisfactory to Administrative Agent),
including a listing of (A) each Loan Party’s accounts payable for any vendor
that holds a material portion of the Inventory of a Loan Party; (B) the number
of days which have elapsed since the original date of invoice of such account
payable; (C) the name and address of each Person to whom such account payable is
owed; and (D) such other information concerning accounts payable as
Administrative Agent may reasonably request from time to time.

 

(iv)                              Other Reports.  Such other reports (each of
which shall be in form and substance reasonably satisfactory to Administrative
Agent) as Administrative Agent may reasonably request from time to time, each
prepared with respect to such periods and with respect to such information and
reporting as Administrative Agent may reasonably request from time to time.

 

(b)                                 Quarterly Financial Statements.  Within
forty-five (45) calendar days after the end of each of the first three Fiscal
Quarters in each Fiscal Year (or such earlier date, from time to time
established by the SEC in accordance with the Exchange Act), financial
statements of the Parent and its Subsidiaries, consisting of a consolidated
balance sheet as of the end of such Fiscal Quarter, related consolidated
statements of income and stockholders’ equity and related consolidated statement
of cash flows for the Fiscal Quarter then ended and the Fiscal Year through that
date, all in reasonable detail and certified (subject to normal year-end audit
adjustments) by the Chief Executive Officer, President, Treasurer or Chief
Financial Officer of the Parent as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
Fiscal Year. The Parent will be deemed to have complied

 

82

--------------------------------------------------------------------------------


 

with the delivery requirements with respect to the consolidated financial
statements required to be delivered under this Section 9.16(b) if within
forty-five (45) days after the end of its Fiscal Quarter (or such earlier date,
from time to time established by the SEC in accordance with the Exchange Act),
the Parent delivers to the Agent (for delivery to each of the Lenders) a copy of
the Parent’s Form 10­Q as filed with the SEC and the financial statements
contained therein meet the requirements described in this Section.

 

(c)                                  Annual Financial Statements.  Within ninety
(90) days after the end of each Fiscal Year (or such earlier date, from time to
time established by the SEC in accordance with the Exchange Act), financial
statements of the Parent and its Subsidiaries consisting of a consolidated
balance sheet as of the end of such Fiscal Year, related consolidated statements
of income and stockholders’ equity and related consolidated statement of cash
flows for the Fiscal Year then ended, all in reasonable detail and setting forth
in comparative form the financial statements as of the end of and for the
preceding Fiscal Year, and certified, in the case of the consolidated financial
statements, by independent certified public accountants of nationally recognized
standing reasonably satisfactory to the Agent (it being understood and agreed
that as of the Closing Date Ernst & Young LLP is reasonably satisfactory). The
certificate or report of accountants shall not be subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit, and shall not indicate the occurrence or existence of any
event, condition or contingency which would materially impair the prospect of
payment or performance of any covenant, agreement or duty of any Loan Party
under any of the Loan Documents. The Parent will be deemed to have complied with
the delivery requirements with respect to the consolidated financial statements
required to be delivered under this Section 9.16(c) if within ninety (90) days
after the end of its Fiscal Year (or such earlier date, from time to time
established by the SEC in accordance with the Exchange Act), the Parent delivers
to the Agent (for delivery to each of the Lenders) a copy of the Parent’s Annual
Report and Form 10­K as filed with the SEC and the financial statements and
certification of public accountants contained therein meet the requirements
described in this Section.

 

(d)                                 Compliance Certificate and Collateral
Information.  (i) Concurrently with any delivery of financial statements under
Section 9.16(b) and (c), a Compliance Certificate, and (ii) concurrently with
any delivery of financial statements under Section 9.16(c), (x) a Perfection
Certificate with then-current information and (y) a supplement to Schedule A to
the Security Agreement with respect to any matter hereafter arising that, if
existing or occurring at the Closing Date, would have been required to be set
forth or described in such Schedule or as an exception to such representation or
that is necessary to correct any information in such Schedule or representation
which has been rendered inaccurate thereby, and, in each case of this clause
(ii), such Perfection Certificate or Schedule shall be appropriately marked to
show the changes made therein; provided that any information disclosed on any
such updated Perfection Certificate or Schedule provided to the Agent pursuant
to this clause (ii) shall be deemed to revise the representations and warranties
set forth in Section 3 of the Security Agreement from and after the date of
delivery.

 

(e)                                  SEC Website.  (A) The delivery by the
Parent to the Agent of annual reports on Form 10-K of the Parent and its
consolidated Subsidiaries shall satisfy the requirements of
Section 9.16(c) solely to the extent such annual reports include the information
specified herein and (B) the delivery by the Parent to the Agent of quarterly
reports on Form 10-Q of by the Parent and its consolidated Subsidiaries shall
satisfy the requirements of Section 9.16(b) solely to the extent such quarterly
reports include the information specified herein.

 

(f)                                   Notices.  Written notice to the Agent for
distribution to the Lenders:

 

(i)                                     promptly after any Senior Officer of any
Borrower has learned of the occurrence of any Default or Event of Default;

 

83

--------------------------------------------------------------------------------


 

(ii)                                  promptly after any Senior Officer of any
Borrower has learned of any event which would reasonably be expected to result
in a Material Adverse Change;

 

(iii)                               [Reserved]

 

(iv)                              two Business Days prior to the consummation of
a transaction permitted under Section 10.4 (an “Asset Sale”) (or merger,
consolidation or amalgamation that constitutes an Asset Sale), or such later
date as the Agent may agree in its sole discretion, of (i) Collateral that is
included in the Borrowing Base with an aggregate value in excess of $2,500,000
(measured at the time of such Asset Sale) to any Person other than a Borrower or
(ii) any capital stock or other equity interests of a Borrower to any Person
other than a Borrower that results in the disposition of Collateral that is
included in the Borrowing Base with an aggregate value in excess of $2,500,000
(measured at the time of such Asset Sale);

 

(v)                                 promptly in the event that at any time any
Loan Party receives or otherwise gains knowledge that (A) an Overadvance exists,
in which case such notice shall also include the amount of such Overadvance or
(B) an Account Control Period has begun; and

 

(vi)                              promptly upon receipt of notice or knowledge
of any Loan Party thereof, of any loss, damage or destruction to any ABL
Priority Collateral in excess of $5,000,000, whether or not covered by
insurance;

 

(g)                                  Certain Events.  Written notice to the
Agent for distribution to the Lenders of:

 

(i)                                     any acquisition of assets with a fair
market value in excess of $2,500,000 pursuant to Section 10.3 during an Account
Control Period;

 

(ii)                                  any Investment (other than pursuant to
Sections 10.11(a), (b), (c) or (e)) during an Account Control Period in excess
of $2,500,000;

 

(iii)                               any Restricted Payment (other than pursuant
to Sections 10.8(b) or (d)) during an Account Control Period in excess of
$2,500,000;

 

(iv)                              any payment with respect to subordinated Debt
during an Account Control Period in excess of $2,500,000;

 

(v)                                 any incurrence of Debt during an Account
Control Period in excess of $2,500,000;

 

(vi)                              any Disposition (other than pursuant to
Sections 10.4(a), (b) or (d)) during an Account Control Period in excess of
$2,500,000;

 

(vii)                           the occurrence of any event for which any
Borrower is required to make a mandatory prepayment pursuant to Section 5.2(a);

 

(viii)                        the occurrence of any mandatory prepayment with
respect to any of the Term Loan Obligations;

 

(ix)                              any material amendment to the Organizational
Documents of any Loan Party; and

 

84

--------------------------------------------------------------------------------


 

(x)                                 any material change in accounting policies
or financial reporting practices by any Loan Party.

 

(h)                                 Environmental Health and Safety Matters. 
Reasonably prompt written notice upon any Borrower or applicable Subsidiary
obtaining actual knowledge of any of the following which has resulted or could
reasonably be expected to result in a Material Adverse Change: (a) the existence
of material Contamination; (b) the receipt by any Borrower or any of its
Subsidiaries of a material Environmental Health and Safety Claim or
Environmental Health and Safety Order; (c) the imposition, attachment, filing or
recording against the real property, whether owned or leased, of any Loan Party
or any Subsidiary of a Loan Party of a Lien (other than a Permitted Lien) or
other encumbrance authorized under Environmental Health and Safety Laws; (d) the
inability to obtain or renew a material Environmental Health and Safety Permit,
a notice from an Official Body that it has, will or intends to suspend, revoke
or adversely amend or alter, in whole or in part, any Environmental Health and
Safety Permit or knowledge that a Person has filed a suit or claim or instituted
a proceeding challenging the application for, or the modification, amendment or
issuance of any Environmental Health and Safety Permit; or (e) any violation of
Environmental Health and Safety Laws, Environmental Health and Safety Permits or
Environmental Health and Safety Order by the Parent or any of its Subsidiaries;
provided, in each case, that a failure to provide such written notice shall not
be a violation of this Section 9.16(h) if the Parent or the applicable
Subsidiary is in good faith reasonably contesting such matter in the applicable
jurisdiction in accordance with applicable Environmental Health and Safety Laws.

 

(i)                                     Other Reports and Information.

 

(i)                                     Any reports, notices or proxy statements
generally distributed by the Parent to its stockholders on a date no later than
the date supplied to such stockholders and regular or periodic reports,
including Forms 10-K, 10-Q and 8-K, registration statements and prospectuses,
filed by the Parent or any other Loan Party with the SEC, provided that, subject
to Section 9.16(d), the foregoing reports shall be deemed to have been delivered
on the date on which such report is posted on the SEC’s web site at www.sec.gov,
and such posting shall be deemed to satisfy this reporting requirement,

 

(ii)                                  Promptly upon their becoming available to
any Borrower, a copy of any material order in any material proceeding to which
such Borrower or any other Loan Party is a party issued by any Official Body,

 

(iii)                               Within thirty (30) days of the end of each
month, consolidated monthly income summaries of the Parent and its consolidated
Subsidiaries,

 

(iv)                              Promptly upon request, such other reports and
information as the Agent, any of the LC Issuer or any of the Lenders may from
time to time reasonably request, and

 

(v)                                 Promptly upon request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

 

(j)                                    Projections.  Within thirty (30) days
after the commencement of each Fiscal Year, Projections for such Fiscal Year,
prepared on a quarter-by-quarter basis.  Such Projections shall represent the
Parent’s reasonable estimate of the future financial performance of the Parent
and its Subsidiaries for the periods set forth therein and shall have been
prepared on the basis of assumptions that the Parent believes are fair and
reasonable as of the date of preparation in light of current and reasonably
foreseeable business conditions (it being understood that actual results may
differ from those set forth in such

 

85

--------------------------------------------------------------------------------


 

Projections, and such differences may be material).  The Parent shall provide
Administrative Agent with prompt written notice of any material amendment or
change approved by the board of directors or other governing Persons or body of
the Parent with respect to such Projections.

 

9.17.                     Reserved.

 

9.18.                     Cash Management; Deposit Accounts.  Borrowers shall,
and shall cause Loan Parties to:

 

(a)                                 Payments on Account of the Sale of
Receivables.  On or before the Closing Date, (a) establish one or more
Concentration Accounts and, thereafter, maintain each such Concentration Account
and (b) direct each Securitization Subsidiary to make all payments in respect of
a sale of Receivables Assets to such Securitization Subsidiary pursuant to a
Permitted Receivables Financing (including each payment made pursuant to the
Receivables Purchase Documents) to a Concentration Account;

 

(b)                                 Making Deposits.  Hold in trust for
Administrative Agent and during any Account Control Period promptly (but, in any
event, on the Business Day immediately following its receipt thereof) deposit
into a Concentration Account all tangible Payment Items and cash such Loan Party
receives on account of the payment of any of such Loan Party’s Accounts (other
than any portion thereof that constitutes Term Loan Priority Collateral) or as
Proceeds of any Inventory or other Collateral (other than any portion thereof
that constitutes Term Loan Priority Collateral);

 

(c)                                  Maintenance of Accounts. Not establish or
maintain any Deposit Accounts other than Deposit Accounts (i) either
(x) maintained at Administrative Agent or (y) maintained at any bank other than
Administrative Agent but subject to Administrative Agent’s Article 9 Control on
terms acceptable to Administrative Agent; and (ii) that are Excluded Accounts;

 

(d)                                 Control. To the extent requested by
Administrative Agent from time to time, promptly (but, in any event, within ten
(10) Business Days) (or such longer period as the Administrative Agent may agree
in its sole discretion) after request take all actions reasonably requested by
Administrative Agent to establish or continue Administrative Agent’s Article 9
Control over any of Loan Parties’ Deposit Accounts; and

 

9.19.                     Reserved.

 

9.20.                     Post-Closing Matters.

 

(a)                                 As-Extracted Collateral Matters.   On or
before July 5, 2017 (or such later date as the Administrative Agent may agree in
its sole discretion), the Borrowers shall deliver or cause to be delivered to
Administrative Agent each of the following, in each case in form and substance
satisfactory to Administrative Agent: (i) UCC financing statements with respect
to As-Extracted Collateral, duly recorded in each jurisdiction in which any Loan
Party owns, leases or has an interest in any minehead, and in each other
jurisdiction necessary to perfect Administrative Agent’s Liens in any Collateral
constituting As-Extracted Collateral under the UCC, (ii) Lien searches
confirming that Administrative Agent’s Liens upon As-Extracted Collateral of the
Loan Parties are the only Liens upon such As-Extracted Collateral (other than
Permitted Liens), and (iii) legal opinions from local counsel to Loan Parties in
form and substance reasonably acceptable to the Administrative Agent with
respect to the Administrative Agent’s security interest in the As-Extracted
Collateral described in the UCC financing statements.

 

86

--------------------------------------------------------------------------------


 

(b)                                 Control Agreements.   On or before the
earlier of (i) June 26, 2017, and (ii) the tenth (10th) Business Day following
the commencement of an Account Control Period (or such later date under clause
(i) or (ii) as the Administrative Agent may agree in its sole discretion), the
Borrowers shall deliver or cause to be delivered to Administrative Agent a
Control Agreement with respect to each Deposit Account, Commodity Account and
Securities Account listed on Schedule D to the Security Agreement.

 

(c)                                  Borrowing Base Certificate.  Prior to the
first funding of any Loan, issuance of any Letter of Credit, or other extension
of credit or financial accommodation to or for the benefit or account of any
Borrower, the Borrowers shall deliver to Administrative Agent a Borrowing Base
Certificate (and any supporting reports as Administrative Agent may reasonably
require) prepared as of March 31, 2017 (or, if such first funding, issuance or
other extension occurs at any time after a Borrowing Base Certificate has been
delivered pursuant to Section 9.16(a), prepared as of the date required for the
Borrowing Base Certificate most recently delivered pursuant to Section 9.16(a)).

 

(d)                                 Insurance Endorsements.   On or before
May 27, 2017 (or such later date as the Administrative Agent may agree in its
sole discretion), the Borrowers shall deliver or cause to be delivered to
Administrative Agent endorsements issued by each applicable insurer with respect
to each property and casualty insurance policy of any Loan Party, in each case
naming Administrative Agent as lender loss payee in accordance with Section 9.3.

 

SECTION  10.
NEGATIVE COVENANTS

 

Until Payment in Full of the Obligations and termination of the Commitments:

 

10.1.                     Debt.  The Borrowers shall not, and shall not permit
any of their respective Subsidiaries to, at any time create, incur, assume or
suffer to exist any Debt, except:

 

(a)                                 The Obligations;

 

(b)                                 Debt (including, without limitation, letters
of credit) on account of any demand, request or requirement of any Official Body
for any surety bond, letter of credit or other financial assurance pursuant to
any Mining Laws, Reclamation Laws or Environmental Health and Safety Laws, or
any related Permit, in each case, in the ordinary course of business or pursuant
to self-insurance obligations and not in connection with the borrowing of money
or the obtaining of advances;

 

(c)                                  Debt permitted by Section 8.02(a)(iii) of
the Term Loan Agreement as in effect on the Closing Date (the “Incremental Term
Notes”);

 

(d)                                 Debt permitted by Section 8.02(a)(iv) of the
Term Loan Agreement as in effect on the Closing Date (the “Refinancing Term
Notes”);

 

(e)                                  unsecured (i) Debt of any Loan Party
payable to any other Loan Party (including Disqualified Equity Interests issued
to any Loan Party), it being understood and agreed that such Debt (other than
Disqualified Equity Interests) is subordinated to the Obligations of the Loan
Parties under the Loan Documents, (ii) Debt of any Non-Loan Party Subsidiary
payable to any other Non-Loan Party Subsidiary, (iii) loans or guaranties from
any Non-Loan Party Subsidiary to any Loan Party, it being understood and agreed
that such Debt (other than Disqualified Equity Interests) is subordinated to the
Obligations of the Loan Parties under the Loan Documents, and (iv) Debt of any
Non-Loan Party Subsidiary payable to any Loan Party to the extent such Debt
would constitute a permitted Investment under Section 10.11(p);

 

87

--------------------------------------------------------------------------------


 

(f)                                   Debt of the Parent and its Subsidiaries
existing on the Closing Date and included on Schedule 10.1 and any Permitted
Refinancings thereof;

 

(g)                                  Debt of the Parent or any Subsidiary of the
Parent under a letter of credit facility in an aggregate face amount, when
combined with the aggregate amount of the Commitments then outstanding and the
aggregate amount of Debt then outstanding under Section 10.1(h), not to exceed
in the aggregate the greater of $300,000,000 and 16.50% of Consolidated Net
Tangible Assets so long as: (A) the purpose of such facility is to provide
letters of credit necessary in the business of the Parent and its Subsidiaries,
including without limitation to secure surety and other bonds, and (B) such
Debt, if secured, is only secured as permitted by clause (l) of the definition
of Permitted Liens (a “Permitted Secured Letter of Credit Facility”);

 

(h)                                 Debt of Securitization Subsidiaries pursuant
to Permitted Receivables Financings in an aggregate principal amount, when
combined with the aggregate amount of the Commitments then outstanding and the
aggregate face amount of letters of credit issued and outstanding pursuant to
Section 10.1(g), does not exceed in the aggregate the greater of $300,000,000
and 16.50% of Consolidated Net Tangible Assets;

 

(i)                                     Debt or other obligations of the Parent
and its Subsidiaries in respect of any capital lease (as determined in
accordance with GAAP) or Debt of the Parent and its Subsidiaries secured by
Purchase Money Security Interests so long as the aggregate amount for the Parent
and its Subsidiaries of all Debt and other obligations permitted by this
Section 10.1(i) shall not exceed, at any time outstanding the greater of
$150,000,000 and 8.25% of Consolidated Net Tangible Assets;

 

(j)                                    Debt (x) of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary) in connection with any Permitted
Acquisition or Permitted Joint Venture or Debt of any Person that is assumed by
the Parent or any Subsidiary in connection with any Permitted Acquisition or
Permitted Joint Venture; provided that (i) such Debt was not incurred in
contemplation of such Permitted Acquisition or Permitted Joint Venture and
(ii) immediately prior and after giving pro forma effect to the assumption of
such Debt, the Total Net Leverage Ratio is no greater than 3.00:1.00 as if such
Debt was assumed at the beginning of the most recent four consecutive Fiscal
Quarters ending prior to such assumption for which consolidated financial
statements of the Parent have been (or were required to be) delivered to the
Administrative Agent pursuant to Section 9.16(b) or 9.16(c) or (y) constituting
a Permitted Refinancing of the foregoing;

 

(k)                                 subject to Section 10.11 and Section 10.14,
Debt of any Bonding Subsidiary payable to the Parent;

 

(l)                                     Debt of the Parent pursuant to the Term
Loan Agreement in an aggregate principal amount when combined with the aggregate
amount of Incremental Term Notes and Refinancing Term Notes, that does not
exceed in the aggregate the sum of (i) $300,000,000 plus (ii) the Incremental
Debt Cap (as defined in the Term Loan Agreement as in effect on the Closing
Date);

 

(m)                             Debt (i) in respect of Swap Agreements entered
into in the ordinary course of business consistent with past practice or
(ii) arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument drawn against insufficient funds or other
cash management services including, but not limited to, treasury, depository,
overdraft, credit or debit card, electronic funds transfer and other cash
management arrangements, in each case entered into or arising in the ordinary
course of business;

 

88

--------------------------------------------------------------------------------


 

(n)                                 Debt (including any Permitted Refinancing
thereof) secured by Liens permitted by clause (n) of the definition of Permitted
Liens;

 

(o)                                 Guaranties in respect of Debt otherwise
permitted hereunder;

 

(p)                                 Debt relating to the financing of insurance
policy premiums in the ordinary course of business;

 

(q)                                 other Debt in an aggregate principal amount
not to exceed the greater of $50,000,000 and 2.75% of Consolidated Net Tangible
Assets; provided that the amount of Debt permitted by this clause (q) that is
secured shall not exceed the greater of $25,000,000 and 1.25% of Consolidated
Net Tangible Assets; and

 

(r)                                    Debt of Non-Loan Party Subsidiaries
which, when combined with the aggregate amount of Investments permitted pursuant
to Section 10.11(p) does not exceed at any one time the greater of $10,000,000
and 0.50% of Consolidated Net Tangible Assets.

 

10.2.                     Liens; Negative Pledge.  The Borrowers shall not, and
shall not permit any of their respective Subsidiaries to, (i) at any time
create, incur, assume or suffer to exist any Lien on any of its respective
property or assets, tangible or intangible, now owned or hereafter acquired,
except Permitted Liens, and (ii) at any time, directly or indirectly, enter into
any Contractual Obligation that prohibits or restricts the Borrowers’ or their
respective Subsidiaries’ ability to grant a security interest or Lien on any of
the Collateral to the Agent or any of the other Secured Parties in connection
with this Agreement or any other Loan Document (as such Agreement or Loan
Documents may be amended, restated, modified or supplemented); provided that the
foregoing clause (ii) shall not apply to any Contractual Obligations which:

 

(a)                                 are binding on a Subsidiary at the time such
Subsidiary first becomes a Subsidiary of the Parent, so long as such Contractual
Obligations were not entered into solely in contemplation of such Person
becoming a Subsidiary of the Parent and do not extend beyond such Subsidiary and
its subsidiaries;

 

(b)                                 arise in connection with any Permitted Lien
under clause (g) of such definition to the extent such restrictions relate to
the assets (and any proceeds in respect thereof) which are the subject of such
Lien;

 

(c)                                  arise under loan documents or other
agreements in connection with Debt permitted by Section 10.1 (other than secured
Debt permitted by Section 10.1(i)) (including the Term Loan Documents and
documents in connection with the Permitted Secured Letter of Credit Facility),
and documents in connection with the Permitted Refinancing of any of the
foregoing; provided that such restrictions (i) apply solely to Non-Loan Party
Subsidiaries or (ii) are no more restrictive with respect to the Parent and its
Subsidiaries than the limitations (taken as a whole) set forth in the Loan
Documents and do not materially impair the ability of the Loan Parties to grant
the security interests to Administrative Agent contemplated by the Loan
Documents or pay the Obligations under the Loan Documents as and when due (as
reasonably determined in good faith by the Parent), it being understood and
agreed that the Term Loan Documents as of the Closing Date satisfy this clause
(ii);

 

(d)                                 are contained in agreements relating to any
Disposition permitted by Section 10.4 solely with respect to the assets that are
the subject of such Disposition;

 

89

--------------------------------------------------------------------------------


 

(e)                                  are customary provisions in joint venture
agreements and other similar agreements applicable solely to such joint venture
or the equity interests therein;

 

(f)                                   are customary restrictions in leases,
subleases, licenses or asset sale agreements otherwise permitted hereby, so long
as such restrictions relate solely to the assets subject thereto;

 

(g)                                  are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Parent or any Subsidiary;

 

(h)                                 are customary limitations existing under or
by reason of leases entered into in the ordinary course of business;

 

(i)                                     are restrictions on cash or other
deposits imposed under contracts entered into in the ordinary course of
business;

 

(j)                                    are customary provisions restricting
assignment of any agreements;

 

(k)                                 are restrictions imposed by any agreement
relating to any Permitted Receivables Financing to the extent that such
restrictions relate to the assets (and any proceeds in respect thereof) that are
the subject of such Permitted Receivables Financing; or

 

(l)                                     are set forth in any agreement
evidencing an amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing of the Contractual Obligations
referred to in clauses (a) through (k) above; provided that such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing is, in the good faith judgment of the Parent, not materially less
favorable to the Loan Party with respect to such limitations than those
applicable pursuant to such Contractual Obligation prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

 

10.3.                     Liquidations, Mergers, Consolidations, Acquisitions. 
The Borrowers shall not, and shall not permit any of their respective
Subsidiaries to, dissolve, liquidate or wind up its affairs, or consummate any
merger or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person, provided
that:

 

(a)                                 (i) any Loan Party, other than the
Borrowers, may consolidate or merge into the Parent and the security interest
granted by the Parent pursuant to the Security Documents shall remain in full
force and effect, (ii) any Non-Loan Party Subsidiary may consolidate or merge
into any other Non-Loan Party Subsidiary, (iii) any Non-Loan Party Subsidiary
may consolidate or merge into any Loan Party, so long as such Loan Party
survives such merger or consolidation and the security interest granted by the
Loan Parties pursuant to the Security Documents shall remain in full force and
effect, (iv) any transaction otherwise permitted by Section 10.4 and
Section 10.11 shall be permitted under this Section 10.3, and (v) any Borrower,
other than the Parent, may consolidate or merge into any other Borrower, and any
other Loan Party may consolidate or merge into any Borrower, so long as such
Borrower survives such merger or consolidation and the security interest granted
by the Borrowers pursuant to the Security Documents shall remain in full force
and effect; provided that, solely with respect to clauses (i), (iii) and (v) of
this clause (a), no Default or Event of Default exists or would result
therefrom;

 

(b)                                 the Parent or any Subsidiary may acquire,
whether by purchase or by merger, (A) all of the ownership interests of another
Person or (B) all or substantially all of the assets of another Person or of a
business or division of another Person, provided that each of the following
requirements is met (any acquisition made in accordance with this clause
(b) being referred to herein as a “Permitted Acquisition”):

 

90

--------------------------------------------------------------------------------


 

(i)                                     the business acquired, or the business
conducted by the Person whose ownership interests are being acquired, as
applicable, shall be substantially the same as, or shall support or be
complementary to, one or more line or lines of business conducted by the Loan
Parties and shall comply with Section 10.7, in the case of any merger a Loan
Party shall be the surviving entity after giving effect to such transaction and,
to the extent that a Significant Subsidiary is acquired or formed in connection
with or as a result of such acquisition, the Loan Parties shall comply with the
provisions of Section 10.6 and Section 9.12 and, to the extent the assets or
business acquired constitute Collateral, the Loan Parties shall comply with the
provisions of Section 9.9;

 

(ii)                                  no Default or Event of Default shall exist
immediately prior to and immediately after giving effect to any such Permitted
Acquisition; provided that, subject to Section 1.5, in the case of any Limited
Condition Acquisition, at the option of the Parent, this Section 10.3(b)(ii) may
be deemed satisfied so long as no Default or Event of Default exists on the date
the definitive agreements for such Limited Condition Acquisition are entered
into;

 

(iii)                               the business acquired, or the business
conducted by the Person whose ownership interests are being acquired, shall be
located in the United States and the Person acquired (if applicable) shall be
organized under the laws of any State of the United States; provided that the
Parent or any of its Subsidiaries shall be permitted to consummate Permitted
Acquisitions that do not satisfy the requirements of this clause (iii) in an
aggregate amount of up to the greater of $30,000,000 and 1.50% of Consolidated
Net Tangible Assets;

 

(iv)                              both immediately before and immediately after
giving effect to any Permitted Acquisition, Borrowers are in compliance with the
Financial Covenant;

 

(c)                                  Borrowers or any of their Subsidiaries may
acquire by purchase, lease or otherwise all or substantially all of the assets
or equity interests of a Securitization Subsidiary; and

 

(d)                                 any Subsidiary of the Parent (other than a
Borrower) that holds only de minimis assets and is not conducting any material
business may dissolve or otherwise wind up its affairs.

 

10.4.                     Disposition of Assets or Subsidiaries.  The Borrowers
shall not, and shall not permit any of their respective Subsidiaries to, sell,
convey, assign, license, lease, abandon, securitize or enter into a
securitization transaction, or otherwise transfer or dispose of (collectively,
to “Dispose”; and “Disposition” shall have a correlative meaning), voluntarily
or involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment, general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary of the Parent), except:

 

(a)                                 (i) transactions involving the sale of
Inventory in the ordinary course of business, (ii) any Disposition of assets in
the ordinary course of business which are no longer necessary or required in the
conduct of any Loan Party’s business or the grant in the ordinary course of
business of any non-exclusive easements, permits, licenses, rights of way,
surface leases or other surface rights or interests, (iii) any sale of accounts
arising from the export outside of the U.S. of goods or services by any Loan
Party, provided that, in the case of this clause (iii), (x) at the time of any
such sale, no Event of Default shall exist or shall result from such sale,
(y) such sale shall be for fair market value and (z) the consideration to be
paid to the Parent and its Subsidiaries as permitted by this clause (iii) shall
consist solely of cash, (iv) any lease, sublease or non-exclusive license of
assets (with a Loan Party as the lessor, sublessor or licensor) in the ordinary
course of business, provided that the interests of the Loan Parties in any such
lease, sublease or license are subject to the Agent’s first priority Lien
(subject only to Permitted Liens) in and to the assets

 

91

--------------------------------------------------------------------------------


 

of the Loan Parties that constitute ABL Priority Collateral and second priority
Liens (subject only to Permitted Liens) in and to the assets of the Loan Parties
that constitute Term Loan Priority Collateral, and (v) transfers of condemned
property as a result of the exercise of “eminent domain” or other similar
policies to the respective Official Body or agency that has condemned the same
(whether by deed in lieu of condemnation or otherwise), and transfers of
properties that have been subject to a casualty to the respective insurer of
such property as part of an insurance settlement;

 

(b)                                 (i) any Disposition of assets by any Loan
Party or any Subsidiary of a Loan Party which is a Guarantor to any Borrower,
(ii) any Disposition of assets by any Non-Loan Party Subsidiary to any Loan
Party or (iii) any Disposition of assets by any Non-Loan Party Subsidiary to any
other Non-Loan Party Subsidiary;

 

(c)                                  any Disposition of property by the Parent
or any of its Subsidiaries of assets with a fair market value (as reasonably
determined by the Parent in good faith) of less than $5,000,000;

 

(d)                                 any Disposition (including by capital
contribution) of Receivables Assets pursuant to a Permitted Receivables
Financing;

 

(e)                                  (i) any Disposition where the fair market
value (as reasonably determined by the Parent in good faith) of the assets
subject thereto, when aggregated with the fair market value of all other assets
subject to Dispositions made within the same Fiscal Year are less than
$50,000,000; provided that (A) at the time of any such Disposition, no Event of
Default shall exist or shall result from such Disposition and (B) the Net Cash
Proceeds for all such Dispositions are applied as a mandatory prepayment of the
Loans in accordance with, and to the extent required under, the provisions of
Section 5.2; plus (ii) any other Disposition of assets; provided that (in the
case of this clause (ii) only): (A) at the time of any such Disposition, no
Event of Default shall exist or shall result from such disposition, (B) such
Disposition shall be for fair market value (as determined by the Parent in good
faith), (C) the consideration to be paid to the Parent and its Subsidiaries as
permitted by this clause (e) shall consist of cash in an amount that is not less
than 75% of such consideration; provided, however, for purposes of this clause
(C), the following will be deemed to be cash: (1) any reclamation and other
liabilities arising under applicable Permits, applicable workers’ compensation
acts and the federal black lung laws and other liabilities associated with the
applicable employees, in each case that are assumed by the transferee with
respect to the applicable sale, transfer or lease pursuant to a customary
assumption or similar agreement (which agreement shall release the applicable
Loan Parties from all such liabilities so assumed), (2) any letters of credit
with respect to the reimbursement of which the Borrower or its Subsidiaries are
obligated, to the extent such letters of credit relate to the assets or business
subject to such sale, transfer or lease and are cancelled no later than 60 days
following such sale, transfer or lease and for which the transferee with respect
to the applicable sale, transfer or lease has guaranteed or indemnified the
reimbursement of any drawing thereunder on customary terms and (3) any
Designated Non-Cash Consideration received by the Borrower or any of its
Subsidiaries in such Disposition (provided that (x) the aggregate fair market
value of such Designated Non-Cash Consideration, as reasonably determined by the
Borrower in good faith, taken together with the fair market value at the time of
receipt of all other Designated Non-Cash Consideration received pursuant to this
clause (3) minus (y) the amount of Net Cash Proceeds previously realized in cash
from prior Designated Non-Cash Consideration shall not exceed $75,000,000) and
(D) the Net Cash Proceeds for all such Dispositions of ABL Priority Collateral
are applied as a mandatory prepayment of the Loans and/or to Cash Collateralize
LC Obligations in accordance with, and to the extent required under, the
provisions of Section 5.2(a);

 

(f)                                   any Disposition of assets as part of an
Investment which is either (i) an Investment in a Permitted Joint Venture which
is permitted by Section 10.6 or (ii) an Investment permitted by Section 10.11;

 

92

--------------------------------------------------------------------------------


 

(g)                                  any transactions otherwise permitted by
Section 10.3 or Section 10.8; and

 

(h)                                 those Dispositions set forth on Schedule
10.4.

 

10.5.                     Affiliate Transactions.  The Borrowers shall not, and
shall not permit any of their respective Subsidiaries to, enter into or carry
out any transaction (including purchasing property or services from or selling
property or services to) with any Affiliate of the Parent involving an aggregate
consideration in excess of $5,000,000 unless (1) such transaction is not
otherwise prohibited by this Agreement, (2) with respect to any Investment in,
Disposition to or Restricted Payment to any Affiliate of the Parent (other than
a Loan Party), both immediately before and immediately after giving effect to
such transaction, Borrowers are in compliance with the Financial Covenant, and
(3) such transaction is either (a) entered into upon fair and reasonable
arm’s-length terms and conditions or (b) in the event that there is no
comparable third party transaction, would be entered into by a prudent Person in
the position of the Parent or such Subsidiary (as determined by the Parent in
good faith); provided, however that this Section 10.5 shall not prohibit (i) the
consummation of the transactions contemplated hereby (including the transactions
pursuant to the Term Loan Agreement), (ii) any dividend, distribution or
Investment which is not otherwise prohibited by this Agreement, (iii) any
transaction described on Schedule 10.5 (including any modification, extension or
renewal thereof on terms no less favorable to the parties thereto than the terms
of such transaction as described on such Schedule) which is not otherwise
prohibited by this Agreement, (iv) any transaction provided for in, or in
connection with, a Permitted Receivables Financing, (v) any transaction between
or among Loan Parties and (vi) payments to directors and officers of the Parent
and its Subsidiaries in respect of the indemnification of such Persons in such
respective capacities from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements, as the case may be, pursuant to the Organizational Documents or
other corporate action of the Parent or its Subsidiaries, respectively, or
pursuant to applicable Law.

 

10.6.                     Subsidiaries, Partnerships and Joint Ventures.  The
Borrowers shall not, and shall not permit any of their respective Subsidiaries
to, own or create directly or indirectly any Subsidiaries other than
(i) Non-Loan Party Subsidiaries (including any Securitization Subsidiary which
is the subject of clause (iii) below), (ii) any Significant Subsidiary which has
complied with Section 9.12, and (iii) any Securitization Subsidiary whose equity
interests are pledged to Administrative Agent for the benefit of the Secured
Parties (pursuant to the Pledge Agreement).

 

Neither the Parent nor any Subsidiary of the Parent shall become or agree to
become a joint venturer or hold a joint venture interest in any joint venture
except that the Loan Parties may make an Investment in a Permitted Joint
Venture, so long as the Parent and its Subsidiaries at all times are in
compliance with all requirements of the following clauses (a) through (f) or to
the extent otherwise permitted under Section 10.11:

 

(a)                                 the Permitted Joint Venture is either a
corporation, limited liability company, trust, or a limited partnership or
another form of an entity or arrangement that permits the Parent and its
Subsidiaries to limit their liability, as a matter of Law, for the obligations
of the Permitted Joint Venture;

 

(b)                                 the Investment is either (A) of the type
described in clauses (a), (b) or (d) of the definition of Investments, or (B) of
the type described in clauses (c) or (e) of the definition of Investments and,
on the date such Investment is made, the amount of the Guaranty or other
obligation, as the case may be, is reasonably estimable;

 

(c)                                  other than the amount of an Investment
permitted under clause (b) immediately above of the type described in clause
(c) or clause (e) of the definition of Investments, there is no recourse to any

 

93

--------------------------------------------------------------------------------


 

Loan Party or any Subsidiary of any Loan Party for any Debt or other liabilities
or obligations (contingent or otherwise) of the Permitted Joint Venture;

 

(d)                                 the Total Net Leverage Ratio shall be no
more than 2.50:1.00 after giving pro forma effect to the transactions to be
entered into in connection therewith (including any incurrence of Debt and the
use of proceeds thereof) as if they had occurred at the beginning of the most
recent four consecutive Fiscal Quarters ending prior to the Investment for which
consolidated financial statements of the Parent are available;

 

(e)                                  to the extent that the equity interests
owned, directly or indirectly, by the Parent in such Permitted Joint Venture
constitutes Excluded Property, such equity interests shall be held by a JV
Holding Company and the equity interest of such JV Holding Company shall
constitute Collateral; and

 

(f)                                   no Default or Event of Default shall exist
immediately prior to and immediately after giving effect to any such Investment
in a Permitted Joint Venture.

 

10.7.                     Continuation of or Change in Business.  The Borrowers
shall not, and shall not permit any of their respective Subsidiaries to, engage
in any business other than the business of the Loan Parties and their
Subsidiaries, substantially as conducted and operated by the Loan Parties and
their Subsidiaries, taken as a whole, as of the Closing Date or business that
supports or is complimentary to such business or is a reasonable extension
thereof.

 

10.8.                     Restricted Payments.  The Borrowers shall not, and
shall not permit any of their respective Subsidiaries to, declare or pay,
directly or indirectly, any dividend or make any other distribution (by
reduction of capital or otherwise), whether in cash, property, securities or a
combination thereof, with respect to any shares of capital stock or other equity
interests of the Parent or any Subsidiary of the Parent or directly or
indirectly redeem, purchase, retire or otherwise acquire for value any shares of
any class of the capital stock or other equity interests of the Parent or any
Subsidiary of the Parent or set aside any amount for any such purposes (any of
the above, a “Restricted Payment”), except:

 

(a)                                 Restricted Payments so long as both
immediately before and immediately after giving effect to any Restricted Payment
under this clause (a), Borrowers are in compliance with the Financial Covenant;

 

(b)                                 any Subsidiary of the Parent may declare and
pay dividends or make any other distribution (by reduction of capital or
otherwise) to, or repurchase its capital stock or equity interests from, the
Parent or any other Subsidiary of the Parent (or, in the case of non-wholly
owned Subsidiaries of the Parent, to the Parent or any other Subsidiary that is
a direct or indirect parent of such non-wholly-owned Subsidiary and to each
other owner of equity interests of such non-wholly owned Subsidiary on a pro
rata basis (or more favorable basis from the perspective of the Parent or its
applicable Subsidiary) based on their relative ownership interests);

 

(c)                                  (i) so long as no Event of Default shall
exist immediately prior to or after giving effect to any such stock purchase or
redemption, stock purchases or redemptions (other than repurchases described in
clause (ii) of this Section 10.8(c)) in connection with the rights of employees
or members of the board of directors of the Parent or any of its Subsidiaries of
any capital stock or equity interests issued pursuant to an employee or board of
directors equity subscription agreement, equity option agreement or equity
ownership arrangement or other compensation plan permitted to be issued
hereunder, provided that the aggregate consideration of such stock purchase and
redemptions made pursuant to this clause (i) shall not, in any Fiscal Year,
exceed $5,000,000 and (ii) repurchases of equity interests deemed to occur upon
(A) the exercise of stock options if the equity interests represent a portion of
the exercise price thereof or (B)

 

94

--------------------------------------------------------------------------------


 

the withholding of a portion of equity interests issued to employees and other
participants under an equity compensation program of the Parent and its
Subsidiaries, in each case to cover withholding tax obligations of such persons
in respect of such issuance;

 

(d)                                 dividends or other distributions payable
solely in capital stock or equity interests; or

 

(e)                                  the Parent may declare and make Restricted
Payments in an amount not exceeding in the aggregate $5,000,000 during any
Fiscal Year.

 

10.9.                     Payment of Other Debt.  (a) The Borrowers shall not,
and shall not permit any of their respective Subsidiaries to, prepay, redeem,
purchase, defease, convert into cash or otherwise satisfy prior to the scheduled
maturity in any manner any Debt that is owed to a third party that is
subordinated to the Obligations or Debt that is secured by a Lien ranking junior
to the Liens securing the Obligations (excluding, for the avoidance of doubt,
permitted unsecured Debt, any Permitted Receivables Financing and the Term Loan
Obligations), except:

 

(i)                                     the conversion (or exchange) of any such
Debt to, or the payment of any such Debt from the proceeds of the issuance of,
the common stock or other equity interests of the Borrower (other than
Disqualified Equity Interests);

 

(ii)                                  for a Permitted Refinancing thereof;

 

(iii)                               payments of or in respect of any such Debt
so long as both immediately before and after giving effect to any such
prepayment, redemption, purchase or defeasance of any Debt under this
Section 10.9(a)(iii), Borrowers are in compliance with the Financial Covenant;
or

 

(iv)                              so long as no Event of Default has occurred
and is continuing or would exist immediately after giving effect to any such
payment, other payments of or in respect of any such Debt in an aggregate amount
not to exceed the greater of $30,000,000 and 1.50% of Consolidated Net Tangible
Assets.

 

(b)                                 The Borrowers shall not, and shall not
permit any of their respective Subsidiaries to, prepay, redeem, purchase or
defease, in each case on a voluntary (and not mandatory) basis, prior to the
scheduled maturity thereof in any manner any principal amount of any Debt (other
than (w) the Obligations, (x) any permitted refinancing of such Debt in
accordance with the applicable provisions of Section 10.1, (y) any intercompany
Debt and (z) to the extent set forth in Section 10.9(a)), unless both
immediately before and after giving effect to any such prepayment, redemption,
purchase or defeasance of any Debt under this Section 10.9(b), Borrowers are in
compliance with the Financial Covenant.

 

10.10.              No Restriction in Agreements on Dividends or Certain Loans. 
The Borrowers shall not, and shall not permit any of their respective
Subsidiaries to, enter into or be bound by any agreement (a) which prohibits or
restricts, in any manner the payment of dividends by any of its Subsidiaries
(whether in cash, securities, property or otherwise), or (b) which prohibits or
restricts in any manner the making of any loan to any Borrower by any of its
Subsidiaries or payment of any Debt or other obligation owed to any Loan Party,
other than, in each case, (i) restrictions applicable to a Securitization
Subsidiary in connection with a Permitted Receivables Financing,
(ii) restrictions imposed by any applicable law, rule or regulation (including
applicable currency control laws and applicable state or provincial corporate
statutes restricting the payment of dividends or any other distributions in
certain circumstances), (iii) restrictions in effect under any Contractual
Obligation outstanding on the Closing Date, and (iv) restrictions pursuant to
any Contractual Obligation described in clauses (a) through (l) of Section 10.2.

 

95

--------------------------------------------------------------------------------


 

10.11.              Loans and Investments.  The Borrowers shall not, and shall
not permit any of their respective Subsidiaries to, at any time make any
Investment in notes or securities of, or any partnership interest (whether
general or limited) or limited liability company interest in, or any other
Investment or interest in, or make any capital contribution to, any other
Person, or agree, become or remain liable to do any of the foregoing, except:

 

(a)                                 trade credit extended on usual and customary
terms in the ordinary course of business and stock, obligations or securities
received in settlement of debts created in the ordinary course of business and
owing to any Borrower or any Subsidiary in satisfaction of judgments;

 

(b)                                 (i) Investments by the Parent or any of its
Subsidiaries in any Loan Party and (ii) Investments by any Non-Loan Party
Subsidiary in any other Non-Loan Party Subsidiary;

 

(c)                                  (i) Permitted Investments and Investments
in cash and (ii) any Investments arising in connection with any Swap Agreements;

 

(d)                                 Investments in Permitted Joint Ventures as
permitted by Section 10.6;

 

(e)                                  bonds required in the ordinary course of
business of the Parent and its Subsidiaries, including without limitation,
surety bonds, royalty bonds or bonds securing performance by the Parent or a
Subsidiary of the Parent under bonus bids;

 

(f)                                   loans by the Parent to any Bonding
Subsidiary; provided, however (i) prior to any loan being made to any Bonding
Subsidiary, such loan shall be evidenced by a note, reasonably satisfactory to
the Agent, and such note shall be pledged pursuant to the applicable Security
Document to the Agent for the benefit of the Secured Parties and (ii) any loans
by the Parent to any Bonding Subsidiary shall in each and every case be subject
to Section 10.14;

 

(g)                                  other Investments so long as both
immediately before and immediately after giving effect to any such Investment
under this clause (g), Borrowers are in compliance with the Financial Covenant;

 

(h)                                 other Investments, in connection with or
related to the operations of the Parent and its Subsidiaries, not exceeding in
the aggregate $5,000,000 during any Fiscal Year;

 

(i)                                     [Reserved];

 

(j)                                    Investments by the Borrowers of the type
described in clause (a) of the definition of Investments in any Bonding
Subsidiary, provided that any such Investments by a Borrower in any Bonding
Subsidiary shall in each case be subject to Section 10.14;

 

(k)                                 any transaction which is an Investment
permitted by Section 10.3 (including, without limitation, any Permitted
Acquisition), Section 10.4 (including, without limitation, Investments arising
out of the receipt by any Borrower or any Subsidiary of noncash consideration
for the sale of assets permitted thereunder) or Section 10.8;

 

(l)                                     any guaranty which is permitted under
Section 10.1;

 

(m)                             (A) payroll, travel and similar advances to
cover matters that are expected at the time of such advances ultimately to be
treated as expenses for accounting purposes and that are made in the ordinary
course of business and (B) loans or advances to employees made in the ordinary
course of business and consistent with past practice, provided that such loans
and advances to all such employees

 

96

--------------------------------------------------------------------------------


 

do not exceed an aggregate amount outstanding at any time equal to the greater
of $10,000,000 and 0.50% of Consolidated Net Tangible Assets;

 

(n)                                 Investments existing as of the Closing Date
and set forth on Schedule 10.11, and extensions, renewals, modifications,
restatements or replacements thereof; provided that no such extension, renewal,
modification, restatement or replacement shall increase the amount of the
original loan, advance or investment, except by an amount equal to any premium
or other reasonable amount paid in respect of the underlying obligations and
fees and expenses incurred in connection with such extension, renewal,
modification, restatement or replacement;

 

(o)                                 to the extent constituting an Investment,
the repurchase, repayment, defeasance or retirement of any Debt of the Parent or
any Subsidiary to the extent such repurchase, prepayment or retirement is
expressly permitted hereunder; and

 

(p)                                 Investments by Borrowers and Guarantors in
Non-Loan Party Subsidiaries, which, when combined with the aggregate amount of
Debt permitted pursuant to Section 10.1(r), does not exceed at any time the
greater of $10,000,000 and 0.50% of Consolidated Net Tangible Assets.

 

10.12.              Sale and Leaseback Transactions.  The Borrowers shall not,
and shall not permit any of their respective Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, which such Person (a) has sold or
transferred or is to sell or to transfer to any other Person (other than the
Parent or any of its Subsidiaries), or (b) intends to use for substantially the
same purpose as any other property which has been or is to be sold or
transferred by such Person to any Person (other than the Parent or any of its
Subsidiaries) in connection with such lease (such transaction, a “Sale and
Leaseback Transaction”); provided that the foregoing shall not prohibit any such
Sale and Leaseback Transaction in which such lease, to the extent constituting
Debt, is permitted to be incurred under Section 10.1 and in which the leased
property is permitted to be Disposed of by Section 10.4.

 

10.13.              Changes in Organizational Documents and Loan Party
Information.

 

(a)                                 The Borrowers shall not, and shall not
permit any of their respective Subsidiaries that are Loan Parties to, amend in
any respect their respective certificate of incorporation (including any
provisions or resolutions relating to capital stock), by-laws, certificate of
limited partnership, partnership agreement, certificate of formation or limited
liability company agreement if such change would be materially adverse to the
Lenders as determined by the Borrower in good faith (provided that any amendment
of any provision in the limited liability company agreement, operating agreement
or partnership agreement of any Loan Party that permits a pledgee of such Loan
Party’s limited liability, membership or partnership interests (or such
pledgee’s designee or any purchaser of such interests) to be substituted for the
member or partner under such agreement upon the exercise of such pledgee’s
rights with respect to its collateral shall be deemed to be materially adverse
to the Lenders).

 

(b)                                 The Borrowers shall not, and shall not
permit any of their respective Subsidiaries that are Loan Parties to, effect any
change (i) in any such Loan Party’s legal name, (ii) in the location of its
chief executive office, (iii) in its identity or organizational structure,
(iv) in its Federal Taxpayer Identification Number (or equivalent thereof) or
organizational identification number, if any or (v) in its jurisdiction of
organization (in each case, including by merging with or into any other entity,
reorganizing, dissolving, liquidating, reorganizing or organizing in any other
jurisdiction), unless it shall have given the Administrative Agent prior written
notice thereof (or, solely in the case of the Borrowers, ten (10)

 

97

--------------------------------------------------------------------------------


 

calendar days’ prior written notice thereof) clearly describing such change and
providing such other information in connection therewith as the Administrative
Agent may reasonably request.

 

(c)                                  No Borrower shall make any change in its
Fiscal Year.

 

10.14.              Transactions With Respect to the Bonding Subsidiaries.
Except as otherwise expressly permitted under this Agreement, the Borrowers
shall not permit any Bonding Subsidiary to (a) own any assets other than a
leasehold interest, as lessee, in a coal lease where the lessor is a Person that
is not an Affiliate of the Parent and cash and Permitted Investments necessary
to assure either the lessor of such leasehold interest of the performance of all
obligations by such Bonding Subsidiary thereunder or to assure the provider of
surety bonds described in the following clause (b) that such Bonding Subsidiary
is able to perform its obligations to such provider under the described surety
bonds; and (b) incur any Debt or other obligation or liabilities (whether
matured or unmatured, liquidated or unliquidated, direct or indirect, absolute
or contingent, or joint or several) except those to the lessor of the coal lease
owned by such Bonding Subsidiary and those in favor of the provider of the
surety bonds which provide payment assurances to such lessor under the coal
lease owned by such Bonding Subsidiary related to the cost of acquiring such
leasehold interest, the bonus bid and royalty payments thereunder and the costs
and expenses incidental to such lease; provided, however that in lieu of any
surety bond such Bonding Subsidiary may request that the Parent obtain a letter
of credit on behalf of such Bonding Subsidiary and such Bonding Subsidiary may
incur reimbursement obligations in connection therewith.

 

SECTION  11.
FINANCIAL COVENANTS

 

11.1.                     Financial Covenant.  Until Payment in Full of the
Obligations and termination of the Commitments, Borrowers shall comply, or cause
compliance with, the following covenant:

 

(a)                                 Minimum Liquidity.  At all times, Borrowers
shall cause Liquidity to equal or exceed $175,000,000.

 

SECTION  12.
EVENTS OF DEFAULT; REMEDIES UPON DEFAULT

 

12.1.                     Events of Default.  An “Event of Default” shall mean
the occurrence or existence of any one or more of the following events or
conditions (whatever the reason therefor and whether voluntary, involuntary or
effected by operation of Law):

 

(a)                                 Payments of Obligations.  The Parent or any
other Loan Party shall fail to pay (i) any principal of (or premium with respect
to) any Loan or any LC Obligation when due hereunder (whether at stated
maturity, on demand, upon acceleration, or otherwise), or (ii) any interest on
any Loan or on any LC Obligation or any fee owing hereunder or under the Fee
Letter, or any other Obligations within three (3) Business Days after such
interest, fee or other Obligation becomes due in accordance with the terms
hereof or thereof.

 

(b)                                 Breach of Warranty.  Any representation or
warranty made at any time by or on behalf of any Borrower herein or by any of
the Loan Parties in any other Loan Document, or in any certificate, other
instrument or statement furnished pursuant to the provisions hereof or thereof,
shall prove to have been false or incorrect in any material respect (or, if
subject to a materiality or Material Adverse Change qualification, in any
respect) as of the time it was made, deemed made or furnished.

 

98

--------------------------------------------------------------------------------


 

(c)                                  Breach of Negative Covenants or Certain
Other Covenants.  Any of the Loan Parties shall default in the observance or
performance of any covenant contained in Section 9.1, 9.3 (with respect to the
ABL Priority Collateral), 9.5, 9.15, 9.16(f)(i), 9.16(f)(ii), 9.18, Section 10,
or Section 11.

 

(d)                                 Breach of Other Covenants.  Any of the Loan
Parties shall default in the observance or performance of (i) any covenant
contained in Section 9.16(a) and such default shall continue unremedied for a
period of (A) five (5) Business Days, at any time other than during an Account
Control Period, or (B) three (3) Business Days, at any time during an Account
Control Period, (ii) any covenant contained in Section 9.16(b), 9.16(c) or
9.16(d) and such default shall continue unremedied for a period of fifteen (15)
days, or (iii) any other covenant, condition or provision hereof or of any other
Loan Document and such default shall continue unremedied for a period of thirty
(30) days after the earlier of (A) any Senior Officer of any Borrower becomes
aware of the occurrence thereof or (B) the date upon which Parent has received
written notice of such default from the Administrative Agent.

 

(e)                                  Defaults in Other Agreements or Debt;
Bonding Matters.

 

(i)                                     A default or event of default shall
occur at any time under the terms of any other agreement involving borrowed
money or the extension of credit or any Debt under which any Loan Party or a
Subsidiary of any Loan Party may be obligated as a borrower, guarantor,
counterparty or other party (including Bank Product Agreements) in excess of
$50,000,000 in the aggregate, and such default or event of default consists of
the failure to pay (beyond any period of grace permitted with respect thereto)
any indebtedness or other obligation when due (whether at stated maturity, by
acceleration or otherwise) or if such default or event of default permits or
causes (or with the giving of notice would permit or cause) the acceleration of
any such indebtedness or other obligation or the termination of any commitment
to lend in amount in excess of $50,000,000.

 

(ii)                                  One or more surety, reclamation or similar
bonds securing obligations of any Borrower or any Subsidiary of the Parent (or
any required guaranties thereof or required letters of credit with respect
thereto) with an aggregate face amount of $50,000,000 or more shall be actually
terminated, suspended or revoked prior to the full and complete satisfaction or
discharge of such obligations by any Borrower or any Subsidiary of the Parent
and not replaced within 30 days of such termination, suspension or revocation;
provided that any Borrower or any Subsidiary of the Parent shall be permitted to
replace such surety bonds with self-bonding obligations to the extent permitted
by any Person to which satisfaction of the obligations secured by such bonds are
owed prior to full satisfaction of the obligations secured by such bonds.

 

(f)                                   Judgments or Orders.  Any judgments or
orders (including with respect to any Environmental Health and Safety Claims and
Environmental Health and Safety Order) (x) for the payment of money in excess of
$50,000,000 in the aggregate shall be entered against any Loan Party or any
Subsidiary of any Loan Party by a court having jurisdiction in the premises or
(y) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Change
shall be entered against any Loan Party, which judgment, in either case, is not
discharged, vacated, bonded or stayed pending appeal within a period of thirty
(30) days from the date of entry; provided, however, that any such judgment or
order under subclause (x) of this clause (f) shall not be an Event of Default
under this Section 12.1(f) if and for so long as the amount of such judgment or
order in excess of $50,000,000 is covered by a valid and binding policy of
insurance between the defendant and the insurer covering payment thereof (and
such insurer has been notified of the potential claim and does not dispute
coverage).

 

(g)                                  Loan Document Unenforceable.  Any of the
Loan Documents shall cease to be legal, valid and binding agreements enforceable
against any Loan Party executing the same or such party’s

 

99

--------------------------------------------------------------------------------


 

successors and assigns (as permitted under the Loan Documents) in accordance
with the respective terms thereof or shall in any way be terminated (except in
accordance with its terms), or cease to give or provide the respective Liens,
security interests, rights, titles, interests, remedies, powers or privileges
intended to be created thereby, or any Loan Party contests in writing the
validity or enforceability of any provision of any Loan Document or the validity
or priority of a Lien as required by the Security Documents on a portion of the
Collateral that is not de minimis.

 

(h)                                 Uninsured Losses.  There shall occur any
material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of $50,000,000 (or, in the case of the ABL Priority
Collateral, $5,000,000) (it being understood that the amount of deductibles
payable in connection with such claim shall not be included in such threshold)
or the Collateral or any other of the Loan Parties’ or any of their
Subsidiaries’ assets in excess of $50,000,000 (or, in the case of the ABL
Priority Collateral, $5,000,000) in the aggregate are attached, seized, levied
upon or subjected to a writ or distress warrant; or such come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors and the same is not cured within thirty (30) days thereafter.

 

(i)                                     Events Relating to Plans and Benefit
Arrangements.  Any of the following occurs, in each case, which individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Change: (i) any Reportable Event, which could reasonably be expected to
constitute grounds for the termination of any Plan by the PBGC or the
appointment of a trustee to administer or liquidate any Plan, shall have
occurred and be continuing; (ii) proceedings shall have been instituted or other
action taken to terminate any Plan, or a termination notice shall have been
filed with respect to any Plan or a Multiemployer Plan; (iii) a trustee shall be
appointed to administer or liquidate any Plan; (iv) any Loan Party or any member
of the ERISA Group shall fail to make any contributions when due, after the
expiration of any applicable grace period, to a Plan; or (v) the Parent or any
member of the ERISA Group is assessed Withdrawal Liability with respect to a
Multiemployer Plan.

 

(j)                                    Change of Control.  (i) Any person or
group of persons (within the meaning of Sections 13(d) or 14(a) of the Exchange
Act) shall have acquired beneficial ownership of (within the meaning of
Rule 13d-3 promulgated by the SEC under said Act) 50% or more of the voting
capital stock of the Borrower or (ii) within a period of twelve (12) consecutive
calendar months, individuals who (1) were directors of the Parent on the first
day of such period, (2) were nominated for election by the Parent, or (3) were
approved for appointment by the board of directors of the Parent shall cease to
constitute a majority of the board of directors of the Parent; provided that the
appointment of any directors of the Parent pursuant to the Plan of
Reorganization shall not result in an Event of Default (a  “Change of Control”).

 

(k)                                 Involuntary Proceedings.  A proceeding shall
have been instituted in a court having jurisdiction in the premises seeking a
decree or order for relief in respect of any Loan Party or Material Subsidiary
of a Loan Party in an involuntary case under any applicable Debtor Relief Law
now or hereafter in effect, or for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator, conservator (or similar official) of
such Loan Party or Subsidiary for any substantial part of its property, or for
the winding-up or liquidation of its affairs, and such proceeding shall remain
undismissed or unstayed and in effect for a period of sixty (60) consecutive
days or such court shall enter a decree or order granting any of the relief
sought in such proceeding;

 

(l)                                     Voluntary Proceedings.  Any Loan Party
or Material Subsidiary of a Loan Party shall commence a voluntary case under any
applicable Debtor Relief Law now or hereafter in effect, shall consent to the
entry of an order for relief in an involuntary case under any such law, or shall
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator, conservator (or other similar
official) of itself or for any substantial part of its property or shall make a

 

100

--------------------------------------------------------------------------------


 

general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due, or shall take any action in furtherance of any of
the foregoing.

 

12.2.                     Remedies upon Default.

 

(a)                                 Termination and Acceleration. Upon the
occurrence of an Event of Default under Sections 12.1(k) or (l), all Commitments
shall, automatically and without notice to any Person, terminate and all
Obligations (other than Obligations under any Swap Agreements between a Loan
Party and Administrative Agent or any Lender (or any of their respective
Affiliates), all of which shall be due in accordance with and governed by the
provisions of such Swap Agreements) shall, automatically and without notice to
any Person, become immediately due and payable, without diligence, presentment,
demand, protest, or notice of any kind, all of which are hereby waived by Loan
Parties to the fullest extent permitted by applicable Law.  During the existence
of any other Event of Default, Administrative Agent may (and, at the written
direction of the Required Lenders, shall) do one or more of the following at any
time and from time to time:

 

(i)                                     declare any Obligations immediately due
and payable (other than Obligations under any Swap Agreements between a Loan
Party and Administrative Agent or any Lender (or any of their respective
Affiliates), all of which shall be due in accordance with and governed by the
provisions of such Swap Agreements), whereupon they shall be due and payable
without diligence, presentment, demand, protest, or notice of any kind, all of
which are hereby waived by Loan Parties to the fullest extent permitted by
applicable Law;

 

(ii)                                  refuse to make Loans, cause the issuance
of any Letters of Credit, make any other extensions of credit or grant any other
financial accommodations to or for the benefit of any Loan Parties;
(B) terminate, reduce, or condition any Commitment; (C) make any adjustment to
the Borrowing Base (including by instituting additional Reserves); and
(D) require Loan Parties to Cash Collateralize LC Obligations, Bank Product
Obligations, and other Obligations that are contingent or not yet due and
payable (and, if Loan Parties do not, for whatever reason, promptly provide such
Cash Collateral, Administrative Agent may provide such Cash Collateral with the
proceeds of a Loan and each Lender shall fund its Pro Rata Share thereof
regardless of whether an Overadvance exists or would result therefrom or any
condition precedent to the making of any such Loan has not been satisfied); and

 

(iii)                               exercise such other rights and remedies
which may be available to it under this Agreement, the other Loan Documents, and
agreements relating to Bank Products, or applicable Law (including the rights of
a secured party under the UCC), all of which shall be cumulative.

 

(b)                                 Safekeeping. Administrative Agent shall not
be liable or responsible in any way for the safekeeping of any Collateral, for
any loss or damage thereto, for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency, or other Person
whatsoever, and the same shall be at all times at Loan Parties’ sole risk.

 

12.3.                     License.  Each Loan Party hereby grants to
Administrative Agent during the existence of any Event of Default an
irrevocable, non-exclusive license or other right to use, license, or sublicense
(without payment of any royalty or other compensation to such Loan Party or any
other Person) any or all of such Loan Party’s Intellectual Property, computing
hardware, brochures, promotional and advertising materials, labels, packaging
materials, and other property in connection with the advertising for sale or
lease, marketing, selling, leasing, liquidating, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral, including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer

 

101

--------------------------------------------------------------------------------


 

programs used for the compilation or printout thereof.  Each Loan Party’s rights
and interests in and to any Intellectual Property shall inure to Administrative
Agent’s benefit.

 

12.4.                     Receiver.  Subject to the Intercreditor Agreement, in
addition to any other remedy available to it, Administrative Agent, upon the
request of the Required Lenders, shall have the absolute right, during the
existence of an Event of Default, to seek and obtain the appointment of a
receiver to take possession of and operate and/or dispose of the business and
assets of any Loan Party and Subsidiaries, and Loan Parties hereby consent (for
themselves and on behalf of the Subsidiaries) to such rights and such
appointment and hereby waive any objection Loan Parties may have thereto or the
right to have a bond or other security posted by Administrative Agent or any
Lender in connection therewith.

 

12.5.                     Deposits; Insurance.  Subject to the Intercreditor
Agreement, Loan Parties (a) authorize Administrative Agent to, during the
existence of an Event of Default, settle, collect, and apply against the
Obligations any refund of insurance premiums or any insurance proceeds payable
to any Loan Party on account of any Loss or otherwise and (b) irrevocably
appoints Administrative Agent as its attorney-in-fact to endorse any check or
draft or take other action necessary to obtain such funds.

 

12.6.                     Remedies Cumulative.  All rights and remedies of
Administrative Agent or any other Secured Party contained in the Loan Documents,
the UCC, and applicable Law are cumulative and not in derogation or substitution
of each other.  In particular, the rights and remedies of Administrative Agent
and the other Secured Parties may be exercised at any time and from time to
time, concurrently or in any order, and shall not be exclusive of any other
rights or remedies that Administrative Agent or the other Secured Parties may
have, whether under any Loan Document, the UCC, applicable Law and shall include
the right to apply to a court of equity for an injunction to restrain a breach
or threatened breach by any Loan Party of this Agreement or any of the other
Loan Documents.  Administrative Agent and the other Secured Parties may at any
time or times, proceed directly against any Loan Party to collect the
Obligations without prior recourse to any other Loan Party or the Collateral. 
All rights and remedies of Administrative Agent and the other Secured Parties
shall continue in full force and effect until Payment in Full of all
Obligations.

 

SECTION  13.
ADMINISTRATIVE AGENT

 

13.1.                     Appointment, Authority, and Duties of Administrative
Agent; Professionals.

 

(a)                                 Appointment and Authority.  Each Lender, LC
Issuer and other Secured Party hereby irrevocably appoints Regions Bank to act
on its behalf as Administrative Agent hereunder and under the other Loan
Documents and authorizes Administrative Agent to (i) take such actions on its
behalf and to exercise such powers as are delegated to Administrative Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto and (ii) enter into all Loan Documents to which
Administrative Agent is intended to be a party and accept all Security Documents
for Administrative Agent’s benefit and the Pro Rata benefit of the Lenders, all
of which shall be binding upon the Secured Parties.  Without limiting the
generality of the foregoing, Administrative Agent shall have the sole and
exclusive authority to (i) act as the disbursing and collecting agent for the
Lenders with respect to all payments and collections arising in connection with
the Loan Documents; (ii) execute and deliver as Administrative Agent each Loan
Document, including any intercreditor or subordination agreement, and accept
delivery of each Loan Document from any Borrower or other Person; (iii) act as
collateral agent for the Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (iv) manage, supervise, or otherwise deal with Collateral; and (v) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, applicable Law, or otherwise. 
Subject to Section 16.2(a)(iv)(F),

 

102

--------------------------------------------------------------------------------


 

Administrative Agent alone shall be authorized to determine whether any
Inventory constitutes Eligible Coal Inventory or Eligible Parts and Supplies
Inventory, or whether to impose or release any Reserve, which determinations and
judgments, if exercised in good faith, shall exonerate Administrative Agent from
liability to any other Secured Party or other Person (other than the Loan
Parties) for any error in judgment.  It is understood and agreed that the use of
the term “agent” (or any other similar nomenclature) herein or in any other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.  Each Secured Party hereby acknowledges the
Intercreditor Agreement may be entered into by Administrative Agent on behalf of
the Secured Parties pursuant to the terms of this Agreement (and amended from
time to time with the consent of Required Lenders) and agrees to be bound by all
of its terms.

 

(b)                                 Duties; Delegation.  The duties of
Administrative Agent shall be ministerial and administrative in nature, and
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement or the other Loan Documents. 
Administrative Agent shall not have a fiduciary relationship with any Lender, LC
Issuer, Secured Party, Participant or other Person, whether by reason of this
Agreement or any other Loan Document or any transaction relating hereto or
thereto or otherwise, and regardless of whether a Default or Event of Default
exists.  The conferral upon Administrative Agent of any right shall not imply a
duty on Administrative Agent’s part to exercise such right, unless instructed to
do so by Required Lenders in accordance with this Agreement.  Administrative
Agent may perform its duties through agents and employees and may consult with
and employ Administrative Agent Professionals and shall be entitled to act upon
(or refrain from acting), and shall be fully protected in any action taken (or
omitted to be taken) in good faith reliance upon, any advice given by any
Administrative Agent Professional.  Administrative Agent shall not be
responsible for the negligence or misconduct of any agents, employees or
Administrative Agent Professionals selected by it. Except as otherwise may be
expressly set forth herein or in any of the other Loan Documents, Administrative
Agent shall not have any duty to disclose, and shall not be liable for any
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its agents, employees or Administrative Agent
Professionals in any capacity.

 

(c)                                  Instructions of Required Lenders.  The
rights and remedies conferred upon Administrative Agent under the Loan Documents
may be exercised without the necessity of joinder of any other party, unless
required by applicable Law.  Administrative Agent may request instructions from
Required Lenders with respect to any act (including the failure to act) in
connection with this Agreement or any other Loan Document, and may seek
assurances to its satisfaction from Lenders of their indemnification obligations
under Section 13.5 against all Claims which could be incurred by Administrative
Agent in connection with any act (or failure to act).  Administrative Agent
shall be entitled to refrain from any act until it has received such
instructions or assurances, and Administrative Agent shall not incur liability
to any Person by reason of so refraining.  Instructions of the Required Lenders
shall be binding upon all Lenders, and no Lender or any other Person shall have
any right of action whatsoever against Administrative Agent as a result of
Administrative Agent’s acting or refraining from acting in accordance with the
instructions of the Required Lenders.  Notwithstanding the foregoing,
instructions by and consent of all Lenders (except any Defaulting Lender) shall
be required in the circumstances described in Section 16.2(a)(iv).  The Required
Lenders, without the prior written consent of each Lender, may not direct
Administrative Agent to accelerate and demand payment of Loans held by one
Lender without accelerating and demanding payment of all other Loans or
terminate the Commitments of one Lender without terminating the Commitments of
all Lenders.  Administrative Agent shall not be required to take any action
which, in its opinion, or in the opinion of its legal counsel, is contrary to
applicable Law or any Loan Document or could subject any Administrative Agent
Indemnitee

 

103

--------------------------------------------------------------------------------


 

to liability, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law.

 

13.2.                     Agreements Regarding Guarantors, Collateral and Field
Examination Reports.

 

(a)                                 Lien Releases; Release of Guarantors; Care
of Collateral.  Each Secured Party authorizes Administrative Agent to
(i) release any Lien with respect to any Collateral (A) upon Payment in Full of
the Obligations, (B) that Borrower Agent certifies in writing to Administrative
Agent is Excluded Property (and Administrative Agent may rely conclusively on
any such certificate without further inquiry); provided that such certification
shall not be required with respect to Excluded Property under clause (a) or
clause (f) of such definition, or (C) that is the subject of a Disposition which
Borrower Agent certifies in writing to Administrative Agent is permitted under
this Agreement (including under Section 10.4) (and Administrative Agent may rely
conclusively on any such certificate without further inquiry) or to which
Required Lenders or such other number or percentage of Lenders may be required
to give such consent under Section 16.2 have otherwise consented,
(ii) subordinate its Liens in any Collateral in favor of any other Lien if
Borrower Agent certifies that such other Lien is a Permitted Lien entitled to
priority over Administrative Agent’s Liens (and Administrative Agent may rely
conclusively on any such certificate without further inquiry), (iii) release any
Guarantor from its obligations under any Guaranty and the Security Documents
pursuant to any transaction permitted hereunder pursuant to which such Guarantor
becomes a Non-Loan Party Subsidiary or ceases to be a Subsidiary (including,
without limitation, in the event the ownership interests in such Loan Party are
sold or otherwise disposed of or transferred to persons other than Loan Parties
in a transaction permitted under this Agreement (including under Section 10.4))
or to which Required Lenders (or such other number or percentage of Lenders as
may be required to give such consent under Section 16.2) have otherwise
consented, (iv) subordinate its Liens or enter into non-disturbance agreements
satisfactory to Administrative Agent in its Permitted Discretion with respect to
any Term Loan Priority Collateral in connection with any easements, permits,
licenses, rights of way, surface leases or other surface rights or interests
permitted to be granted hereunder, and (v) release each Loan Party from its
obligations under the Loan Documents (other than those obligations that survive
Payment in Full of the Obligations or termination of the applicable Loan
Document) upon Payment in Full of the Obligations.  Administrative Agent shall
have no obligation whatsoever to any Lenders to assure that any Collateral
exists or is owned by a Loan Party or any other Person, or is cared for,
protected, insured or encumbered, nor to assure that Administrative Agent’s
Liens have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral. Upon request by Administrative Agent at any time, the Required
Lenders will confirm in writing Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under this Agreement or any other Loan
Document pursuant to this Section 13.2(a).

 

(b)                                 Possession of Collateral.  Administrative
Agent and the Lenders appoint each Lender as agent (for the benefit of Secured
Parties) for the purpose of perfecting Liens in any Collateral held or under
Article 9 Control of such Lender, to the extent such Liens are perfected by
possession or Article 9 Control.  If any Lender obtains possession or Article 9
Control of any Collateral, it shall notify Administrative Agent thereof and,
promptly upon Administrative Agent’s request, deliver such Collateral to
Administrative Agent or otherwise deal with such Collateral in accordance with
Administrative Agent’s instructions.

 

(c)                                  Reports.  Administrative Agent shall
promptly forward to LC Issuer and each Lender (upon any such Person’s request
therefor), when complete, copies of any field audit, field examination, or
appraisal report prepared by or for Administrative Agent with respect to any
Loan Party or Subsidiary or any Collateral (each, a “Report”).  LC Issuer and
each Lender agrees (i) that neither Regions Bank nor

 

104

--------------------------------------------------------------------------------


 

Administrative Agent makes any representation or warranty as to the accuracy or
completeness of any Report and shall not be liable for any information contained
in or omitted from any Report; (ii) that the Reports are not intended to be
comprehensive audits or examinations of any Person, thing, or matter and that
Administrative Agent or any other Person performing any such audit, examination,
or appraisal will inspect only specific information regarding the subject matter
thereof and will rely significantly upon the books and records, as well as upon
representations of, the Persons (and their officers and employees) subject to
such audit, examination, or appraisal; and (iii) to keep all Reports
confidential and strictly for LC Issuer’s or such Lender’s internal use and not
to distribute any Report (or the contents thereof) to any Person (except to such
Person’s Participants, attorneys, and accountants) or use any Report in any
manner other than administration of the Loans and other Obligations.  Each of LC
Issuer and the Lenders agrees to indemnify, defend and hold harmless
Administrative Agent and any other Person preparing a Report (excepting
therefrom any Loan Party) from any action LC Issuer or such Lender may take as a
result of or any conclusion it may draw from any Report, as well as from any
Claims arising in connection with any third parties that obtain any information
contained in a Report through LC Issuer or such Lender.

 

(d)                                 Rights of Individual Secured Parties.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
each of the Loan Parties, Administrative Agent and each other Secured Party
hereby acknowledge and agree that (i) no Secured Party except Administrative
Agent shall have any power, right or remedy hereunder individually to realize
upon any of the Collateral or to enforce this Agreement or any other Loan
Document, it being understood and agreed that all such powers, rights and
remedies hereunder may be exercised solely by Administrative Agent, on behalf of
the Secured Parties in accordance with the terms hereof and thereof, and (ii) in
the event of a foreclosure by Administrative Agent on any of the Collateral
pursuant to a public or private sale or other disposition, Administrative Agent
or any other Secured Party may be the purchaser of any or all of such Collateral
at any such sale or other disposition and Administrative Agent, as agent for and
representative of the Secured Parties (but not any of the other Secured Parties
in their respective individual capacities) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by Administrative Agent at such sale or other disposition.

 

13.3.                     Reliance By Administrative Agent.  Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document, or other writing (including any electronic message,
facsimile, Internet or intranet website posting, or other distribution), or any
statement made to it orally or by telephone believed by it to be genuine and to
have been made, signed, sent, or otherwise authenticated, as applicable, by the
proper Person.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or LC Issuer, Administrative Agent
may presume that such condition is satisfactory to such Lender or LC Issuer
unless Administrative Agent shall have received notice to the contrary from such
Lender or LC Issuer in accordance with Section 16.1 before the making of such
Loan or the issuance of such Letter of Credit.  Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other Administrative Agent Professionals selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

13.4.                     Action Upon Default.  Administrative Agent shall be
entitled to assume that no Default or Event of Default has occurred and is
continuing and shall not be deemed to have knowledge of any Default or Event of
Default unless, in its capacity as a Lender it has actual knowledge thereof, or
it has received written notice from any other Lender or any Loan Party
specifying the occurrence and nature thereof.  If any Lender acquires knowledge
of a Default or Event of Default, it shall promptly notify Administrative Agent
and the other Lenders thereof in writing specifying in detail the nature
thereof.

 

105

--------------------------------------------------------------------------------


 

Each Lender agrees that, except as otherwise provided in any Loan Documents or
with the written consent of Administrative Agent and Required Lenders, it will
not take any Enforcement Action, accelerate Obligations under any Loan
Documents, or exercise any right that it might otherwise have under applicable
Law to credit bid at foreclosure sales, UCC sales, or other similar dispositions
of Collateral.  Notwithstanding the foregoing, however, a Lender may take action
to preserve or enforce its rights against a Borrower where a deadline or
limitation period is applicable that would, absent such action, bar enforcement
of Obligations held by such Lender, including the filing of proofs of claim in
an Insolvency Proceeding.

 

13.5.                     Indemnification of Administrative Agent Indemnitees. 
EACH SECURED PARTY SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS ADMINISTRATIVE
AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY LOAN PARTIES (BUT WITHOUT
LIMITING THE INDEMNIFICATION OBLIGATIONS OF LOAN PARTIES UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY ADMINISTRATIVE AGENT INDEMNITEE, PROVIDED SUCH CLAIM
RELATES TO OR ARISES FROM AN ADMINISTRATIVE AGENT INDEMNITEE’S ACTING AS OR FOR
ADMINISTRATIVE AGENT (IN ITS CAPACITY AS ADMINISTRATIVE AGENT).  In
Administrative Agent’s discretion, it may reserve for any such Claims made
against an Administrative Agent Indemnitee and may satisfy any judgment, order,
or settlement relating thereto, from proceeds of Collateral before making any
distribution of Collateral proceeds to any other Secured Parties.  If
Administrative Agent is sued by any receiver, bankruptcy trustee,
debtor-in-possession, or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Administrative Agent in settlement or
satisfaction of such proceeding, together with all interest, costs, and expenses
(including attorneys’ fees) incurred in the defense of same, shall be reimbursed
to Administrative Agent by each Lender to the extent of its Pro Rata Share.  All
payment obligations under this Section 13.5 shall be due and payable ON DEMAND.

 

13.6.                     Limitation on Responsibilities of Administrative
Agent.  Administrative Agent shall not be liable for any action taken or not
taken by it under any Loan Document (a) with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 16.2) or (b) in the
absence of its own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by final and non-appealable judgment.
Administrative Agent does not assume any responsibility for any failure or delay
in performance or any breach by any Loan Party or any Secured Party of any
obligations under the Loan Documents.  Administrative Agent does not make to
Lenders any express or implied warranty, representation, or guarantee with
respect to any Obligations, Collateral, Loan Documents, or Borrower.  No
Administrative Agent Indemnitee shall be responsible to any Secured Party for
(a) any recitals, statements, information, representations, or warranties
contained in any Loan Documents; (b) the execution, validity, genuineness,
effectiveness, or enforceability of any Loan Documents; (c) the genuineness,
enforceability, collectibility, value, sufficiency, location, or existence of
any Collateral, or the validity, extent, perfection or priority of any Lien
therein; (d) the validity, enforceability or collectibility of any Obligations;
or (e) the assets, liabilities, financial condition, results of operations,
business, creditworthiness, or legal status of any Loan Party or Account
Debtor.  No Administrative Agent Indemnitee shall have any obligation to any
Secured Party to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, or the occurrence of any Default or Event of Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Section 7 or

 

106

--------------------------------------------------------------------------------


 

elsewhere herein or in any other Loan Document.  Administrative Agent shall have
no liability with respect to the administration, submission or any other matter
related to the rates in the definition Adjusted LIBOR Rate or with respect to
any comparable or successor rate thereto.

 

13.7.                     Resignation; Successor Administrative Agent.  Subject
to the appointment and acceptance of a successor Administrative Agent as
provided below, Administrative Agent may resign at any time by giving at least
thirty (30) days prior written notice thereof to Lenders and Borrowers.  Upon
receipt of such notice, the Required Lenders shall have the right to appoint a
successor Administrative Agent which shall be (i) a Lender or an Affiliate of a
Lender (in each case excluding Defaulting Lenders) or (ii) a commercial bank
that is organized under the laws of the United States or any state or district
thereof, or an Affiliate of such bank, and (provided no Default or Event of
Default exists) is reasonably acceptable to the Borrower Agent.  If no successor
agent is appointed before the effective date of the resignation of
Administrative Agent, then Administrative Agent may appoint a successor agent
meeting the qualifications set forth above, provided that if Administrative
Agent shall notify Borrowers and Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral security held by
Administrative Agent on behalf of the Lenders or LC Issuer under any of the Loan
Documents the retiring Administrative Agent shall continue to hold such
Collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications, and determinations provided to
be made by, to or through Administrative Agent shall instead be made by or to
each Lender and LC Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent (with consent from the Borrower Agent
unless a Default or Event of Default then exists) as provided for above in this
paragraph.  Upon acceptance by a successor Administrative Agent of an
appointment to serve as Administrative Agent hereunder, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
powers and duties of the retiring Administrative Agent without further act, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents (if not already discharged therefrom as
provided above in this paragraph) but shall continue to have the benefits of the
indemnification set forth in Sections 13.5, 16.3, and 16.4.  Notwithstanding any
Administrative Agent’s resignation, the provisions of this Section 13 shall
continue in effect for its benefit with respect to any actions taken or omitted
to be taken by it while Administrative Agent.  Any successor to Regions Bank by
merger or acquisition of equity interests or its Loans hereunder shall continue
to be Administrative Agent hereunder without further act on the part of the
parties hereto, unless such successor resigns as provided above. In addition to
the foregoing, and notwithstanding anything to the contrary contained herein, if
the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law by notice in writing to the Borrower Agent and such
Person remove such Person as the Administrative Agent and, in consultation with
the Borrowers, appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders (with consent from the Borrower Agent unless a
Default or Event of Default then exists) and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders (the “Removal Effective Date”), then, such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date and the Required Lenders instituting such removal shall continue
thereafter as co-Administrative Agents unless and until a successor
Administrative Agent is appointed and accepts such appointment.

 

13.8.                     Separate Collateral Agent.  It is the intent of the
parties that there shall be no violation of any applicable Law denying or
restricting the right of financial institutions to transact business in any
jurisdiction.  If Administrative Agent believes that it may be limited in the
exercise of any rights or remedies under the Loan Documents due to any
applicable Law, Administrative Agent with consent from the Borrower Agent unless
a Default or Event of Default then exists (such consent not be unreasonably

 

107

--------------------------------------------------------------------------------


 

withheld) may appoint an additional Person who is not so limited, as a separate
collateral agent or co-collateral agent.  If Administrative Agent so appoints a
collateral agent or co-collateral agent, each right and remedy intended to be
available to Administrative Agent under the Loan Documents shall also be vested
in such separate agent.  Every covenant and obligation necessary to the exercise
thereof by such agent shall run to and be enforceable by it as well as
Administrative Agent.  Lenders shall execute and deliver such documents as
Administrative Agent deems appropriate to vest any rights or remedies in such
agent.  If any collateral agent or co-collateral agent shall die or dissolve,
become incapable of acting, resign, or be removed, then all the rights and
remedies of such agent, to the extent permitted by applicable Law, shall vest in
and be exercised by Administrative Agent until appointment of a new agent.

 

13.9.                     Due Diligence and Non-Reliance.  Each Secured Party
acknowledges and agrees that it has, independently and without reliance upon
Administrative Agent or any other Secured Party, and based upon such documents,
information, and analyses as it has deemed appropriate, made its own credit
analysis of each Loan Party and its own decision to enter into this Agreement
and to fund Loans, issue Letters of Credit, participate in LC Obligations
hereunder, make or participate in other credit extensions to Loan Parties
hereunder and grant other financial accommodations to or on behalf of any Loan
Party pursuant hereto.  Each Secured Party has made such inquiries concerning
the Loan Documents, the Collateral and each Loan Party as such Lender believes
necessary.  Each Secured Party further acknowledges and agrees that the other
Secured Parties, including Administrative Agent, have made no representations or
warranties concerning any Loan Party or Subsidiary, any Collateral, or the
legality, validity, sufficiency, or enforceability of any Loan Documents or
Obligations.  Each Secured Party will, independently and without reliance upon
the other Secured Parties, including Administrative Agent, and based upon such
financial statements, documents, and information as it deems appropriate at the
time, continue to make and rely upon its own credit decisions in making Loans,
issuing Letters of Credit, participating in LC Obligations, making or
participating in other credit extensions to Loan Parties and granting other
financial accommodations to or on behalf of any Loan Party and in taking or
refraining from any action under any Loan Documents.  Except as expressly
required hereby and except for notices, reports, and other information expressly
requested by a LC Issuer or any Lender, Administrative Agent shall have no duty
or responsibility to provide LC Issuer, any Lender or any other Secured Party
with any notices, reports, or certificates furnished to Administrative Agent by
any Loan Party or Subsidiary or any credit or other information concerning the
affairs, financial condition, business, or properties of any Loan Party or
Subsidiary which may come into possession of Administrative Agent or any of its
Affiliates.

 

13.10.              Remittance of Payments.

 

(a)                                 Remittances Generally.  All payments by any
Lender to Administrative Agent shall be made by the time and on the day set
forth in this Agreement, in immediately available funds.  If no time for payment
is specified or if payment is due on demand by Administrative Agent and request
for payment is made by Administrative Agent by 11:00 a.m. on a Business Day,
payment shall be made by such Lender not later than 2:00 p.m. on such day, and
if request is made after 11:00 a.m., then payment shall be made by 11:00 a.m. on
the next Business Day.  Payment by Administrative Agent to any Lender shall be
made by wire transfer, in the type of funds received by Administrative Agent. 
Any such payment shall be subject to Administrative Agent’s right of offset for
any amounts due from such Lender under the Loan Documents.

 

(b)                                 Failure to Pay.  If any Lender fails to pay
any amount when due by it to Administrative Agent pursuant to the terms hereof,
such amount shall bear interest from the due date until paid at the rate
determined by Administrative Agent as customary in the banking industry for
interbank compensation.  In no event shall Borrowers be entitled to receive
credit for any interest paid by a Lender to Administrative Agent.

 

108

--------------------------------------------------------------------------------


 

(c)                                  Recovery of Payments.  If Administrative
Agent pays any amount to a Secured Party in the expectation that a related
payment will be received by Administrative Agent from a Loan Party and such
related payment is not received, then Administrative Agent may recover such
amount from each Secured Party that received it.  If Administrative Agent
determines at any time that an amount received under any Loan Document must be
returned to a Loan Party or paid to any other Person pursuant to applicable Law
or otherwise, then, notwithstanding any other term of any Loan Document,
Administrative Agent shall not be required to distribute such amount to any
Secured Party.  If any amounts received and applied by Administrative Agent to
any Obligations are later required to be returned by Administrative Agent
pursuant to applicable Law, each Lender shall pay to Administrative Agent, on
demand, such Lender’s Pro Rata Share of the amounts required to be returned.

 

13.11.              Administrative Agent in its Individual Capacity.  As a
Lender, Administrative Agent shall have the same rights and remedies under the
other Loan Documents as any other Lender, and the terms “Lenders,” “Required
Lenders,” or any similar term, as and when used herein or in any other Loan
Document, unless otherwise expressly provided, shall include Administrative
Agent in its capacity as a Lender.  Each of Administrative Agent and its
Affiliates may accept deposits from, maintain deposits or credit balances for,
invest in, lend money to, be a Bank Product Provider to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Borrowers and their Affiliates, as if Administrative
Agent were any other bank, without any duty to account therefor (including any
fees or other consideration received in connection therewith) to the other
Lenders.  In their individual capacity, Administrative Agent and its Affiliates
may receive information regarding Borrowers, their Affiliates and their Account
Debtors (including information subject to confidentiality obligations), and each
Lender agrees that Administrative Agent and its Affiliates shall be under no
obligation to provide such information to Lenders if acquired in such individual
capacity and not as Administrative Agent hereunder.

 

13.12.              Administrative Agent Titles.  Each Lender, other than
Administrative Agent, that is designated (on the cover page of this Agreement or
otherwise) by Administrative Agent as an “Arranger,” “Documentation Agent,” or
“Syndication Agent” or words of similar type or effect shall not have any right,
power, responsibility, or duty under any Loan Documents other than those
applicable to all Lenders and shall in no event be deemed to have any fiduciary
relationship with any other Lender or Secured Party.

 

13.13.              Bank Product Providers.  Each holder of Bank Product
Obligations not party to this Agreement agrees to be bound by this Agreement in
relation to Bank Products.  Each holder of Bank Product Obligations shall
indemnify, defend and hold harmless Administrative Agent Indemnitees, to the
extent not reimbursed by Loan Parties, against all Claims that may be incurred
by or asserted against any Administrative Agent Indemnitee in connection with
such provider’s Bank Product Obligations. Anything contained in any of the Loan
Documents to the contrary notwithstanding, no Bank Product Provider will create
(or be deemed to have created) in its favor any rights in connection with the
management or release of any Collateral or of the Obligations of Borrowers or
any other Loan Party under the Loan Documents except as otherwise may be
expressly provided herein or in the other Loan Documents.  By accepting the
benefits of the Collateral, each Bank Product Provider shall be deemed to have
appointed Administrative Agent as its agent and agreed to be bound by the Loan
Documents as a holder of Bank Product Obligations, subject to the limitations
set forth herein.  Furthermore, it is understood and agreed that each Bank
Product Provider, in its capacity as such, shall not have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any of the other Loan Documents or otherwise in respect of the Collateral
(including the release or impairment of any Collateral, or to any notice of or
consent to any amendment, waiver or modification of the provisions hereof or of
the other Loan Documents) other than in its capacity (if any) as a Lender and,
in any case, only as expressly provided herein or therein

 

109

--------------------------------------------------------------------------------


 

13.14.              No Third Party Beneficiaries.  This Section 13 is an
agreement solely among Administrative Agent, LC Issuer, Lenders and the other
Secured Parties and shall survive Payment in Full of the Obligations.  This
Section 13 does not confer any rights or benefits upon Loan Parties or any other
Person, and no Loan Party or other Person shall have any standing to enforce
this Section 13.  As between Loan Parties and Administrative Agent, any action
that Administrative Agent may take under any Loan Documents or with respect to
any Obligations shall be conclusively presumed to have been authorized and
directed by LC Issuer, the Lenders and the other Secured Parties, as applicable.

 

13.15.              Certifications From Lenders and Participants; PATRIOT Act;
No Reliance.

 

(a)                                 PATRIOT Act Certifications.  Each Lender or
assignee or Participant of a Lender that is not incorporated under the laws of
the United States of America or a state thereof (and is not excepted from the
certification requirement contained in Section 313 of the PATRIOT Act and the
applicable regulations because it is both (i) an affiliate of a depository
institution or foreign bank that maintains a physical presence in the United
States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to Administrative Agent the certification, or, if applicable,
recertification, certifying that such Lender, assignee or Participant is not a
“shell” and certifying to other matters as required by Section 313 of the
PATRIOT Act and the applicable regulations: (1) within ten (10) days after the
Closing Date, and (2) as such other times as are required under the PATRIOT Act.

 

(b)                                 No Reliance.  Each Lender acknowledges and
agrees that neither such Lender, nor any of its Affiliates, Participants or
assignees, may rely on Administrative Agent to carry out such Lender’s,
Affiliate’s, Participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the PATRIOT Act or
the regulations thereunder, including the regulations contained in 31 CFR
1020.220 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any of the Loan Parties, their Affiliates or
their agents, the Loan Documents or the transactions hereunder or contemplated
hereby: (i) any identity verification procedures, (ii) any recordkeeping,
(iii) comparisons with government lists, (iv) customer notices or (v) other
procedures required under the CIP Regulations or such other Anti-Terrorism Laws.

 

13.16.              Bankruptcy.

 

(a)                                 Proofs of Claim. In case of the pendency of
any Insolvency Proceeding relative to any Loan Party, Administrative Agent
(irrespective of whether the principal of any Loan or LC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on the
Borrower) shall be entitled and empowered (but not obligated) by intervention in
such Insolvency Proceeding or otherwise: (i) to file and prove a claim for the
whole amount of the principal and interest owing and unpaid in respect of the
Loans, LC Obligations and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of Lenders, LC Issuer and Administrative Agent (including any claim for
compensation, expenses, disbursements and advances of Lenders, LC Issuer and
Administrative Agent and their respective agents and counsel and all other
amounts due Lenders, LC Issuer and Administrative Agent arising hereunder)
allowed in such Insolvency Proceeding; and (ii) to collect and receive any
monies or other property payable or deliverable on any such claims and to
distribute the same; and any custodian, receiver, assignee, trustee, liquidator,
or other similar official in any such judicial proceeding is hereby authorized
by each Lender and LC Issuer to make such payments directly to Administrative
Agent and, in the event that Administrative Agent shall consent to the making of
such payments directly to Lenders and/or LC Issuer, to pay to Administrative
Agent any amount due

 

110

--------------------------------------------------------------------------------


 

for the reasonable compensation, expenses, disbursements and advances of
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder.

 

(b)                                 Credit Bids. The holders of the Obligations
hereby irrevocably authorize Administrative Agent, acting at the direction of
the Required Lenders, to credit bid all or any portion of the Obligations
(including accepting some or all of the Collateral in satisfaction of all or
some of the Obligations pursuant to a deed in lieu of foreclosure, strict
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including Sections 363, 1123 or 1129 thereof, or any similar applicable Law in
any other jurisdictions to which a Loan Party is subject, or (b) at any sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent of, or at the direction of) Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Obligations owed to the
holders thereof shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the equity
interests or debt instruments of the acquisition vehicle(s) used to consummate
such purchase).  In connection with any such credit bid (i) Administrative Agent
shall be authorized to form one or more acquisition vehicles to make a bid,
(ii) to adopt documents providing for the governance of the acquisition
vehicle(s) (provided that any actions by Administrative Agent with respect to
such acquisition vehicle(s), including any disposition of the assets or equity
interests thereof shall be governed, directly or indirectly, by the vote of the
Required Lenders, irrespective of the termination of this Agreement and (ii) to
the extent that any Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (whether as a result of another
bid being higher or better, because the amount of Obligations assigned to the
acquisition vehicle exceeds the amount of debt which is credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the holders of the Obligations pro rata and the equity interests
or debt instruments issued by any acquisition vehicle on account of the
Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled without the need for any Lender or any acquisition
vehicle to take any further action.

 

SECTION  14.
ASSIGNMENTS AND PARTICIPATIONS

 

14.1.                     Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder or under
any other Loan Documents except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement or any
other Loan Document, whether expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement or any other Loan Document.

 

111

--------------------------------------------------------------------------------


 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments,
Loans and obligations hereunder at the time owing to it) and the other Loan
Documents; provided that any such assignment shall be subject to the following
conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitments and the Loans at the time
owing to it (in each case with respect to any credit facility) or
contemporaneous assignments to Approved Funds that equal at least to the amounts
specified in subsection (b)(i)(B) of this Section in the aggregate) or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitments (which for
this purpose includes Loans and Obligations in respect thereof outstanding
thereunder) or, if any of the Commitments are not then in effect, the principal
outstanding balance of the Loans and other Obligations of the assigning Lender
subject to each such assignment (determined as of the date the Assignment
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment Agreement, as of the
Trade Date) shall not be less than $5,000,000, in the case of any assignment in
respect of any Commitments and/or Loans, unless each of the Administrative Agent
and, so long as no Event of Default shall have occurred and is continuing, the
Borrower Agent otherwise consents (each such consent not to be unreasonably
withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Commitments and Loans assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower Agent (such
consent not to be unreasonably withheld, conditioned or delayed) shall be
required unless (x) an Event of Default shall have occurred and is continuing at
the time of such assignment or (y) such assignment is to a Lender, an Affiliate
of a Lender or an Approved Fund; provided that the Borrower Agent shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld, conditioned or delayed) shall be
required for assignments in respect of Commitments under revolving credit
facilities if such assignment is to a Person that is not a Lender with a
Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender;

 

(C)                               the consent of the LC Issuer (such consent not
to be unreasonably withheld, conditioned or delayed) shall be required for any
assignment in respect of any Commitment; and

 

(D)                               the consent of the Swingline Lender (such
consent not to be unreasonably withheld, conditioned or delayed) shall be
required for any assignment in respect of any Commitment.

 

(iv)                              Assignment Agreement.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
Agreement, together with a processing and recordation fee in

 

112

--------------------------------------------------------------------------------


 

the amount of $3,500, unless waived, in whole or in part by the Administrative
Agent in its discretion.  The assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made by any Lender to (A) any Borrower or other Loan Party
or any of a Borrower’s or a Loan Party’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) the Term Agent or any Term Lender.

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made by any Lender to a natural person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
Agent and the Administrative Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each LC Issuer, each Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans and participations in Letters
of Credit and Swingline Loans.  Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
15.2, 15.3 and 16.3 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided that except to the extent
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.  The Borrowers will execute
and deliver on request, at their own expense, Notes to the assignee evidencing
the interests taken by way of assignment hereunder.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrowers, shall maintain at one of
its offices in the United States, a copy of each Assignment Agreement delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Loans and Obligations owing to, each

 

113

--------------------------------------------------------------------------------


 

Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

(d)                                 Participations. Any Lender may at any time,
without the consent of, or notice to, any Borrower or the Administrative Agent,
sell participations to any Person (other than (w) a natural Person, (x) a
Borrower or other Loan Party, (y) any of a Borrower’s or other Loan Party’s
Affiliates or Subsidiaries, or (z) the Term Agent or any Term Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrowers, the Administrative Agent, the LC Issuer and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 16.3
with respect to any payments made by such Lender to its Participant(s).  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in (iii) or (iv) of
Section 16.2(a) that affects such Participant.  The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 15.1, 15.2 and 15.3
(subject to the requirements and limitations therein, including the requirements
under Section 15.3 (it being understood that the documentation required under
Section 15.3 shall be delivered to the participating Lender)) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 15.4 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 15.2 or 15.3, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with Borrowers to effectuate the
provisions of Section 15.4 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 16.6 as though it were a Lender; provided that such Participant agrees
to be subject to Section 5.6 as though it were a Lender.  Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

114

--------------------------------------------------------------------------------


 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement, or any promissory notes evidencing its interests
hereunder, to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

SECTION  15.
YIELD PROTECTION

 

15.1.                     Making or Maintaining LIBOR Loans or LIR Loans.

 

(a)                                 Inability to Determine Applicable Interest
Rate.  In the event that Administrative Agent shall have determined (which
determination shall be final and conclusive and binding upon all parties
hereto), with respect to any LIBOR Loans or LIR Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such LIBOR Loans or
LIR Loans on the basis provided for in the definition of Adjusted LIBOR Rate or
LIBOR Index Rate, as applicable, Administrative Agent shall on such date give
notice to Borrower Agent and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, LIBOR Loans or LIR Loans until such time
as Administrative Agent notifies Borrower Agent and Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Notice of
Borrowing or Notice of Conversion/Continuation given by Borrowers with respect
to the Loans in respect of which such determination was made shall be deemed to
be rescinded by Borrowers and such Loans shall be automatically made or
continued as, or converted to, as applicable, Base Rate Loans without reference
to the Adjusted LIBOR Rate component of the Base Rate.

 

(b)                                 Illegality or Impracticability of LIBOR
Loans or LIR Loans.  In the event that on any date any Lender shall have
determined (which determination shall be final and conclusive and binding upon
all parties hereto but shall be made only after consultation with Administrative
Agent) that the making, maintaining or continuation of its LIBOR Loans or LIR
Loans (i) has become unlawful as a result of compliance by such Lender in good
faith with any law, treaty, governmental rule, regulation, guideline or order
(or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful), or (ii) has become impracticable, as a result
of contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice to Borrower Agent and Administrative Agent
of such determination (which notice Administrative Agent shall promptly transmit
to each other Lender).  Thereafter (1) the obligation of the Affected Lender to
make Loans as, or to convert Loans to, LIBOR Loans or LIR Loans shall be
suspended until such notice shall be withdrawn by the Affected Lender, (2) to
the extent such determination by the Affected Lender relates to a LIBOR Loan or
LIR Loan then being requested by a Borrower pursuant to a Notice of Borrowing or
a Notice of Conversion/Continuation, the Affected Lender shall make such Loan as
(or continue such Loan as or convert such Loan to, as the case may be) a Base
Rate Loan without reference to the LIBOR component of the Base Rate, (3) the
Affected Lender’s obligation to maintain its outstanding LIBOR Loans or LIR
Loans (the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (4) the Affected Loans shall automatically
convert into Base Rate Loans without reference to the Adjusted LIBOR Rate
component of the Base Rate on the date of such termination.  Notwithstanding the
foregoing, to the extent a determination by an Affected Lender as described
above relates to a LIBOR Loan or LIR Loan then being requested by a Borrower
pursuant to a Notice of Borrowing or a Notice of Conversion/Continuation,
Borrowers shall have the option, subject to the provisions of Section 15.1(a),
to rescind such Notice of Borrowing or Notice of Conversion/Continuation as to
all Lenders by giving

 

115

--------------------------------------------------------------------------------


 

notice to Administrative Agent of such rescission on the date on which the
Affected Lender gives notice of its determination as described above (which
notice of rescission Administrative Agent shall promptly transmit to each other
Lender).  Except as provided in the immediately preceding sentence, nothing in
this Section 15.1(b) shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Loans as, or to convert Loans to, LIBOR
Loans or LIR Loans in accordance with the terms hereof.

 

(c)                                  Compensation for Breakage or Non
Commencement of Interest Periods.  Borrowers shall compensate each Lender, upon
written request by such Lender (which request shall set forth the basis for
requesting such amounts), for all reasonable out-of-pocket losses, expenses and
liabilities (including any interest paid or calculated to be due and payable by
such Lender to lenders of funds borrowed by it to make or carry its LIBOR Loans
and any loss, expense or liability sustained by such Lender in connection with
the liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender sustains: (i) if for any reason (other than a default
by such Lender) a borrowing of any LIBOR Loans does not occur on a date
specified therefor in a Notice of Borrowing or request for borrowing, or a
conversion to or continuation of any LIBOR Loans does not occur on a date
specified therefor in a Notice of Conversion/Continuation or a request for
conversion or continuation; (ii) if any prepayment or other principal payment
of, or any conversion of, any of its LIBOR Loans occurs on any day other than
the last day of an Interest Period applicable to that Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise), including as a
result of an assignment in connection with the replacement of a Lender pursuant
to Section 15.4(b); or (iii) if any prepayment of any of its LIBOR Loans is not
made on any date specified in a notice of prepayment given by Borrowers.

 

(d)                                 Booking of LIBOR Loans.  Any Lender may
make, carry or transfer LIBOR Loans at, to, or for the account of any of its
branch offices or the office of an Affiliate of such Lender.

 

(e)                                  Assumptions Concerning Funding of LIBOR
Loans.  Calculation of all amounts payable to a Lender under this Section 15.1
and under Section 15.2 shall be made as though such Lender had actually funded
each of its relevant LIBOR Loans through the purchase of a LIBOR deposit bearing
interest at the rate obtained pursuant to sub-clause (i) of part (a) of the
definition of LIBOR in an amount equal to the amount of such LIBOR Loans and
having a maturity comparable to the relevant Interest Period and through the
transfer of such LIBOR deposit from an offshore office of such Lender to a
domestic office of such Lender in the United States; provided, however, each
Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 15.1 and under Section 15.2.

 

(f)                                   Certificates for Reimbursement.  A
certificate of a Lender setting forth in reasonable detail the amount or amounts
necessary to compensate such Lender, as specified in paragraph (c) of this
Section and the circumstances giving rise thereto shall be delivered to Borrower
Agent and shall be conclusive absent manifest error.  In the absence of any such
manifest error, Borrowers shall pay such Lender or such LC Issuer, as the case
may be, the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof.

 

(g)                                  Delay in Requests.  Borrowers shall not be
required to compensate a Lender pursuant to this Section for any such amounts
incurred more than six (6) months prior to the date that such Lender delivers to
Borrower Agent the certificate referenced in Section 15.1(f).

 

15.2.                     Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

116

--------------------------------------------------------------------------------


 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted LIBOR Rate or the LIBOR Index Rate) or LC Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or LC Issuer or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such LC Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, LC Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, LC Issuer or other Recipient, Loan Parties will pay
to such Lender, LC Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, LC Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                                 Capital and Liquidity Requirements.  If any
Lender (including Swingline Lender) or LC Issuer determines that any Change in
Law affecting such Lender or LC Issuer or any lending office of such Lender or
LC Issuer or such Lender’s or LC Issuer’s holding company, if any, regarding
capital or liquidity ratios or requirements has or would have the effect of
reducing the rate of return on such Lender’s or LC Issuer’s capital or on the
capital of such Lender’s or LC Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender hereunder or the
Loans made by, or participations in Letters of Credit and Swingline Loans held
by, such Lender, or the Letters of Credit issued by such LC Issuer, to a level
below that which such Lender or LC Issuer or such Lender’s or LC Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or LC Issuer’s policies and the policies of such
Lender’s or LC Issuer’s holding company with respect to capital adequacy and
liquidity), then from time to time Loan Parties will pay to such Lender or LC
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or LC Issuer or such Lender’s or LC Issuer’s holding company for any
such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or LC Issuer setting forth in reasonable detail the
amount or amounts necessary to compensate such Lender or LC Issuer or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section and the circumstances giving rise thereto shall be delivered to
Borrower Agent and shall be conclusive absent manifest error.  In the absence of
any such manifest error, Loan Parties shall pay such Lender or LC Issuer, as the
case may be, the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or LC Issuer to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or LC Issuer’s right to
demand such compensation, provided that Loan Parties shall not be required to
compensate a Lender or LC Issuer pursuant to this Section for any increased
costs incurred or reductions suffered more than six (6) months prior to the date
that such Lender or LC Issuer, as the case may be, delivers to Borrowers the

 

117

--------------------------------------------------------------------------------


 

certificate referenced in Section 15.2(c) and notifies Borrower Agent of such
Lender’s or LC Issuer’s intention to claim compensation therefor (except that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

15.3.                     Taxes.

 

(a)                                 LC Issuer.  For purposes of this
Section 15.3, the term “Lender” shall include LC Issuer and the term “Law” shall
include FATCA.

 

(b)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.  Any and all payments by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable Law.  If any applicable Law (as determined in the good faith
discretion of the applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by such Withholding Agent, then
such Withholding Agent shall be entitled to make such deduction or withholding
and shall timely pay the full amount deducted or withheld to the relevant
Official Body in accordance with applicable Law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

 

(c)                                  Payment of Other Taxes by the Loan
Parties.  The Loan Parties shall timely pay to the relevant Official Body in
accordance with applicable Law, or at the option of Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

(d)                                 Tax Indemnification.  (i) The Loan Parties
shall jointly and severally indemnify each Recipient and shall make payment in
respect thereof within ten (10) Business Days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Official Body.  A certificate as to the amount of
any such payment or liability delivered to Borrower Agent by a Lender (with a
copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Lender Indemnity. Each Lender shall
severally indemnify within ten (10) Business Days after demand therefor (i) the
Administrative Agent for any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) the Administrative Agent and the
Loan Parties for any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 14.1(d) relating to the maintenance of a Participant
Register and (iii) the Administrative Agent and the Loan Parties for any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by Administrative Agent or, with respect to clauses (ii) and (iii), any
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Official Body.  A
certificate as to the amount of such payment or liability delivered to any
Lender by Administrative Agent or, with respect to clauses (ii) and (iii), any
Loan Party shall be conclusive absent manifest error.  Each Lender hereby
authorizes Administrative Agent and the Loan Parties to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise

 

118

--------------------------------------------------------------------------------


 

payable by Administrative Agent or a Loan Party to the Lender from any other
source against any amount due to Administrative Agent or a Loan Party, as
applicable, under this paragraph (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to an Official Body
pursuant to this Section, such Loan Party shall deliver to Administrative Agent
the original or a certified copy of a receipt issued by such Official Body
evidencing such payment, a copy of a return reporting such payment or other
evidence of such payment reasonably satisfactory to Administrative Agent.

 

(g)                                  Status of Lenders; Tax Documentation. 
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower Agent and Administrative Agent, at the time or times reasonably
requested by Borrower Agent or Administrative Agent, such properly completed and
executed documentation reasonably requested by Borrower Agent or Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate of withholding.  In addition, any Lender, if reasonably requested
by Borrower Agent or Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by Borrower
Agent or Administrative Agent as will enable Borrower Agent or Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.  Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to Borrower Agent and Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower Agent or Administrative Agent), executed
copies of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower Agent and Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of Borrower Agent or
Administrative Agent), whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
copies of IRS Form W-8BEN (or W-8BEN-E, as applicable, or any successor forms)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN (or
W-8BEN-E, as applicable, or any successor forms)  establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(ii)                                  executed copies of IRS Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for

 

119

--------------------------------------------------------------------------------


 

portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN (or W-8BEN-E, as applicable, or any
successor form); or

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN (or W-8BEN-E, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-2 or Exhibit I-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower Agent and Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of Borrower Agent or
Administrative Agent), executed copies of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit Borrower Agent or
Administrative Agent to determine the withholding or deduction required to be
made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrower Agent and Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by Borrower Agent or Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrowers or Administrative Agent as may be necessary
for Borrower Agent and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower Agent and Administrative Agent
in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  Unless
required by applicable Law, at no time shall Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender.  If any indemnified party determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this
Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Official Body with respect to such
refund).  Such indemnifying party, upon the request of the

 

120

--------------------------------------------------------------------------------


 

indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this clause (h) (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body.  Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(i)                                     Status of the Agent.  The Administrative
Agent shall deliver to the Borrower Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which the Administrative
Agent becomes the administrative agent hereunder or under any other Loan
Document (and from time to time thereafter upon the reasonable request of the
Borrower Agent) executed copies of either (i) IRS Form W-9 (or any successor
form) or (ii) a U.S. branch withholding certificate on IRS Form W-8IMY (or any
successor form) evidencing its agreement with the Borrowers to be treated as a
U.S. person (with respect to amounts received on account of any Lender) and IRS
Form W-8ECI (with respect to amounts received on its own account), with the
effect that, in either case, the Borrowers  will be entitled to make payments
hereunder to the Administrative Agent without withholding or deduction on
account of U.S. federal withholding Tax.

 

(j)                                    Survival.  Each party’s obligations under
this Section 15.3 shall survive the resignation or replacement of Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

15.4.                     Mitigation Obligations; Designation of a Different
Lending Office; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 15.2, or requires Borrowers to
pay any Indemnified Taxes or additional amounts to any Lender or any Official
Body for the account of any Lender pursuant to Section 15.3, then such Lender
shall (at the request of Borrowers) use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 15.2 or
Section 15.3, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 15.2, or if a Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Official Body
for the account of any Lender pursuant to Section 15.3 and, in each case, such
Lender has declined or is unable to designate a different lending office in
accordance with Section 15.4(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then, such Borrower may, at its sole expense and effort,
upon notice to such Lender and Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 16.2), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 15.2 or Section 15.3) and obligations under this Agreement and the
related Loan Documents to an

 

121

--------------------------------------------------------------------------------


 

Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:
(i) Borrowers shall have paid to Administrative Agent the assignment fee
specified in Section 14.1(b); (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Obligations (excluding, for the avoidance of doubt, LC Obligations of the type
described in clause (a) of the definition of “LC Obligations”), accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 15.1) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Borrowers (in the case of all other amounts); (iii) in the case of any
such assignment resulting from a claim for compensation under Section 15.2 or
payments required to be made pursuant to Section 15.3, such assignment will
result in a reduction in such compensation or payments thereafter; (iv) such
assignment does not conflict with applicable Law; and (v) in the case of any
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling Borrowers to require such assignment and
delegation cease to apply. Except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

SECTION  16.
MISCELLANEOUS

 

16.1.                     Notices.

 

(a)                                 Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier or electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                                     if to the Administrative Agent, the
Borrowers, the Borrower Agent or any other Loan Party, to the address,
telecopier number, electronic mail address or telephone number specified in
Appendix B:

 

(ii)                                  if to any Lender, the LC Issuer or
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number in its Administrative Questionnaire on file with the
Administrative Agent.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the LC Issuer hereunder may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent
from time to time, provided that the foregoing shall not apply to notices to any
Lender or the LC Issuer pursuant to

 

122

--------------------------------------------------------------------------------


 

Section 2 if such Lender or such LC Issuer, as applicable, has notified the
Administrative Agent and the Borrower Agent that it is incapable of receiving
notices under such Section by electronic communication.  The Administrative
Agent or any Loan Party may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor,
provided that, with respect to clauses (i) and (ii) above, if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient

 

(c)                                  Change of Address, Etc.  Any party hereto
may change its address or telecopier number for notices and other communications
hereunder by written notice to the other parties hereto.

 

(d)                                 Platform.

 

(i)                                     Each Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the LC Issuer and the Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its officers, directors, employees, managers, Affiliates, agents,
trustees, and representatives, including Administrative Agent Professionals
(collectively, the “Agent Parties”), have any liability to the Borrowers or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s, any other Loan Party’s or the
Administrative Agent’s transmission of Communications through the Platform. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or the LC Issuer by
means of electronic communications pursuant to this Section, including through
the Platform.

 

16.2.                     Amendments.

 

(a)                                 Consent; Amendment; Waiver.  None of this
Agreement, any other Loan Document nor any term hereof or thereof may be amended
orally, but only by an instrument in writing signed by the Required Lenders, or
in the case of Loan Documents executed by Administrative Agent (and not the
other Lenders), signed by Administrative Agent and approved by the Required
Lenders and, in the case of an amendment, also by the Loan Parties party to the
applicable Loan Document (or Borrower Agent acting on their behalf); provided,
however, that:

 

123

--------------------------------------------------------------------------------


 

(i)                                     without the prior written consent of
Administrative Agent, no modification shall be effective with respect to any
provision in a Loan Document that relates to any rights, duties, or discretion
of Administrative Agent and without the prior written consent of Swingline
Lender and Administrative Agent, no amendment or waiver with respect to the
provisions of Section 2.3 shall be effective;

 

(ii)                                  without the prior written consent of LC
Issuer and Administrative Agent, no modification shall be effective with respect
to any LC Obligations, the definitions of “LC Conditions” or “Defaulting Lender”
(except to be more inclusive of the facts and circumstances which cause a Lender
to become a Defaulting Lender) or the terms of Sections 2.4 or which constitutes
a waiver of any LC Condition;

 

(iii)                               without the prior written consent of each
Lender directly affected thereby including a Defaulting Lender, no modification
shall be effective that would (A) increase the Commitment of such Lender (or
reinstate any commitment terminated pursuant to Section 2.1(c)); (B) reduce the
amount of, or waive or delay payment of, any principal, interest or fees payable
to such Lender (except as provided in Section 4.2); provided that only the
consent of the Required Lenders shall be necessary to waive any obligation of
Borrowers to pay interest at the Default Rate during the existence of an Event
of Default; (C) extend the Stated Commitment Termination Date applicable to such
Lender’s Obligations; or (D) amend this clause (iii); and

 

(iv)                              without the prior written consent of all
Lenders (except a Defaulting Lender), no modification shall be effective that
would (A) amend, waive, or alter the application of payments or obligations of
Administrative Agent, LC Issuer or any Lender under Sections 5.5 or 5.6 (except
to the extent provided in Section 4.2); (B) amend this Section 16.2 or the
definitions of “Pro Rata,” “Pro Rata Share” or “Required Lenders” (and the
defined terms used in each such definition) or any other provision of this
Agreement or the other Loan Documents specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder; (C) release all or substantially
all of the Collateral; (D) release any Loan Party from liability for any
Obligations, except to the extent expressly permitted by the terms hereof;
(E) contractually subordinate any of Administrative Agent’s Liens in and to the
Collateral, except to the extent expressly permitted by the terms hereof or
subordinate the payment of any Obligations; or (F) increase the advance rates or
amend the definition of “Borrowing Base” (or any defined term used in such
definition) if the effect of such amendment is to increase borrowing
availability.

 

The foregoing notwithstanding (1) this Agreement may be amended to increase the
interest rate or any fees hereunder with the consent of Administrative Agent and
Borrowers (or Borrower Agent, acting on their behalf) only; (2) this Agreement
and the other Loan Documents may be amended to reflect definitional, technical,
and conforming modifications to the extent necessary to effectuate any increase
in the Commitments pursuant to Section 2.1(f) with the prior written consent of
Administrative Agent, Borrowers (or Borrower Agent, acting on their behalf) and
each Lender or Eligible Assignee participating in such increase pursuant to
documentation reasonably satisfactory to Administrative Agent and Borrowers (or
Borrower Agent, acting on their behalf) without the consent of any other Lender
or LC Issuer; (3) modifications to the Loan Documents may be made to the extent
necessary to grant a security interest in additional Collateral to
Administrative Agent or add a Guarantor for the benefit of the Secured Parties
with the prior written consent of Administrative Agent and affected Loan Parties
(or Borrower Agent, acting on their behalf) only pursuant to documentation
reasonably satisfactory to Administrative Agent and such Loan Parties (or
Borrower Agent, acting on their behalf) without the consent of any Lender or LC
Issuer; (4) only the consent of Administrative Agent shall be required to amend
Appendix A to reflect assignments of the Commitment and Loans in accordance with
this Agreement; (5) modifications of a Loan Document to cure or correct errors
or omissions, any ambiguity, omission, defect

 

124

--------------------------------------------------------------------------------


 

or inconsistency or to effect administrative changes may be made by
Administrative Agent and Loan Parties (or Borrower Agent, acting on their
behalf) without the consent of any other party to the Loan Documents so long as
(A) such modification does not adversely affect the rights of any Lender in any
material respect and (B) all Lenders shall have received at least five
(5) Business Days’ prior written notice thereof and Administrative Agent shall
not have received within five (5) Business Days after the date of receipt of
such notice to the Lenders a written notice from the Required Lenders stating
that the Required Lenders object to such modification; (6) if this Agreement or
any Loan Document contains any blank spaces, such as for dates or amounts,
Borrowers (on behalf of themselves and each other Loan Party) and Lenders hereby
authorize and direct Administrative Agent, with the consent of the Borrower
Agent, to complete such blank spaces according to the terms upon which the
transactions contemplated hereby or thereby were contemplated; and (7) only the
consent of the parties to the Fee Letter or any agreement relating to a Bank
Product shall be required for any modification of such agreement, and any
non-Lender which is party to any agreement relating to a Bank Product shall have
no right to participate in any manner in modification of any other Loan
Document.

 

(b)                                 Amendment and Restatement.  Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of Borrowers
(or Borrower Agent, acting on their behalf) and Administrative Agent) if, upon
giving effect to such amendment and restatement, such Lender shall no longer be
a party to this Agreement (as so amended and restated), the Commitments of such
Lender shall have terminated (but such Lender shall be entitled to the benefit
of Sections 15, 16.3, and 16.4), such Lender shall have no other Commitment or
other obligation hereunder and shall have been paid in full all Obligations
owing to it or accrued for its account under this Agreement.  Any waiver or
consent granted by Administrative Agent, LC Issuer or Lender shall not
constitute a modification of this Agreement, except to the extent expressly
provided in such waiver or consent, or constitute a course of dealing by such
Persons at variance with the terms of the Agreement such as to require further
notice by such Persons of such their intent to require strict adherence to the
terms of the Agreement in the future.  Administrative Agent, LC Issuer; and the
Lenders expressly reserve the right to require strict compliance with the terms
of this Agreement.  No waiver or course of dealing shall be established by
(i) the failure or delay of Administrative Agent, LC Issuer or any Lender to
require strict performance of any Loan Party to this Agreement or any other Loan
Document or to exercise any rights or remedies with respect to Collateral or
otherwise; (ii) the making of any Loan or issuance of any Letter of Credit
during a Default, Event of Default or other failure to satisfy any conditions
precedent; or (iii) acceptance by Administrative Agent, LC Issuer or any Lender
of performance by any Loan Party under this Agreement or any other Loan Document
in a manner other than that specified herein or therein.

 

(c)                                  Payment for Consents.  No Loan Party will,
directly or indirectly, pay any remuneration or other thing of value, whether by
way of additional interest, fee, or otherwise, to any Lender (in its capacity as
a Lender hereunder) as consideration for agreement by such Lender with any
modification of any Loan Documents, unless such remuneration or value is
concurrently paid, on the same terms, on a Pro Rata basis to all Lenders
providing their consent.

 

(d)                                 Non-Consenting Lender.

 

(i)                                     Each Borrower, LC Issuer and each Lender
grants to Administrative Agent the option (without any obligation, however), to
purchase all (but not less than all) of a Non-Consenting Lender’s portion of the
Commitments, the Loans, and LC Obligations owing to it and any Notes held by it
and all of its rights and obligations hereunder and under the other Loan
Documents at a price equal to the outstanding principal amount of the Loans and
LC Obligations for unreimbursed draws payable to such Non-Consenting Lender plus
any accrued but unpaid interest on such Loans and any accrued but unpaid
commitment fee arising under Section 3.2(b) and Letter of Credit fees arising
under Section 3.2(c)

 

125

--------------------------------------------------------------------------------


 

owing to such Non-Consenting Lender plus the amount necessary to Cash
Collateralize any Letters of Credit issued by such Non-Consenting Lender (if
any).  If Administrative Agent exercises its option under this Section, the
Non-Consenting Lender shall promptly execute and deliver to Administrative Agent
any Assignment Agreement and other agreements and documentation which
Administrative Agent shall reasonably determine are necessary to effect such
assignment and which are provided to such Non-Consenting Lender.  If the
Non-Consenting Lender fails for whatever reason to execute and delivery such
Assignment Agreement and other documentation within three (3) Business Days
after the date of its receipt thereof, then Administrative Agent shall have the
power to do so as power of attorney for such Non-Consenting Lender and any
execution and delivery of such Assignment Agreement and such other documentation
by Administrative Agent under such power of attorney shall binding upon such
Non-Consenting Lender.  Administrative Agent may assign its purchase option and
powers under this Section to any Eligible Assignee if such assignment otherwise
complies with the requirements of Section 14.1(b).

 

(ii)                                  Borrowers may, at their sole expense and
effort, replace such Non-Consenting Lender in accordance with Section 15.4(b).

 

16.3.                     Indemnity; Expenses.  EACH LOAN PARTY SHALL INDEMNIFY,
DEFEND, PROTECT, AND HOLD HARMLESS THE INDEMNITEES AGAINST ANY “CLAIMS” AND
“EXTRAORDINARY EXPENSES” (AS SUCH TERMS ARE DEFINED IN SECTION 1.1) THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE, INCLUDING CLAIMS AND EXPENSES
ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE.  In no event shall any party to
this Agreement or any other Loan Document have any obligation thereunder to
indemnify, defend or hold harmless an Indemnitee with respect to any Claim,
Extraordinary Expense or other loss, cost, fees, or expenses (a) that is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence, bad faith or willful
misconduct of such Indemnitee, or such Indemnitee’s controlled Affiliate’s
acting on the behalf of, or the express instructions of, such Indemnitee or
controlled Affiliate, as determined by a court of competent jurisdiction by
final and non-appealable judgment or (b) that are solely among Indemnitees.  In
addition to all other Obligations, the obligations and liabilities described in
this Section 16.3 shall (a) constitute Obligations; (b) be in addition to, and
cumulative of, any other indemnification provisions set forth elsewhere in this
Agreement or any other Loan Document; (c) be secured by the Collateral; and
(d) survive termination of this Agreement.  Notwithstanding anything to the
contrary contained in this Section 16.3, the Loan Parties’ obligation to
reimburse the Indemnitees for legal fees and expenses shall be limited to the
fees and expenses of a single legal counsel (plus, (x) to the extent necessary,
one local counsel in each applicable jurisdiction and any special counsel and
(y) in the case of an actual or perceived conflict of interest where the
Indemnitees endeavor to provide the Parent prior notice of such conflict of
interest, another firm of counsel for all similarly affected Indemnitees).  All
amounts due under this Section shall be payable not later than five (5) Business
Days after demand therefor. This Section 16.3 shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from a non-Tax claim.

 

16.4.                     Reimbursement Obligations.  Without limiting the terms
of Section 16.3, Loan Parties shall reimburse Administrative Agent for all
Extraordinary Expenses and for all legal, accounting, appraisal, consulting, and
other fees, costs, and expenses incurred by it in connection with
(a) negotiation and preparation of this Agreement and the other Loan Documents,
including any amendment, forbearance, waiver, restatement, supplement, or other
modification thereof; (b) administration of and actions relating to any
Collateral, this Agreement, any Loan Document, and transactions contemplated
hereby and thereby (including any actions taken to perfect or maintain priority
of Administrative Agent’s Liens in and to any Collateral, to maintain any
insurance required hereunder, or to verify Collateral); and (c) subject to the
limits of Section 9.5(b), each inspection, field audit, field examination, or
appraisal with respect to any Loan Party, Subsidiary, or Collateral, whether
prepared by Administrative Agent’s personnel or a third party.  Loan Parties
also shall pay the expenses of Administrative Agent and each

 

126

--------------------------------------------------------------------------------


 

Lender in connection with the enforcement of, or any workout or restructuring
related to, the Loan Documents.  Notwithstanding anything to the contrary
contained in this Section 16.4, the Loan Parties’ obligation to reimburse the
Administrative Agent for legal fees and expenses shall be limited to the fees
and expenses of a single legal counsel (plus, (x) to the extent necessary, one
local counsel in each applicable jurisdiction and any special counsel and (y) in
the case of an actual or perceived conflict of interest where the Indemnitees
endeavor to provide prior notice of such conflict of interest, another firm or
counsel for all similarly affected Indemnitees).  All amounts due under this
Section shall be payable not later than five (5) Business Days after demand
therefor.

 

16.5.                     Performance of Loan Parties’ Obligations. 
Administrative Agent may, in its discretion at any time and from time to time,
at Loan Parties’ expense, pay any amount or do any act required of a Loan Party
under any Loan Documents or otherwise lawfully requested by Administrative Agent
to (a) enforce any Loan Documents or collect any Obligations; (b) protect,
insure, maintain or realize upon any Collateral; or (c) defend or maintain the
validity or priority of Administrative Agent’s Liens in any Collateral,
including any payment of any claim by any Third Party (including any judgment,
insurance premium, warehouse charge, finishing or processing charge, or landlord
claim), or any discharge of a Lien.  All payments, costs, and expenses
(including Extraordinary Expenses) of Administrative Agent under this
Section shall be reimbursed to Administrative Agent by Loan Parties, ON DEMAND,
with interest from the date incurred to the date of payment thereof (at the
Default Rate, if applicable).  Any payment made or action taken by
Administrative Agent under this Section shall be without prejudice to any right
to assert an Event of Default or to exercise any other rights or remedies under
the Loan Documents.

 

16.6.                     Setoff.  If an Event of Default shall have occurred
and be continuing, in addition to (and not in limitation of) any rights now or
hereafter granted under applicable Law to Administrative Agent, LC Issuer, any
Lender, or, subject to the provisions of Section 14.1(d), any Participant, and
each subsequent holder of any of the Obligations and each of their respective
Affiliates (collectively, for purposes of this Section, the “Setoff Parties”) is
hereby authorized by each Loan Party to set off and to appropriate and apply any
and all deposits (general or special, time or demand, including Debt evidenced
by certificates of deposit, in each case whether matured or unmatured, but
excluding (x) any amounts held by any Setoff Party in any escrow account and
(y) without the prior consent of Administrative Agent, any Concentration Account
and any other Debt at any time held or owing by any Setoff Party to or for the
credit or the account of any Loan Party, against the Obligations as provided in
this Agreement, irrespective of whether (a) any demand for such Obligations has
been made; (b) the Obligations have been accelerated as contemplated in
Section 12.2; or (c) such Obligations are contingent or unmatured.  Any sums
obtained by any Setoff Party shall be subject to the application of payments to
the Obligations as set forth in this Agreement.  Each Setoff Party agrees to
endeavor to notify the Borrower Agent and Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application, nor shall such
Setoff Party have any liability for failure to give such notice.  The rights
granted to each Setoff Party under this section may be exercised at any time or
from time to time during the continuance of an Event of Default. In addition to
the foregoing, and notwithstanding any provision hereof to the contrary, in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 4.2
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, LC Issuer, Swingline Lender and the other Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.

 

127

--------------------------------------------------------------------------------


 

16.7.                     Independence of Covenants; Severability.  All
covenants hereunder and under any other Loan Documents shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or otherwise would be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such manner as to be valid under
applicable Law.  To the extent any such provision is found to be invalid or
unenforceable under applicable Law in a given jurisdiction, then (a) such
provision shall be ineffective only to such extent; (b) the remainder of such
provision and the other provisions of this Agreement and the other Loan
Documents shall remain in full force and effect in such jurisdiction; and
(c) such provision shall remain in full force and effect in any other
jurisdiction.

 

16.8.                     Cumulative Effect; Conflict of Terms.  The parties
acknowledge that different provisions of this Agreement and the other Loan
Documents may contain requirements, limitations, restrictions, or permissions
relating to the same subject matter and, in such case, all of such provisions
shall be deemed to be cumulative (rather than instead of one another) and must
be satisfied or performed, as applicable.  Except as otherwise provided in
another Loan Document (by specific reference to the applicable provision of this
Agreement), to the extent any provision contained in this Agreement conflicts
directly with any provision in another Loan Document, then the provision in this
Agreement shall control.

 

16.9.                     Counterparts.  This Agreement, the other Loan
Documents and any amendments, waivers, or consents relating hereto or thereto
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which when taken together, shall constitute
but one and the same instrument.

 

16.10.              Fax or Other Transmission.  Delivery by one or more parties
hereto of an executed counterpart of this Agreement and any other Loan Document
via facsimile, telecopy or other electronic method of transmission pursuant to
which the signature of such party can be seen (including Adobe Corporation’s
Portable Document Format or PDF) shall have the same force and effect as the
delivery of an original manually executed counterpart of this Agreement and such
other Loan Document or the use of a paper-based recordkeeping system, as the
case may be, to the extent and as provided for in any applicable Law, including
the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act.  Any party delivering an
executed counterpart of this Agreement or any other Loan Document by facsimile
or other electronic method of transmission shall also deliver an original
executed counterpart thereof, but the failure to do so shall not affect the
validity, enforceability, or binding effect of this Agreement or such other Loan
Document. The words “execution,” “signed,” “signature,” and words of like import
in this Agreement or in any other Loan Document shall be deemed to include
electronic signatures or the keeping of records in electronic form.

 

16.11.              Entire Agreement.  This Agreement and the other Loan
Documents, together with all other instruments, agreements, supplements, and
certificates executed by the parties in connection therewith or with reference
thereto, embody the entire understanding and agreement between the parties
hereto and thereto with respect to the subject matter hereof and thereof and
supersede all prior agreements, understandings negotiations, discussions,
representations, warranties, commitments, proposals, offers, contracts and
inducements, whether express or implied, oral or written.  There are no
unwritten oral agreements between the parties.

 

16.12.              Relationship with Lenders.  The obligations of each Lender
hereunder are several, and no Lender shall be responsible for the obligations or
Commitment of any other Lender hereunder.

 

128

--------------------------------------------------------------------------------


 

Nothing contained herein or in any other Loan Document, and no action taken by
the Lenders pursuant hereto or thereto, shall be deemed to constitute the
Lenders as a partnership, an association, a joint venture or any other kind of
entity.  Amounts payable hereunder by Administrative Agent, LC Issuer or any
Lender, on the one hand, to any other of such Persons, on the other hand, shall
be separate and independent debts and obligations, and claims by one of such
Persons against any other of such Persons may proceed between such Persons
without requiring the joinder of Administrative Agent, LC Issuer or any Lender
as an additional party.  Nothing in this Agreement and no action of
Administrative Agent, LC Issuer or Lenders pursuant to the Loan Documents shall
cause Administrative Agent, LC Issuer and the Lenders, or any of them, to be
deemed a partnership, association, joint venture, or any other kind of entity
with each other or with any Loan Party, or to have any control of each other or
any Loan Party.

 

16.13.              No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated by any Loan Document, Loan Parties
acknowledge and agree that (a) (i) the credit facility evidenced by this
Agreement and any related arranging or other services by Administrative Agent,
any Lender, any of their Affiliates or any arranger are arm’s-length commercial
transactions between Loan Parties and such Persons; (ii) Loan Parties have
consulted their own legal, accounting, regulatory, and tax advisors to the
extent they have deemed appropriate; and (iii) Loan Parties are capable of
evaluating and understanding, and do understand and accept, the terms, risks,
and conditions of the transactions contemplated by this Agreement and the other
Loan Documents; (b) each of Administrative Agent, LC Issuer, Lenders, their
Affiliates and any arranger is and has been acting solely as a principal in
connection with this credit facility, is not the financial advisor, agent, or
fiduciary of, to, or for any Loan Party or any of their Affiliates or any other
Person and has no obligation with respect to the transactions contemplated by
this Agreement and the other Loan Documents except as expressly set forth herein
or therein; and (c) Administrative Agent, LC Issuer, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from the Loan Parties and their Affiliates and have no
obligation to disclose any of such interests to any Loan Party or any such
Affiliate.  To the fullest extent permitted by applicable Law, each Loan Party
hereby waives and releases any claims that it may have against Administrative
Agent, LC Issuer, Lenders, their Affiliates and any arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated by this Agreement or any other Loan
Document.

 

16.14.              Confidentiality; Credit Inquiries.  Each of the
Administrative Agent and Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
to its and its Affiliates’ respective partners, directors, officers, employees,
agents, legal counsels, accountants, auditors, consultants, advisors and other
representatives and to other Persons authorized by the Administrative Agent and
Lenders to organize, present or disseminate such Information in connection with
disclosures otherwise made in accordance with this Section 16.14 (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory or
quasi-regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
the order of any court or administrative agency, or in any pending legal or
administrative proceeding; provided that, unless specifically prohibited by
applicable law or court order, the disclosing party agrees to make reasonable
efforts to provide the Parent with prior notice of any such request to the
extent practical (other than any such request in connection with any examination
of the financial condition or other routine examination of such Lender by such
governmental agency), (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or, Participant or in, or any prospective assignee of, or
Participant in, any of its rights or obligations under this

 

129

--------------------------------------------------------------------------------


 

Agreement or (ii) any actual or prospective Bank Product Provider, (g) with the
consent of the Parent, (h) to any rating agency or other data collectors when
required by it (subject to customary rating agency confidentiality conditions),
(i) to the extent such Information (Y) becomes publicly available other than as
a result of a breach of this Section or (Z) becomes available to any Agent,
Arranger, Lender, or any of their respective Affiliates on a non-confidential
basis from a source other than the Borrowers or the other Loan Parties, (j) for
purposes of establishing a “due diligence” defense, (k) in response to credit
inquiries from third Persons concerning any Loan Party or any of its
Subsidiaries (although none of Administrative Agent, any Lender or LC Issuer
shall be required to so respond), and (l) to Gold Sheets and other similar bank
trade publications (such information to consist of deal terms and other
information customarily found in such publications).  In addition, Agent and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to rating agencies, credit insurers, CUSIP Service
Bureau, Inc. (or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans), market data collectors,
similar services providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Loan Documents. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own Information.  Notwithstanding the foregoing,
Administrative Agent, LC Issuer and the Lenders may publish or disseminate
general information describing the credit facility evidenced hereby, including
the names and addresses of Loan Parties and the Subsidiaries and a general
description of Loan Parties’ and the Subsidiaries’ businesses, and may use Loan
Parties’ logos, trademarks, insignia, or product photographs in any “tombstone”
or comparable advertising materials on its website or in other of Administrative
Agent, LC Issuer, or such Lender’s marketing materials.

 

16.15.              Governing Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
UNLESS OTHERWISE SPECIFIED BY THE TERMS HEREOF OR THEREOF OR UNLESS THE LAWS OF
ANOTHER JURISDICTION MAY, BY REASON OF MANDATORY PROVISIONS OF LAW, GOVERN THE
PERFECTION, PRIORITY, OR ENFORCEMENT OF SECURITY INTERESTS IN ANY COLLATERAL,
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
ANY CONFLICT OF LAW PRINCIPLES OR OTHER RULE OF LAW WHICH WOULD CAUSE THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE LAW OF THE STATE OF
NEW YORK.

 

16.16.              Submission to Jurisdiction.  EACH BORROWER HEREBY CONSENTS
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, IN RESPECT
OF ANY PROCEEDING, DISPUTE, OR LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR
IN CONNECTION WITH THIS AGREEMENT, THE LOAN DOCUMENTS, OR ANY AGREEMENT
CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF
ANY PARTY WITH RESPECT HERETO OR THERETO AND AGREES THAT ANY SUCH PROCEEDING,
DISPUTE, OR LITIGATION SHALL BE BROUGHT BY IT SOLELY IN SUCH COURTS.  WITH
RESPECT TO SUCH COURTS, EACH BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS,
AND DEFENSES IT MAY HAVE REGARDING PERSONAL OR SUBJECT MATTER JURISDICTION,
VENUE, OR INCONVENIENT FORUM.  EACH PARTY HERETO WAIVES PERSONAL SERVICE OF
PROCESS OF ANY AND ALL PROCESS SERVED UPON IT AND IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 16.1, SUCH
SERVICE TO BE EFFECTIVE AT THE TIME SUCH NOTICE WOULD BE DEEMED DELIVERED UNDER
SECTION 16.1.  Nothing in this Agreement shall be deemed to preclude enforcement
by Administrative Agent of any judgment or order obtained in any forum or
jurisdiction.

 

130

--------------------------------------------------------------------------------


 

16.17.              Waivers; Limitation on Damages; Limitation on Liability.

 

(a)                                 Waiver of Jury Trial.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH BORROWER, BY EXECUTION HEREOF, KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT, THE LOAN DOCUMENTS, OR ANY OTHER AGREEMENT
CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF
ANY PARTY WITH RESPECT HERETO OR THERETO.  THIS PROVISION IS A MATERIAL
INDUCEMENT TO ADMINISTRATIVE AGENT, LC ISSUER, AND THE LENDERS TO ENTER INTO AND
ACCEPT THIS AGREEMENT.  EACH OF THE PARTIES HERETO AGREES THAT THE TERMS HEREOF
SHALL SUPERSEDE AND REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF
DISPUTES BETWEEN THE PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER
DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR
BEING REPLACED, SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS AGREEMENT.

 

(b)                                 Waiver of Certain Damages.  NO PARTY TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER
PARTY TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY SUCCESSOR OR ASSIGNEE
OF SUCH PERSON, OR ANY THIRD PARTY BENEFICIARY, OR ANY OTHER PERSON ASSERTING
CLAIMS DERIVATIVELY THROUGH ANY SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY,
SPECIAL, OR CONSEQUENTIAL DAMAGES AS A RESULT OF ANY TRANSACTION CONTEMPLATED
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, INCLUDING SPECIFICALLY, BUT WITHOUT
LIMITATION, IN THE CASE OF ADMINISTRATIVE AGENT, THE TAKING OF ANY ENFORCEMENT
ACTION.

 

(c)                                  Other Waivers.  To the fullest extent
permitted by applicable Law, each Loan Party waives (i) presentment, demand,
protest, notice of presentment, notice of dishonor, default, non-payment,
maturity, release, compromise, settlement, extension, or renewal of any
commercial paper, accounts, documents, instruments, chattel paper, and
guaranties at any time held by Administrative Agent or any Lender on which a
Loan Party may in any way be liable; (ii) notice before taking possession or
control of any Collateral; (iii) any bond or security that might be required by
a court before allowing Administrative Agent, LC Issuer or any Lender to
exercise any rights or remedies under this Agreement or the other Loan
Documents; (iv) notice of acceptance hereof or of any other Loan Document;
(v) all rights to interpose any claims, deductions, rights of setoff, discounts,
charge backs or counterclaims of any nature (other than compulsory
counterclaims) in any action or proceeding with respect to this Agreement, the
other Loan Documents, the Obligations, the Collateral, or any matter arising
therefrom or relating hereto or thereto; and (vi) any claim under any law or
equitable principle requiring Administrative Agent, LC Issuer or any Lender to
marshal any assets in favor of any Loan Party or against any Obligations or
otherwise attempt to realize upon any Collateral or collateral of any Loan
Party, or any appraisement, evaluation, stay, extension, homestead, redemption,
or exemption laws now or hereafter in force to prevent or hinder the enforcement
of this Agreement.  Each Loan Party acknowledges that the foregoing waivers are
a material inducement to Administrative Agent, LC Issuer and the Lenders’
entering into this Agreement and that Administrative Agent, LC Issuer and the
Lenders are relying upon the foregoing in their dealings with Loan Parties.

 

(d)                                 Acknowledgement of Waivers.  Each Loan Party
has reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following

 

131

--------------------------------------------------------------------------------


 

consultation with legal counsel.  In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

 

16.18.              Limitation on Liability; Presumptions.  None of
Administrative Agent, LC Issuer nor the Lenders shall have any liability to any
Loan Party (whether in tort, contract, equity, or otherwise) for losses suffered
by such Person in connection with, arising out of, or in any way related to the
transactions or relationships contemplated by this Agreement, or any act,
omission, or event occurring in connection herewith, unless it is determined by
a final and non-appealable judgment or court order by a court of competent
jurisdiction binding on Administrative Agent, LC Issuer or such Lender that the
losses were the result of acts or omissions constituting gross negligence, bad
faith, or willful misconduct.  Without limiting the generality of the foregoing,
Administrative Agent shall have no responsibility to any Loan Party in any event
for fire, catastrophe, computer, mechanical or electrical failures, failure of
communications media, an act of God or any other circumstances beyond
Administrative Agent’s control.  For purposes of this Section 16.18,
circumstances beyond Administrative Agent’s control include declared or
undeclared war, revolution, bank holidays, asset freezes, currency fluctuations
or revaluations, exchange controls, nationalization, confiscation, blockage,
government interference, or any law, decree, moratorium or regulation of any
governmental authority, domestic or foreign, de jure or de facto.

 

16.19.              PATRIOT Act Notice.  Administrative Agent, LC Issuer and the
Lenders hereby notify Loan Parties that pursuant to the requirements of the
PATRIOT Act, Administrative Agent, LC Issuer and the Lenders are required to
obtain, verify, and record information that identifies each Loan Party,
including its legal name, address, tax ID number, and other information that
will allow Administrative Agent, LC Issuer and the Lenders to identify it in
accordance with the PATRIOT Act.  Administrative Agent, LC Issuer and the
Lenders will also require information regarding each Loan Party, if any, and may
require information regarding Loan Parties’ management and owners, such as legal
names, addresses, social security numbers, and dates of birth.

 

16.20.              Powers.  All powers of attorney granted to Administrative
Agent, LC Issuer or any Lender herein or in any other Loan Document are coupled
with an interest and are irrevocable.

 

16.21.              No Tax Advice.  Each Loan Party acknowledges and agrees
that, with respect to all tax and accounting matters relating to this Agreement,
the other Loan Documents, or the transactions contemplated herein and therein,
it has not relied on any representations made, consultation provided by, or
advice given or rendered by Administrative Agent, LC Issuer, or any Lender, or
any of their representatives, agents, or employees, and, instead, such Loan
Party has sought, and relied upon, the advice of its own tax and accounting
professionals with respect to all such matters.

 

16.22.              Judgment Currency.  If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which, in accordance with normal banking procedures
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding the date on which final judgment is given.  The
obligation of each Loan Party in respect of any such sum due from it to
Administrative Agent, LC Issuer or any Lender hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by Administrative Agent (for itself or on behalf of LC Issuer or a
Lender) of any sum adjudged to be so due in the Judgment Currency,
Administrative Agent may, in accordance with normal banking procedures, purchase
the Agreement Currency with the Judgment Currency.  If the amount of the
Agreement Currency so purchased is less than the sum originally due to
Administrative Agent, LC Issuer, or a Lender from any Loan Party in the
Agreement Currency, such Borrower agrees, as a separate

 

132

--------------------------------------------------------------------------------


 

obligation and notwithstanding any such judgment, to indemnify Administrative
Agent, LC Issuer, and each Lender, as the case may be, against such loss.  If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to Administrative Agent, LC Issuer, or a Lender in such currency,
Administrative Agent, LC Issuer, or such Lender, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable Law).

 

16.23.              Survival of Representations and Warranties, etc.

 

(a)                                 All representations and warranties made by
any Loan Party under this Agreement and the other Loan Documents shall survive,
and not be waived by, the execution of this Agreement or any other Loan Document
by Administrative Agent, LC Issuer or any Lender; any investigation or inquiry
by Administrative Agent, LC Issuer or any Lender; or the making of any Loan or
the issuance of any Letter of Credit under this Agreement.

 

(b)                                 Without limiting the generality of the
foregoing clause (a), all of the representations, warranties and indemnities of
Section 8.18 shall survive the termination of this Agreement, Payment in Full of
the Obligations, and the release of Administrative Agent’s Lien on any Borrowers
or Subsidiaries’ properties, if any, and shall survive the transfer of any or
all right, title, and interest in and to such properties by such Persons,
whether or not the transferee thereof is an Affiliate of such Persons.

 

16.24.              Revival and Reinstatement of Obligations.  If the incurrence
or payment of the Obligations by or on behalf of any Loan Party or the transfer
to Administrative Agent, LC Issuer, or any Lender of any property (including
through setoff) should for any reason subsequently be declared to be void or
voidable under any Debtor Relief Law, including provisions of the Bankruptcy
Code relating to fraudulent conveyances, preferences, or other voidable or
recoverable payments of money or transfers of property (collectively, a
“Voidable Transfer”), and if Administrative Agent, LC Issuer or any Lender, or
any of them, is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the reasonable advice of its counsel,
then, as to any such Voidable Transfer, or the amount thereof that such Persons,
or any of them, is required or elects to repay or restore, and as to all
reasonable costs, expenses, and attorneys’ fees of such Persons related thereto,
the liability of all affected Loan Parties automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.

 

16.25.              Acknowledgement of and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and (b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

 

133

--------------------------------------------------------------------------------


 

16.26.              Time is of the Essence.  Time is of the essence in this
Agreement and the other Loan Documents.

 

16.27.              Intercreditor Agreement.  Notwithstanding anything to the
contrary contained herein, Administrative Agent and each Lender hereby
acknowledges that the Liens and security interests securing the obligations
evidenced by the Security Documents, the exercise of any right or remedy by
Administrative Agent thereunder or with respect thereto, and certain rights of
the parties thereto are subject to the provisions of the Intercreditor
Agreement.  In the event of any conflict between the terms of any the
Intercreditor Agreement and the Security Documents, the terms of the
Intercreditor Agreement shall govern and control.

 

16.28.              Section Headings.  Section headings herein and in the other
Loan Documents are included herein for convenience of reference only and shall
not constitute a part hereof for any other purpose or be given any substantive
effect.

 

16.29.              Release and Subordination Authorizations.  Subject to
Section 4.5, upon the written request of the Borrower Agent (accompanied by such
certificates and other documentation as the Administrative Agent may reasonably
request, including any certificate contemplated by Section 13.2), the
Administrative Agent on behalf of the Secured Parties shall (and the Lenders
hereby authorize the Administrative Agent to):

 

(a)                                 (i) release any Collateral that becomes
Excluded Property or any Collateral consisting of assets or equity interests
sold or otherwise disposed of in a sale or other disposition or transfer
permitted under this Agreement (including under Section 10.4), (ii) release any
Guarantor from its obligations under any Guaranty and the Security Documents if
such Guarantor becomes a Non-Loan Party Subsidiary or ceases to be a Subsidiary
pursuant to any sale, transfer, lease, disposition, merger or other transaction
permitted by this Agreement, including, without limitation, in the event the
ownership interests in such Guarantor are sold or otherwise disposed of or
transferred to persons other than Loan Parties in a transaction permitted under
this Agreement (including under Section 10.4), (iii) release its Liens upon the
Collateral upon Payment in Full of the Obligations, and (iv) release each Loan
Party from its obligations under the Loan Documents (other than those
obligations that survive Payment in Full of the Obligations or termination of
the applicable Loan Document) upon Payment in Full of the Obligations; provided
that (x) any such release of a Lien or Loan Party shall be without recourse or
warranty, and (y) solely with respect to clauses (i) and (ii), no such release
shall in any manner discharge, affect or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of Loan Parties
in respect of) all interests retained by Loan Parties (other than, if
applicable, any Guarantor expressly being released), including the proceeds of
any sale, all of which shall continue to constitute part of the Collateral; and

 

(b)                                 (i) subordinate its Liens or enter into
non-disturbance agreements with respect to any Term Loan Priority Collateral in
connection with any easements, permits, licenses, rights of way, surface leases
or other surface rights or interests permitted to be granted hereunder (provided
that any such non-disturbance agreements shall be in a form consented to by
Administrative Agent, with such consent not to be unreasonably withheld, delayed
or conditioned), and (ii) subordinate its Liens in any Collateral in favor of
any other Lien that is expressly permitted to be prior to Administrative Agent’s
Lien on the Collateral.

 

[SIGNATURES ON FOLLOWING PAGES.]

 

134

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

 

BORROWERS:

 

 

 

ARCH COAL, INC.

 

as “Borrower Agent” and as a “Borrower”

 

 

 

By:

/s/ John T. Drexler

 

Name: John T. Drexler

 

Title: Senior Vice President & Chief Financial Officer

 

 

 

Address for Notices to Borrower Agent and any Borrower:

 

 

 

One CityPlace Drive, Suite 300

 

St. Louis, MO 63141

 

Attn: Robert G. Jones

 

Phone: 314-994 2716

 

Fax: 314-994-2736

 

[Signatures continued on following page.]

 

Credit Agreement (Regions/Arch Coal)

 

--------------------------------------------------------------------------------


 

 

ACI TERMINAL, LLC

 

ALLEGHENY LAND LLC

 

ARCH COAL SALES COMPANY, INC.

 

ARCH COAL GROUP, LLC

 

ARCH COAL OPERATIONS LLC

 

ARCH COAL WEST, LLC

 

ARCH ENERGY RESOURCES, LLC

 

ARCH LAND LLC

 

ARCH OF WYOMING, LLC

 

ARCH RECLAMATION SERVICES LLC

 

ARCH WESTERN ACQUISITION CORPORATION

 

ARCH WESTERN ACQUISITION, LLC

 

ARCH WESTERN BITUMINOUS GROUP, LLC

 

ARCH WESTERN RESOURCES, LLC

 

ARK LAND LLC

 

ARK LAND KH LLC

 

ARK LAND LT LLC

 

ARK LAND WR LLC

 

ASHLAND TERMINAL, INC.

 

CATENARY COAL HOLDINGS LLC

 

COALQUEST DEVELOPMENT LLC

 

CUMBERLAND RIVER COAL LLC

 

HUNTER RIDGE COAL LLC

 

HUNTER RIDGE HOLDINGS, INC.

 

HUNTER RIDGE LLC

 

ICG BECKLEY, LLC

 

ICG EAST KENTUCKY, LLC

 

ICG EASTERN LAND, LLC

 

ICG EASTERN, LLC

 

ICG ILLINOIS, LLC

 

ICG NATURAL RESOURCES, LLC

 

 

 

as “Borrowers”

 

 

 

 

By:

/s/ John T. Drexler

 

Name: John T. Drexler

 

Title: Vice President & Treasurer

 

[Signatures continued on following page.]

 

Credit Agreement (Regions/Arch Coal)

 

--------------------------------------------------------------------------------


 

 

ICG TYGART VALLEY, LLC

 

ICG, LLC

 

INTERNATIONAL ENERGY GROUP, LLC

 

LONE MOUNTAIN PROCESSING LLC

 

MARINE COAL SALES LLC

 

MEADOW COAL HOLDINGS, LLC

 

MINGO LOGAN COAL LLC

 

MOUNTAIN COAL COMPANY, L.L.C.

 

MOUNTAIN MINING LLC

 

MOUNTAINEER LAND LLC

 

OTTER CREEK COAL, LLC

 

PRAIRIE HOLDINGS, INC.

 

SHELBY RUN MINING COMPANY, LLC

 

SIMBA GROUP LLC

 

THUNDER BASIN COAL COMPANY, L.L.C.

 

TRITON COAL COMPANY, LLC

 

UPSHUR PROPERTY LLC

 

WESTERN ENERGY RESOURCES LLC

 

as “Borrowers”

 

 

 

 

By:

/s/ John T. Drexler

 

Name: John T. Drexler

 

Title: Vice President & Treasurer

 

 

 

 

 

 

 

BRONCO MINING COMPANY LLC

 

COAL-MAC LLC

 

JULIANA MINING COMPANY LLC

 

KING KNOB COAL CO. LLC

 

MELROSE COAL COMPANY LLC

 

MOUNTAIN GEM LAND LLC

 

PATRIOT MINING COMPANY LLC

 

VINDEX ENERGY LLC

 

WHITE WOLF ENERGY LLC

 

WOLF RUN MINING LLC

 

as “Borrowers”

 

 

 

 

By:

/s/ Paul A. Lang

 

Name: Paul A. Lang

 

Title: Director/Manager

 

[Signatures continued on following page.]

 

Credit Agreement (Regions/Arch Coal)

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT, LC ISSUER, AND LENDER:

 

 

 

REGIONS BANK, an Alabama bank, as “Administrative Agent” “LC Issuer,” and as a
“Lender”

 

 

 

By:

/s/ Mark A. Kassis

 

Name: Mark A. Kassis

 

Title: Senior Vice President

 

 

 

Address for Notices:

 

 

 

1180 West Peachtree Street Suite 1000

 

Atlanta, GA 30309

 

Attn: Mark Kassis

 

Phone: 404-221-4366

 

Fax: 404-221-4361

 

Credit Agreement (Regions/Arch Coal)

 

--------------------------------------------------------------------------------